  



 

 

CREDIT AND SECURITY AGREEMENT

 

dated as of May 31, 2012

 

between

 

FREDERICK’S OF HOLLYWOOD GROUP INC., FOH HOLDINGS, INC., FREDERICK’S OF
HOLLYWOOD, INC., FREDERICK’S OF HOLLYWOOD STORES, INC., HOLLYWOOD MAIL ORDER,
LLC,

as Borrowers

 

and

 

SALUS CAPITAL PARTNERS, LLC,

as Lender

  



 

 



 

 

 

Table of Contents

 

1. DEFINITIONS 1         2. AMOUNT AND TERMS OF THE LINE OF CREDIT 20          
2.1 Line of Credit; Limitations on Borrowings; Termination Date; Use of
Proceeds. 20   2.2 Procedures for Advances. 22   2.3 Collection of Accounts and
Application to Obligations. 23   2.4 Interest and Interest Related Matters. 24  
2.5 Fees; Fee Letter 25   2.6 Interest Accrual; Principal and Interest Payments;
Computation. 25   2.7 Termination or Reduction of Line of Credit by Borrowers;
Notice. 26   2.8 Payments Free of Taxes 27   2.9 Increased Costs. 27   2.10
Survival 28   2.11 Consolidated Credit Facility; Joint and Several Obligations
28   2.12 Borrower Representative 28         3. SECURITY INTEREST AND THE
COLLATERAL AND LENDER’S RIGHTS CONCERNING THE COLLATERAL 29           3.1
Security Interest and the Collateral. 29   3.2 Lender’s Rights Concerning the
Collateral 30   3.3 Power of Attorney 32   3.4 Assignment of Insurance 33   3.5
Borrowers’ Premises. 33   3.6 License to Use Intellectual Property Rights 33  
3.7 Financing Statements. 34   3.8 Collateral Related Matters 34   3.9 Notices
Regarding Disposition of Collateral 35         4. CONDITIONS PRECEDENT 35      
    4.1 Conditions Precedent to Initial Advance 35   4.2 Additional Conditions
Precedent to All Line of Credit Usage 37         5. REPRESENTATIONS AND
WARRANTIES 38           5.1 Corporate Existence and Power Name; Chief Executive
Office; Inventory and Equipment Locations; Identification Numbers 38   5.2
Subsidiaries; Joint Ventures; Affiliates; Capitalization 38   5.3 Authorization;
No Conflict as to Law or Agreements 39   5.4 Enforceable Obligations 39   5.5
Financial Statements; No Material Adverse Effect 39   5.6 Projections 39   5.7
Litigation 40   5.8 Intellectual Property Rights. 40

 

i

 

 

  5.9 Taxes 41   5.10 Title and Liens 41   5.11 No Defaults 41   5.12 Full
Disclosure 41   5.13 Labor Matters 41   5.14 Rights to Payment 42   5.15
Employee Benefit Plans. 42   5.16 Environmental Matters. 42   5.17 Solvency 43  
5.18 Material Agreements 43         6. AFFIRMATIVE COVENANTS 44           6.1
Reporting Requirements 44   6.2 Financial Covenants 47   6.3 Preservation of
Existence 47   6.4 Books and Records 48   6.5 Payment of Indebtedness and
Charges. 48   6.6 Compliance with Laws. 48   6.7 Maintain Collateral; Defend
Collateral. 49   6.8 Protect Intellectual Property Rights 49   6.9 Insurance 52
  6.10 Further Assurances 53         7. NEGATIVE COVENANTS 53           7.1
Indebtedness 53   7.2 Liens 54   7.3 Investments 55   7.4 Restricted Payments 56
  7.5 Transactions with Affiliates 56   7.6 Sale of Assets 57   7.7 Transfer of
Intellectual Property Rights 57   7.8 Mergers, Subsidiaries; Asset Acquisitions
57   7.9 Sale and Leaseback 58   7.10 Restrictions on Nature of Business 58  
7.11 Accounting; Fiscal Year 58   7.12 Discounts 58   7.13 Pension Plans 58  
7.14 Change to Place of Business; Premises 58   7.15 Constituent Documents; Name
Change 58   7.16 Deposit Accounts 59   7.17 Retail Stores 59   7.18 Changes in
Terms of Subordinated Debt 59         8. EVENTS OF DEFAULT AND REMEDIES 59      
    8.1 Events of Default 59   8.2 Rights and Remedies 62

 

ii

 

 

  8.3 Immediate Default and Acceleration 63         9. MISCELLANEOUS 63        
  9.1 No Waiver; Cumulative Remedies 63   9.2 Amendment; Consents and Waivers;
Authentication 63   9.3 Execution in Counterparts; Delivery of Counterparts 64  
9.4 Notices, Requests, and Communications 64   9.5 Borrowers Information
Reporting; Confidentiality 64   9.6 Further Documents 65   9.7 Costs and
Expenses 66   9.8 Indemnity 66   9.9 Binding Effect; Assignment; Complete
Agreement 67   9.10 Sharing of Information 67   9.11 Severability of Provisions
67   9.12 Headings 67   9.13 Definitional Terms and Rules of Interpretation 68  
9.14 Governing Law; Jurisdiction, Venue; Waiver of Jury Trial 68   9.15 WAIVER
OF JURY TRIAL AND DAMAGES 68

 

Exhibits

 

Exhibit A: Revolving Note Exhibit B: Compliance Certificate Exhibit C: Borrowing
Base Certificate


 

Schedules

 

Schedule 1: Permitted Holders Schedule 4.1(i) List of Deposit Accounts to be
Subject to Control Agreements Schedule 5.1: Trade Names; Chief Executive
Office/Principal Place of Business; Other Inventory and Equipment Locations
Schedule 5.2: Capitalization Chart/Organizational Chart Schedule 5.7: Litigation
Matters Schedule 5.8: Intellectual Property Matters Schedule 5.11 Default
Matters Schedule 5.13: Labor Matters Schedule 5.15: Employee Benefit Plans
Schedule 5.16: Environmental Matters Schedule 5.18: Material Contracts Schedule
7.1: Indebtedness Schedule 7.2: Permitted Liens Schedule 7.3: Investments
Schedule 7.16: Deposit Accounts


 

iii

 

  

CREDIT AND SECURITY AGREEMENT

 

This CREDIT AND SECURITY AGREEMENT (this “Agreement”), dated as of May 31 2012,
and is entered into by and among Frederick’s of Hollywood Group Inc., a New York
corporation (“Group”), FOH Holdings, Inc., a Delaware corporation (“Parent”),
Frederick’s of Hollywood Inc., a Delaware corporation (“Frederick’s”),
Frederick’s of Hollywood Stores, Inc., a Nevada corporation (“Stores”), and
Hollywood Mail Order, LLC, a Nevada limited liability company (“Mail Order” and
together with Group, Parent, Frederick’s and Stores, each individually, a
“Borrower”, and collectively, the “Borrowers”), and Salus Capital Partners, LLC
(the “Lender”).

 

RECITALS

 

WHEREAS, Borrowers have requested that Lender provide them with a $24,000,000
revolving line of credit (as such line may be reduced as provided herein, the
“Line of Credit”), to be used by Borrowers for working capital and other lawful
corporate purposes (including, but not limited to, paying costs and expenses
directly incurred in connection with this Agreement), and to repay certain
indebtedness of Borrowers outstanding on the date hereof. Lender is agreeable to
meeting Borrowers’ request, provided that Borrowers agree to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.            DEFINITIONS

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in this Section 1. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
UCC to the extent such terms are defined therein.

 

“Account Funds” is defined in Section 2.3(b) of this Agreement.

 

“Accounts” shall have the meaning given it under the UCC.

 

“Advance” and “Advances” means an advance or advances under the Line of Credit,
and includes, without limitation, the FILO Advance.

 

“Affiliate” or “Affiliates” means any other Person controlled by, controlling,
or under common control with any of the Borrowers, including without limitation
any Subsidiary of a Borrower. For purposes of this definition, control of a
Person shall mean the power, direct or indirect, (x) to vote 10% or more of the
Capital Stock having ordinary voting power for the election of directors of such
Person or other Persons performing similar functions for any such Person, or (y)
to direct or cause the direction of the management and policies of such Person
whether by ownership of Capital Stock, contract or otherwise.

 

“Agreement” means this Credit and Security Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

1

 

 

“Applicable Margin” means (i) with respect to Advances under the Line of Credit
other than the FILO Advances, four percent (4.0%), and (ii) with respect to the
FILO Advance, eleven and one-half percent (11.5%).

 

“Availability” means, on any date of determination, an amount equal to (i) the
lesser of (A) the Maximum Line of Credit and (B) the Borrowing Base, less (ii)
the aggregate Line of Credit Usage as of such date, provided, that to the extent
that Availability is determined for purposes of the making of any Advance,
Availability shall be determined as of the date of such Advance based upon the
Advance Request and based on the collateral report most recently submitted
pursuant to Section 6.1(c) of this Agreement.

 

“Bank of America Collection Account” means Account No. xxxxx maintained by
Borrowers with Bank of America, N.A., which account which receives funds from
the Store Accounts maintained with Bank of America, N.A.

 

“Bankruptcy Code” means title 11 of the United States Code.

 

“Borrowing Base” means on any date of determination, an amount equal to the sum
of:

 

(i)          ninety-five percent (95%) of Eligible Credit Card Receivables, plus

 

(ii)         ninety percent (90%) of Eligible Accounts, plus

 

(iii)        a percentage, which is equal to the Inventory Advance Rate in
effect at such time, of Eligible Inventory, plus

 

(iv)        the Maximum FILO Amount, minus

 

(v)          Borrowing Base Reserves then in effect.

 

“Borrowing Base Reserves” means, as of any date of determination, an amount or a
percentage of a specified category or item that Lender establishes in its
Permitted Discretion from time to time to reduce availability under the
Borrowing Base to reflect (a) events, conditions, contingencies or risks which
adversely affect the assets or business of Borrowers, or any component of the
Borrowing Base, the Collateral or its value, or the enforceability, perfection
or priority of Lender’s liens therein, or impediments to Lender’s ability to
realize upon the Collateral, or claims and liabilities that Lender determines
will need to be satisfied in connection with its realization upon the
Collateral, (b) Lender’s judgment that any collateral report or financial
information relating to Borrowers and furnished to Lender may be incomplete,
inaccurate or misleading in any material respect, or (c) to reflect that a
Default or Event of Default then exists. Without limiting the generality of the
foregoing, Borrowing Base Reserves may include (but are not limited to) reserves
based on (i) rent based upon rent past due for more than thirty (30) days for
any leased Premises, (ii) rent in an amount equal to up to one month’s rent for
each of Borrowers’ leased locations in a Landlord Lien State for which Lender is
not party to a landlord waiver in form and substance reasonably acceptable to
Lender; (iii) outstanding taxes and other governmental charges, including,
without limitation, ad valorem, real estate, personal property, sales and other
taxes which Lender determines could have priority over the interests of Lender
in the Collateral; (iv) unpaid salaries, wages and benefits due employees of
Borrowers; (v) liabilities for customer credits, customer deposits, frequent
shopper programs, fifty percent (50%) of gift cards and gift certificates issued
no more than one year prior to the date of determination and the like;
(vi) warehousemen’s or bailee’s charges and other Permitted Liens which Lender
determines could have priority over the interests of Lender in the Collateral;
(vii) freight forwarder’s charges, custom broker’s charges, or other similar
third party charges which Lender determines could have priority over the
interests of Lender in the Collateral; (viii) credit card chargebacks and
customer disputes; (ix) accounts payable owed by Borrowers with respect to
consigned inventory (to the extent included in the Borrowing Base), and (x) held
or post dated checks.

 

2

 

 

“Business Day” means each day on which the Federal Reserve Bank of New York is
open for business and, if such day relates to determination of the LIBOR Rate, a
day on which dealings are carried on in the London Interbank Eurodollar market.

 

“Business Plan” is defined in Section 6.1(d) of this Agreement, and as used in
this Agreement shall mean and refer to the most recent Business Plan in effect
for the then current fiscal period delivered by Borrowers and approved by
Lender, and as the same may be updated, modified or amended with Lender’s
approval, as provided in Section 6.1(d) of this Agreement.

 

“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is required under GAAP to be
capitalized on the balance sheet of such Person.

 

“Capital Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity, whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934), and including,
without limitation stock or equity appreciation rights.

 

“Cash Management Bank” means Wells Fargo Bank, National Association or any other
financial institution reasonably acceptable to Lender.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (iii) the making or issuance of any request, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

 

3

 

 

“Change of Control” means each occurrence of any of the following:

 

(a)          Permitted Holders fail to own and control, directly or indirectly,
51%, or more, of the Capital Stock of Group having the right to vote for the
election of members of the Board of Directors of Group;

 

(b)          the acquisition, directly or indirectly, by any person or group
(within the meaning of Section 13(d) and 14(d) of the Exchange Act), other than
Permitted Holders, of beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of more than 30% of the Capital Stock of Group having the right to
vote for the election of members of the Board of Directors of Group;

 

(c)          during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Group (together
with any new directors whose election by such Board of Directors or whose
nomination for election by the shareholders of Group was approved by a vote of
at least a majority the directors of Group then still in office who were either
directors at the beginning of such period, or whose election or nomination for
election was previously approved) cease for any reason to constitute a majority
of the Board of Directors of Group;

 

(d)          the Parent shall cease to have, directly or indirectly through one
or more Loan Parties, beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of 100% of the aggregate voting power of the Capital Stock of each
Borrower (other than Group) and each Guarantor, free and clear of all Liens
(other than Liens in favor of Lender);

 

(e)          Group shall cease to have, directly or indirectly through one or
more Loan Parties, beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of 100% of the aggregate voting power of the Capital Stock of the
Parent, free and clear of all Liens (other than Liens in favor of Lender);

 

(f)          (i) Group consolidates with or merges into another entity or
conveys, transfers or leases all or substantially all of its property and assets
to any Person, or (ii) any Borrower consolidates with or merges into another
entity or conveys, transfers or leases all or substantially all of its property
and assets to another Person, or (iii) any entity consolidates with or merges
into any other Borrower unless the Parent has beneficial ownership of one
hundred percent (100%) of the aggregate voting power of all Capital Stock of the
resulting, surviving or transferee entity; and

 

(g) an individual holding the office of Group’s Chief Executive Officer or Chief
Financial Officer as of the Closing Date shall for any reason either cease to
hold such office or be actively engaged in the day-to-day management of
Borrowers, unless a successor approved by Lender in its Permitted Discretion is
appointed within ninety (90) days of such cessation of such individual.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the Pension Benefit Guaranty
Corporation at the time due and payable), levies, assessments, charges, liens,
claims or encumbrances upon or arising on account of (a) the Collateral, (b) the
Obligations, (c) the employees, payroll, income or gross receipts of Borrowers,
(d) Borrowers’ ownership or use of any properties or other assets, or (e) any
other aspect of Borrowers’ business.

 

4

 

 

“Closing Date” means the date of the making of the initial Advance hereunder or
the date on which Lender sends Borrowers written notice that each of the
conditions precedent to the making of the initial Advance hereunder either has
been satisfied or has been waived.

 

“Collateral” means any property or other assets, now existing or hereafter
acquired, real or personal, tangible or intangible, and whether owned by,
consigned to, or held by, or under the care, custody or control of Borrowers,
including all money, cash, cash equivalents, Accounts, Deposit Accounts and
deposits, Investment Property, Inventory, Equipment, Fixtures, Goods, Chattel
Paper, Documents, Instruments, letters of credit, Letter of Credit Rights,
Supporting Obligations, Commercial Tort Claims, books and records, real property
interests, leasehold estates in real property of Borrowers, as lessee, General
Intangibles (including all Intellectual Property, payment intangibles, contract
rights, choses in action, and Software), and all of Borrowers’ other interests
in property of every kind and description, and the products, profits, rents of,
dividends or distributions on, accessions to, and all Proceeds (including tort
claims, insurance claims and insurance proceeds) of any of the foregoing,
regardless of whether the Collateral, or any of it, is property as to which the
UCC provides for the perfection of a security interest, and all rights and
remedies applicable to such property.

 

“Collection Account” is defined in Section 2.3(a) of this Agreement.

 

“Compliance Certificate” is defined in Section 6.1(a) of this Agreement and is
in the form attached hereto as Exhibit B.

 

“Confidential Information” means all non-public, confidential or proprietary
information of Borrowers disclosed to Lender prior to or during the term of this
Agreement by Borrowers or any of its officers, employees, agents or
representatives, including, without limitation, any trade secrets, research and
development test results, marketing or business plans, strategies, forecasts,
budgets, projections, customer and supplier information, and any other analyses,
computations or studies prepared by or for Borrowers.

 

“Constituent Documents” means with respect to any Person, as applicable, that
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among owners of such Person’s
ownership interests.

 

5

 

 

“Contingent Liability(ies)” means, with respect to any Person, any obligation of
such Person guaranteeing any Indebtedness, leases, dividends or other
obligations (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
(i) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of a primary
obligor, (ii) the obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement, (iii) any obligation of such Person, whether or not contingent, (A)
to purchase any such primary obligation or any property constituting direct or
indirect security therefor, (B) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (C) to purchase property, assets, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (D) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Liability” shall not include any products warranties extended
in the ordinary course of business. The amount of any Contingent Liability shall
be deemed to be an amount equal to the stated or determinable amount of the
primary obligation with respect to which such Contingent Liability is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Contingent
Liability) or, if not stated or determinable, the maximum reasonably anticipated
liability with respect thereto (assuming such Person is required to perform
thereunder), as determined by such Person in good faith.

 

“Control Agreement” means each deposit account control agreement, securities
account control agreement, or similar agreement executed by a financial
institution in favor of Lender with respect to any deposit account, securities
account or other account of Borrowers, and pursuant to which Lender has
“control” of such account, as contemplated by Section 9-104 of the UCC, and
which is reasonably satisfactory to Lender in form and substance.

 

“Copyright Security Agreement” means the Copyright Security Agreement executed
by Borrowers in favor of Lender.

 

“Credit Card Agreements” means all agreements now or hereafter entered into by
Borrowers with any Credit Card Issuer or any Credit Card Processor, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

“Credit Card and Account Funds” is defined in Section 2.3(b) of this Agreement.

 

“Credit Card Collection Account” means any deposit account maintained by
Borrowers for the purpose of collecting proceeds of Credit Card Receivables,
which is established and maintained at an institution reasonably satisfactory to
Lender and subject to the Lender’s first priority security interest and Lender’s
exclusive control pursuant to a Control Agreement; provided that,
notwithstanding Lender’s exclusive control, the applicable Credit Card Processor
may have rights to debit such deposit account for unpaid processing fees,
chargebacks and other amounts due under the applicable Credit Card Agreement.

 

“Credit Card Issuer” means any Person who issues or whose members issue credit
cards (but specifically excluding Borrowers or any Affiliate of a Borrower as
issuer of any proprietary or house credit card).

 

“Credit Card Processor” means any servicing or processing agent that
facilitates, services, processes or manages the credit authorization, billing
transfer and/or payment procedures with respect to Borrowers’ sales transactions
involving credit card or debit card purchases by customers using credit cards or
debit cards issued by any Credit Card Issuer.

 

6

 

 

“Credit Card Receivables” means, collectively, (i) all present and future rights
of Borrowers to payment from any Credit Card Issuer or Credit Card Processor
arising from the sale of goods or provision of services to customers who have
purchased such goods or services using a credit or debit card, and (ii) all
present and future rights of Borrowers to payment from any Credit Card Issuer or
Credit Card Processor in connection with the sale or transfer of Accounts
arising pursuant to the sale of goods or provision of services to customers who
have purchased such goods or services using a credit card or a debit card,
including, but not limited to, all amounts at any time due or to become due from
any Credit Card Issuer or Credit Card Processor under the applicable Credit Card
Agreement(s) or otherwise.

 

“Daily One Month LIBOR” means, for any day, the rate of interest equal to LIBOR
then in effect for delivery for a one (1) month period. When interest is
determined in relation to Daily One Month LIBOR, each change in the interest
rate shall become effective on the Business Day that Lender determines that
Daily One Month LIBOR has changed.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Period” is defined in Section 2.4(c) of this Agreement.

 

“Default Rate” is defined in Section 2.4(c) of this Agreement.

 

“Designated Officer” means an individual holding any of the positions of Chief
Executive Officer, Chief Financial Officer, President, Vice President, Finance
or Manager of Treasury of Group or Stores.

 

“Director” means a director if a Borrower is a corporation, or a governor, or
manager or managing member if a Borrower is a limited liability company.

 

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (A) debt securities or (B) any Capital Stock referred to in clause (i)
or (ii) above, in each case under clause (i), (ii) or (iii) above at any time on
or prior to date that is 180 days following the Maturity Date; provided,
however, that only the portion of Capital Stock that so matures or is
mandatorily redeemable or subject to any mandatory repurchase requirement, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.

 

“Distribution Center Lease” means the lease agreement, dated as of September 25,
1998, between Cotton Fredericks, LLC, an Arizona limited liability company, as
successor to Ryan Companies US, Inc., a Minnesota corporation, as landlord, and
Frederick’s, as tenant, with respect to the distribution center of Frederick’s
located in Phoenix, Arizona, as such lease may be amended, modified, extended or
renewed from time to time.

 

7

 

 

“Domain Names” means fredericks.com or any other Internet domain name by which
the customers of the Borrowers may access an Internet website through which the
Borrowers conduct business.

 

“EBITDA” means, for any fiscal period, Borrowers’ net income (or loss) for such
period, plus (a) without duplication and in each case to the extent deducted in
determining net income (or loss) for such period, the sum of (i) interest
expense, (ii) income tax expense, and (iii) depreciation and amortization
expense, minus (b) without duplication and in each case to the extent included
in consolidated income (or loss) for such period, (i) interest income, and (ii)
other non-cash income.

 

“Eligible Accounts” means all unpaid Accounts of Borrowers arising from the sale
of goods or the performance of services, net of any credits and discounts, but
excluding Credit Card Receivables and any Accounts having any of the following
characteristics:

 

(a)          That portion of Accounts (i) unpaid 110 days or more after the
applicable due date, or (ii) requiring payment more than 60 days after the
applicable invoice date;

 

(b)          That portion of Accounts related to goods or services with respect
to which Borrowers have received notice of a claim or dispute, which are subject
to a claim of offset or a contra account, or which reflect a reserve for
warranty claims or returns;

 

(c)          That portion of Accounts not yet earned by the final delivery of
goods or the final provision of services by Borrowers to the account debtor,
including with respect to both goods and services, progress billings, and that
portion of Accounts for which an invoice has not been sent to the applicable
account debtor;

 

(d)          Accounts constituting (i) proceeds of copyrightable material unless
such copyrightable material shall have been registered with the United States
Copyright Office, or (ii) proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;

 

(e)          Accounts owed by any unit of government, whether foreign or
domestic (except that there shall be included in Eligible Accounts that portion
of Accounts owed by such units of government for which Borrowers have provided
evidence satisfactory to Lender that (i) Lender’s Lien constitutes a perfected
first priority Lien in such Accounts, and (ii) such Accounts may be enforced by
Lender directly against such unit of government under all applicable laws);

 

(f)          Accounts denominated in any currency other than United States
Dollars;

 

(g)          Accounts owed by an account debtor located outside the United
States or Canada which are not (i) backed by a bank letter of credit naming
Lender as beneficiary or assigned to Lender, in Lender’s possession or control,
or with respect to which a Control Agreement concerning the letter-of-credit
rights is in effect, and reasonably acceptable to Lender, or (ii) covered by a
foreign receivables or credit insurance policy acceptable to Lender in its
Permitted Discretion;

 

8

 

 

(h)          Accounts owed by an account debtor that is insolvent or is the
subject of bankruptcy on insolvency proceedings or that has gone out of
business;

 

(i)          Accounts owed by an Owner, Subsidiary, Affiliate, Officer or
employee of any Borrower;

 

(j)          Accounts not subject to a first priority, perfected security
interest in favor of Lender or which are subject to any Lien in favor of any
Person other than Lender, except Permitted Liens;

 

(k)          Any Account or portion thereof that has been restructured,
extended, amended or modified;

 

(l)          That portion of Accounts that constitutes advertising charges,
finance charges, service charges or sales or excise taxes;

 

(m)          Accounts owed by an account debtor, regardless of whether otherwise
eligible, to the extent that the aggregate balance of such Accounts exceeds
$1,000,000, without the prior consent of Lender;

 

(n)          Accounts owed by an account debtor, regardless of whether otherwise
eligible, if twenty-five percent (25%) or more of the total amount of Accounts
due from such account debtor is ineligible under clauses (a), (b), or (k) above;
and

 

(o)          Accounts, or portions of Accounts, otherwise deemed ineligible by
Lender in its Permitted Discretion.

 

“Eligible Credit Card Receivables” means all Credit Card Receivables of
Borrowers, but excluding any Credit Card Receivable having any of the following
characteristics:

 

(a)          Credit Card Receivables that do not arise from the actual and bona
fide sale and delivery of goods or provision of services by Borrowers in the
ordinary course of Borrowers’ business, which transaction is not completed in
accordance with the terms and provisions contained in any agreements binding on
Borrowers or the other party or parties related thereto;

 

(b)          That portion of Credit Card Receivables that are past due (beyond
any stated applicable grace period, if any) pursuant to the terms set forth in
the Credit Card Agreement(s) with the applicable Credit Card Issuer or Credit
Card Processor of the credit card or debit card used in the purchase which give
rise to such Credit Card Receivables;

 

(c)          Credit Card Receivables that are unpaid more than (i) for all
Credit Card Issuers other than American Express, three (3) Business Days or more
after the date of the sale of inventory or rendition of services giving rise to
such Credit Card Receivable, and (ii) for American Express, five (5) Business
Days or more after the date of the sale of inventory or rendition of services
giving rise to such Credit Card Receivable;

 

(d)          Credit Card Receivables arising from any transaction in which all
material procedures required by the Credit Card Issuer and/or the Credit Card
Processor of the credit card or debit card used in the purchase which gave rise
to such Credit Card Receivable shall not have been followed by Borrowers, or
Borrowers shall not have obtained all authorizations and approvals required by
such Credit Card Issuer or Credit Card Processor in connection with the sale
giving rise to such Credit Card Receivable;

 

9

 

 

(e)          any fact, event or occurrence exists which would impair the
validity, enforceability or collectability of such Credit Card Receivable in any
material respect or reduce the amount payable or delay payment thereunder (other
than for setoffs for fees and chargebacks consistent with the practices of the
applicable Credit Card Issuer or Credit Card Processor with Borrowers as of the
date hereof or as such practices may hereafter change as a result of changes to
the policies of such Credit Card Issuer or Credit Card Processor applicable to
its customers generally and unrelated to the circumstances of Borrowers);

 

(f)          Credit Card Receivables not subject to the first priority, valid
and perfected security interest and Lien of Lender; and Credit Card Receivables
for which the Inventory that was sold giving rise to such Credit Card
Receivables was at the time of the sale thereof, subject to any security
interest or Lien in favor or any Person other than Lender, except Permitted
Liens;

 

(g)          Credit Card Receivables owed by a Credit Card Issuer or Credit Card
Processor deemed uncreditworthy by Lender in its Permitted Discretion (such that
in the good faith determination of Lender, such Credit Card Issuer or Credit
Card Processor does not have, or could reasonably be expected not to have, the
financial ability to satisfy its outstanding obligations);

 

(h)          Credit Card Receivables for which the Inventory that was sold
giving rise to such Credit Card Receivables shall have been returned; and

 

(i)          Credit Card Receivables or portions thereof otherwise deemed
ineligible by Lender in its Permitted Discretion.

 

“Eligible Inventory” means all Inventory of Borrowers, valued at the lower of
cost or market in accordance with GAAP, but excluding Inventory having any of
the following characteristics:

 

(a)          Inventory that is: (i) in-transit; (ii) located at any leased
premises, warehouse, or other premises not subject to a collateral access
agreement, landlord’s waiver, bailee’s agreement, warehouseman’s agreement or
similar agreement reasonably acceptable to Lender, unless expressly approved by
Lender in writing; (iii) not subject to Lender’s first priority perfected
security interest; (iv) covered by any negotiable or non-negotiable warehouse
receipt, bill of lading or other document of title which does not note Lender’s
interest thereon; (v) on consignment from any consignor; or (vi) on consignment
to any consignee or subject to any bailment unless the consignee or bailee has
executed an agreement with Lender in form and substance reasonably satisfactory
to Lender;

 

(b)          Supplies, packaging or parts, or customer supplied parts or
Inventory;

 

(c)          Inventory consisting of raw materials or work-in-process;

 

10

 

 

(d)          Inventory that is damaged, defective, contaminated, or not
currently saleable in the normal course of Borrowers’ operations (including,
without limitation, Inventory of a type that has been discontinued by Borrowers
and/or marked down and not sold consistent with prior practices), Inventory
consisting of special orders for individual customers outside of Borrowers’
ordinary course of business, or the amount of any Inventory that has been
reduced by shrinkage;

 

(e)          Inventory that Borrowers have returned, have attempted to return,
are in the process of returning or intend to return to the applicable vendor;

 

(f)          Inventory manufactured, distributed or sold by Borrowers pursuant
to a license unless the applicable licensor has agreed in writing to permit
Lender to exercise its rights and remedies against such Inventory;

 

(g)          Inventory that is subject to a Lien in favor of any Person other
than Lender, except Permitted Liens; and

 

(h)          Inventory otherwise deemed ineligible by Lender in its Permitted
Discretion except that Inventory that is slow moving shall not be deemed
ineligible solely for that reason.

 

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

 

“Equipment” shall have the meaning given it under the UCC.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes Borrowers and which is treated as a single
employer under Section 414 of the IRC.

 

“Event of Default” is defined in Section 8.1 of this Agreement.

 

“Excess Cash Flow” means, with respect to any fiscal period for the Borrowers,
determined on a consolidated basis and in accordance with GAAP, (a) EBITDA,
minus (b) the sum of (i) the cash portion of interest actually paid during such
period, (ii) the cash portion of income taxes paid during such period, and (iii)
the cash portion of capital expenditures made during such period as and to the
extent contemplated by the Business Plan during such period.

 

“Excluded Taxes” means, with respect to Lender or any other recipient of any
payment to be made by or on account of any Obligation hereunder, (a) income, net
worth or franchise taxes imposed on (or measured by) its net income or net worth
by the United States of America, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or in
which its lending office is located or in which it is taxable solely on account
of some connection other than the execution, delivery or performance of this
Agreement or the receipt of income hereunder, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which a Borrower is located, and (c) any tax imposed by the
Foreign Account Tax Compliance Act.

 

11

 

 

“Fee Letter” means the fee letter dated as of the Closing Date by and among the
Borrowers and Lender.

 

“FILO Advance” means a portion of the Line of Credit attributable to the Maximum
FILO Amount. Notwithstanding fluctuations in the amount of the outstanding
Advances and/or the Maximum FILO Amount, the FILO Advance shall, at all times,
be deemed to be the initial amounts advanced by Lender under the Line of Credit
and except as otherwise provided in this Agreement, the last amounts repaid by
or for the account of Borrowers under the Line of Credit.

 

“Flagship Store Lease” means the lease agreement, dated as of March 2, 2005,
between 6753 Hollywood Associates, LLC, a California limited liability company,
as landlord, and Frederick’s, as tenant, with respect to the Borrowers’ flagship
retail store located in Los Angeles, California, as such lease agreement may be
amended, modified, extended or renewed from time to time.

 

“Funds Transfer and Deposit Account Liability” means the liability of Borrowers
owing to the Lender, arising out of any indemnity by Lender to the Cash
Management Bank or any of Borrowers’ other depository banks in connection with
any deposit, disbursement, cash management or other services afforded to
Borrowers by any such bank.

 

“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described in Section 5.5 of this Agreement. Unless otherwise specifically
provided herein, any accounting term used in this Agreement shall have the
meaning customarily given such term in accordance with GAAP, and all financial
computations hereunder shall be computed in accordance with GAAP consistently
applied. That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.

 

“General Intangibles” shall have the meaning given it under the UCC.

 

“Goods” means any “goods” as defined in the UCC, now owned or hereafter acquired
by Borrowers, wherever located, including embedded software to the extent
included in “goods” as defined in the UCC.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, or petroleum, and all other chemicals, wastes, substances and
materials listed in, regulated by or identified in any Environmental Law.

 

“Hosting Agent” means any Person engaged to host or maintain any Website
Collateral.

 

12

 

 

“Hosting Agreement” means any agreement between any Borrower and any Hosting
Agent.

 

“Indebtedness” means, with respect to any Person, (a) all obligations for
borrowed money or with respect to deposits or advances of any kind, (b) all
obligations evidenced by bonds, debentures, notes or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances or other financial products, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations as a lessee under
leases considered Capitalized Leases in accordance with GAAP, (f) all
obligations to pay the deferred purchase price of assets, (g) all obligations
owing under any hedging, derivative, foreign exchange, or similar transaction,
(h) all Contingent Liabilities, (i) all indebtedness of others secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on any property owned or acquired by such
Person, (j) all Disqualified Capital Stock issued by such Person, with the
amount of Indebtedness represented by such Disqualified Capital Stock being
equal to the greater of its voluntary or involuntary liquidation preference and
its maximum fixed repurchase price, and (k) any obligation guaranteeing any
obligation of any other Person that constitutes Indebtedness under any of
clauses (a) through (j).

 

“Indemnified Liabilities” is defined in Section 9.8 of this Agreement.

 

“Indemnitee” is defined in Section 9.8 of this Agreement.

 

“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
without limitation all rights arising in connection with copyrights, patents,
service marks, trade dress, trade secrets, trademarks, trade names or mask
works.

 

“Interest Payment Date” is defined in Section 2.6(a) of this Agreement.

 

“Inventory” shall have the meaning given it under the UCC.

 

“Inventory Advance Rate” means, with respect to Eligible Inventory, an advance
rate established by Lender from time to time in its reasonable credit judgment
in the amount of ninety-five percent (95%) (or such lesser percentage as Lender
in its Permitted Discretion may deem appropriate) of the Net Orderly Liquidation
Value of such Eligible Inventory, based upon the most recent inventory appraisal
received by Lender.

 

“Investment Property” shall have the meaning given it under the UCC.

 

“ISP” means the International Standby Practices 1998 a publication by the
International Chamber of Commerce, or any substitution therefor or replacement
thereof.”

 

“Landlord Lien State” means any state or other jurisdiction under whose
statutory or common law the rights of a landlord to or in assets of that
landlord’s tenant, for unpaid rent, may be senior to a perfected security
interest in such assets.

 

13

 

 

“Lender” means Salus Capital Partners, LLC, together with its successors and
assigns.

 

“Lender Expenses” is defined in Section 9.7 of this Agreement.

 

“Lender’s Loan Account” means the account maintained by the Lender which
reflects Borrowers’ Indebtedness under the Line of Credit.

 

“Licenses” means (a) all license agreements and covenants not to sue with any
other party with respect to any patent, trademark, or copyright, along with any
and all (i) renewals, extensions, supplements and continuations thereof, (ii)
income, royalties, damages, claims and payments now and hereafter due and/or
payable to any Borrower with respect thereto, including, without limitation, the
right to recover any damages and payments for past, present and future breaches
thereof, (iii) rights to sue for past, present and future breaches thereof, and
(iv) other rights to use, exploit or practice any or all of the patents,
trademarks or copyrights throughout the world, in each case whether now owned or
hereafter acquired by any Borrower, and (b) the Hosting Agreement and any other
agreement relating to the Website Collateral or any Website, or both.

 

“Licensed Intellectual Property” is defined in Section 5.8(b) of this Agreement.

 

“LIBOR Rate” means the variable rate per annum reasonably determined by Lender
utilizing www.bankrate.com (or such other electronic or other quotation
source(s) as Lender considers appropriate), to be the Daily One Month LIBOR Rate
(being the rate offered on the London Inter-Bank Market for U.S. Dollar deposits
for delivery for a one month period). The applicable LIBOR Rate for any date for
which such rate is not published shall be the rate set forth for the last
preceding date. If Lender determines (i) that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful for Lender to
determine or charge interest rates based upon the LIBOR Rate, or (ii) that
adequate and reasonable means do not exist for determining the LIBOR Rate, or
(iii) that the LIBOR Rate does not adequately and fairly reflect the cost to
Lender of funding amounts under the Line of Credit, then Lender shall notify
Borrowers and upon receipt of such notice, all interest rates hereunder shall
thereafter be based upon the Prime Rate; and in such event, Lender shall adjust
the Applicable Margin for any portion of the Line of Credit bearing interest
based upon the LIBOR Rate so as to accurately reflect the change in reference
rate to the Prime Rate.

 

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including, without limitation, the interest of each lessor under any
Capitalized Lease and the interest of any bondsman under any payment or
performance bond, in, of or on any assets or properties of a Person, whether now
owned or subsequently acquired and whether arising by agreement or operation of
law.

 

“Line of Credit” has the meaning set forth in the Recitals to this Agreement.

 

“Line of Credit Usage” means, as of any date of determination, the outstanding
principal balance of the Advances.

 

14

 

 

“Loan Documents” means this Agreement, the Revolving Note, the Fee Letter, each
Subordination Agreement, and the Security Documents, together with every other
agreement, note, document, contract or instrument to which any Borrower now or
in the future may be a party and which may be required by Lender in connection
with, or as a condition to, the execution of this Agreement or the continued
access to credit hereunder.

 

“Material Adverse Effect” means any of the following:

 

(a)          A material adverse effect on the business, operations, results of
operations, assets, liabilities or financial condition of Borrowers, taken as a
whole;

 

(b)          A material adverse effect on the ability of Borrowers to
collectively perform their obligations under the Loan Documents, or any other
document or agreement related to this Agreement;

 

(c)          A material adverse effect on the ability of Lender to enforce the
Obligations or to realize the intended benefits of the Security Documents,
including, without limitation, a material adverse effect on the validity or
enforceability of any Loan Document or on the status, existence, perfection,
priority (subject to Permitted Liens) or enforceability of any Lien securing
payment or performance of the Obligations; or

 

(d)          A material adverse deviation in Borrowers’ actual financial
performance from Borrowers’ projected financial performance as set forth in the
then current Business Plan.

 

“Material Contract” means (i) the Flagship Store Lease, the Distribution Center
Lease, any other lease for real property involving aggregate consideration
payable by Borrowers in excess of $500,000 per annum, and any agreement
evidencing or concerning Subordinated Debt, (ii) each Material License, and
(iii) with respect to any Person, (x) each contract or agreement to which such
Person or any of its Subsidiaries is a party involving aggregate consideration
payable to or by such Person or such Subsidiary of $250,000 or more in any
calendar year (other than purchase orders in the ordinary course of the business
of such Person or such Subsidiary and other than contracts that by their terms
may be terminated by such Person or Subsidiary in the ordinary course of its
business upon less than sixty 60 days’ notice without penalty or premium) and
(y) all other contracts or agreements material to the business, operations,
condition (financial or otherwise), performance or properties of a Borrower or
Borrowers taken as a whole.

 

“Material License” means each license or sublicense by a Borrower, as licensor,
of any Owned Intellectual Property or Licensed Intellectual Property which
either (i) involves aggregate payments from the licensee of more than $100,000
per annum, or (ii) grants to such licensee rights in any category which is part
of Borrowers’ core business.

 

“Maturity Date” means May 31, 2015.

 

“Maximum FILO Amount” means $9,000,000, less any amounts repaid by Borrowers
pursuant to Section 2.1(h), Section 2.1(i), and Section 2.7(c) of this
Agreement; provided, however, that at any time following the occurrence of an
Event of Default, at the election of the Lender, the Maximum FILO Amount shall
equal the lesser of (i) $9,000,000, and (ii) seventy-five percent (75%) of the
value of Borrowers’ Intellectual Property Rights using the Relief from Royalty
Method Value, based upon the most recent appraisal of Borrowers’ Intellectual
Property Rights received by Lender.

 

15

 

 

“Maximum Line of Credit” means $24,000,000.

 

“Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which Borrowers or any ERISA Affiliate
contributes or is obligated to contribute.

 

“Net Orderly Liquidation Value” or “NOLV” means the value of Eligible Inventory
that is estimated to be recoverable in an orderly liquidation of such Eligible
Inventory, net of liquidation expenses; such value to be as determined from time
to time by Lender in its reasonable credit judgment or by a qualified appraisal
company selected by Lender.

 

“Obligations” means any and all debts, obligations and liabilities of Borrowers
to Lender, whether or not such debts, obligations and liabilities arise under or
in respect of this Agreement or the other Loan Documents (including any Funds
Transfer and Deposit Account Liability), whether incurred in the past, present
or future, whether voluntary or involuntary, direct or indirect, primary or
secondary, and however arising, and whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, whether or
not Borrowers may be liable thereunder individually or jointly with others, or
whether recovery upon such Indebtedness may subsequently become unenforceable.

 

“OFAC” is defined in Section 6.6(b) of this Agreement.

 

“Off-the-Shelf Software” is defined in Section 5.8(b) of this Agreement.

 

“Officer” means with respect to any Person, an officer if such Person is a
corporation, a manager or managing member if such Person is a limited liability
company, or a partner if such Person is a partnership.

 

“Operating Account” is defined in Section 2.2(a) of this Agreement.

 

“Overadvance” means the amount, if any, by which the sum of the aggregate Line
of Credit Usage is in excess of the then-existing Borrowing Base.

 

“Owned Intellectual Property” is defined in Section 5.8(a) of this Agreement.

 

“Owner” means with respect to any Borrower, each Person having legal or
beneficial title to an ownership interest in such Borrower or a right to acquire
such an interest.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of Borrowers or any ERISA Affiliate and covered by
Title IV of ERISA.

 

“Permitted Accounts” is defined in Section 7.16 of this Agreement.

 

“Permitted Discretion” means a determination by Lender made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.

 

16

 

 

“Permitted Holder” means the shareholders of Group as of the Effective Date set
forth in Schedule 1 attached hereto, and any Affiliate of any such Person.

 

“Permitted Lien” and “Permitted Liens” are defined in Section 7.2 of this
Agreement.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision of a
governmental entity.

 

“PIK Interest” is defined in Section 2.4(b) of this Agreement.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of Borrowers or any ERISA Affiliate.

 

“Pledge Agreement” means the Pledge Agreement executed by Group, Parent and
Frederick’s in favor of Lender pursuant to which each of Group, Parent and
Frederick’s has pledged the Capital Stock of its Subsidiaries as security for
the Obligations.

 

“Premises” is defined in Section 3.5(a) of this Agreement.

 

“Prime Rate” means the rate per annum which JP Morgan Chase Bank, N.A. announces
from time to time as the JP Morgan Chase Prime Rate, as in effect from time to
time.

 

“Proceeds” shall have the meaning given it under the UCC.

 

“Projections” shall mean Borrowers’ projected financial statements, inclusive of
a projected balance sheet, income statement and statement of cash flows, each
prepared on a month-by-month basis for the next succeeding fiscal year, and on a
consolidated and consolidating basis for Borrowers and each of their
Subsidiaries.

 

“Relief from Royalty Method Value” means, as of any date of determination, the
value of Borrowers’ Owned Intellectual Property based upon the relief from
royalty valuation method, as determined by Lender based upon the most recent
appraisal of such Owned Intellectual Property performed by an appraiser
satisfactory to Lender.

 

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.

 

“Restricted Payment” means (a) the declaration or payment of any dividend or the
incurrence of any liability to make any other payment or distribution of cash or
other property or assets in respect of Capital Stock of any Borrower; (b) any
payment on account of the purchase, redemption, defeasance, sinking fund or
other retirement of Capital Stock of any Borrower or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
Capital Stock of any Borrower now or hereafter outstanding; (d) any payment of a
claim for the rescission of the purchase or sale of, or for material damages
arising from the purchase or sale of, any shares of Capital Stock of any
Borrower or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages or rescission; (e) any
payment, loan, contribution, or other transfer of funds or other property to any
stockholder of any Borrower other than payment of compensation in the ordinary
course of business to holders of Capital Stock who are employees, officers or
directors of any Borrower; (f) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to, any Subordinated Debt; and
(g) any payment of management fees, advisory fees, transaction fees or other
fees of a similar nature by Borrowers to any Affiliate or any holder of Capital
Stock of any Borrower.

 

17

 

 

“Revolving Note” is defined in Section 2.1(d) of this Agreement.

 

“Security Documents” means this Agreement, the Trademark Security Agreement,
Copyright Security Agreement, the Pledge Agreement, each Control Agreement and
any other document delivered to Lender from time to time to secure the
Obligations.

 

“Software” means all “software,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrowers, other than software embedded in any category
of Goods, including all computer programs and all supporting information
provided in connection with a transaction related to any program.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including Contingent Liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of Contingent Liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at the time, represents the amount that can be reasonably
be expected to become an actual or matured liability.

 

“Store Account” means any deposit account maintained by Borrowers for the
purpose of collecting Proceeds of Inventory and other Collateral (other than
Credit Card Receivables).

 

“Subordinated Creditor” means any Person now or in the future subordinating
Indebtedness of Borrowers held by that Person to the payment of the Obligations.

 

“Subordinated Debt” means Indebtedness approved by Lender that is subordinated
to the Obligations on terms and conditions acceptable to Lender pursuant to a
Subordination Agreement, including without limiting the generality of the
foregoing, subordination of such Indebtedness in right of payment to the prior
payment in full of the Obligations, the subordination of the priority of any
Lien at any time securing such Indebtedness to Lender’s Liens in Borrowers’
assets and properties and, if applicable, the subordination of the rights of the
holder of such Indebtedness to enforce its junior Lien following a default under
such subordinated Indebtedness.

 

18

 

 

“Subordination Agreement” means a subordination agreement executed by any
Subordinated Creditor in favor of Lender relative to Subordinated Debt, in form
and substance satisfactory to Lender (if more than one, the “Subordination
Agreements”).

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate more than 50% of such Capital Stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company in which such Person or one or more Subsidiaries of such Person shall
have an interest (whether in the form of voting or participation in profits or
capital contribution) of more than 50% or of which any such Person is a general
partner or may exercise the powers of a general partner. Unless the context
otherwise requires, each reference to a Subsidiary shall be a reference to a
Subsidiary of any Borrower.

 

“Supporting Obligations” means all “supporting obligations,” as such term is
defined in the UCC, now owned or hereafter acquired by Borrowers, including
letters of credit and guaranties issued in support of Accounts, Chattel Paper,
Documents, General Intangibles, Instruments, or Investment Property.

 

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, provided, however, that there shall be
excluded from “Taxes” all Excluded Taxes.

 

“Termination Date” is defined in Section 2.1(b) of this Agreement.

 

“Trademark Security Agreement” means the Trademark Security Agreement executed
by Borrowers in favor of Lender.

 

“UCC” means the Uniform Commercial Code in effect in the state designated herein
as the state whose laws shall govern this Agreement, or in any other state whose
laws are held to govern this Agreement or any portion of this Agreement or
perfection of Lender’s Lien in any portion of the Collateral.

 

“Website” means an Internet website accessible through a Domain Name, as may be
modified from time to time.

 

“Website Collateral” means all data and content maintained by all Hosting Agents
pursuant to the Hosting Agreement or any other similar agreement with any other
Person.

 

 

19

 

 

2.            AMOUNT AND TERMS OF THE LINE OF CREDIT

 

2.1           Line of Credit; Limitations on Borrowings; Termination Date; Use
of Proceeds.

 





(a)            Line of Credit and Limitations on Borrowing. Subject to the terms
and conditions set forth in this Agreement, Lender shall make Advances under the
Line of Credit from time to time through the Termination Date in an aggregate
amount not to exceed at any time the lesser of (i) the Maximum Line of Credit,
and (ii) the Borrowing Base. Borrowers may periodically borrow, repay in whole
or in part, and reborrow under the Line of Credit as provided in this Agreement;
provided, however, that amounts repaid by Borrowers on account of the FILO
Advance may not be reborrowed by Borrowers. Lender has no obligation to make any
Advance (x) at any time that a Default or Event of Default has occurred and is
continuing, or (y) if an Overadvance has or would occur after giving effect to
the requested Advance.

 

(b)           FILO Advance. Lender and Borrowers acknowledge and agree that the
FILO Advance constitutes a “first in last out” tranche of the aggregate Advances
made by Lender to Borrowers under this Agreement and, except as otherwise
expressly provided herein, shall be the last principal portion of Advances
repaid hereunder. Except for amounts repaid under Sections 2.1(f)(ii), 2.1(h)
and 2(i) hereof, amounts repaid on account of the principal balance of the
Advances by or on behalf of the Borrowers, or proceeds realized upon Collateral,
whether prior to or following the occurrence of an Event of Default, shall be
applied first, to reduce the principal balance of the Advances other than the
FILO Advance, until paid in full, and then against the FILO Advance.

 

(c)           Termination Date. Borrowers may request Advances from the date
that the conditions set forth in Section 4 hereof are satisfied until the date
(the “Termination Date”) of the earliest to occur of (i) the Maturity Date, (ii)
the date Borrowers terminate the Line of Credit in accordance with Section 2.7
hereof, or (iii) the date Lender terminates the Line of Credit following an
Event of Default in accordance with the terms of this Agreement.

 

(d)           Use of Line of Credit Proceeds. Borrowers shall use the proceeds
of each Advance only (i) on the Closing Date, to repay in full all Indebtedness
of Borrowers secured by any of their assets (other than Indebtedness secured by
Permitted Liens) outstanding on the date of this Agreement, (ii) for payment of
Lender Expenses, including without limitation, transaction fees and expenses
incurred in connection with the transactions contemplated by this Agreement, and
(iii) general corporate purposes, to the extent not violative of this Agreement.

 

(e)           Revolving Note. Borrowers’ obligation to repay the Advances and
other Obligations, regardless of how initiated under Section 2.2 hereof, shall
be evidenced by a revolving promissory note (as renewed, amended, restated,
modified, substituted or replaced from time to time, the “Revolving Note”) in
substantially the form attached hereto as Exhibit A.

 

20

 

 

(f)            Overadvances.

 

(i)          Lender shall have no obligation to make any Advance if an
Overadvance exists or would result from the making of such Advance. If at any
time the Line of Credit Usage exceeds the lesser of (A) the Maximum Line of
Credit, or (b) the Borrowing Base, Borrowers shall immediately repay the
Advances in an amount sufficient to eliminate such excess, and if payment in
full of the Advances is insufficient to eliminate such excess, then Borrowers
shall deliver cash to Lender in an amount equal to the remaining excess, unless
Lender otherwise consents to such Overadvance, in which event the Overadvance
shall be temporarily permitted on such terms and conditions as Lender in its
sole discretion may deem appropriate, including, without limitation, the payment
of additional fees or interest, or both. Any amounts paid by Borrowers to Lender
pursuant to this Section 2.1(f)(i) may be applied by Lender to repay Advances or
other amounts outstanding hereunder.

 

(ii)         If at any time, the outstanding balance of the FILO Advance exceeds
the Maximum FILO Amount, Borrowers shall immediately repay the Advances in an
amount sufficient to eliminate such excess, such amount to be applied by Lender
to the outstanding balance of the FILO Advance.

 

(g)          Mandatory Prepayments upon Dispositions of Collateral Other than
Intellectual Property. Immediately upon receipt by Borrowers of any cash
proceeds of any disposition of Collateral, other than Collateral consisting of
Owned Intellectual Property, Borrowers shall prepay the Line of Credit in an
amount equal to 100% of the amount of such proceeds, net of (i) commissions and
other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by Borrowers in connection
therewith (in each case, payable to non-Affiliates), and (ii) transfer taxes.
Any such prepayment shall be applied to the Obligations in accordance with
Section 2.3(c) hereof. The provisions of this Section 2.1(g) shall not apply to
the disposition or transfer of obsolete, damaged and worn-out Equipment,
provided that the proceeds thereof are used within 120 days of such disposition
to acquire replacement Equipment or other capital assets used or useful in
Borrowers’ business. Nothing in this Section 2.1(g) shall be construed to
constitute Lender’s consent to any transaction that is prohibited or restricted
by other provisions of this Agreement or the other Loan Documents.

 

(h)          Mandatory Prepayments on Account of Dispositions of Owned
Intellectual Property. Immediately upon receipt by Borrowers of any cash
proceeds of any disposition of Owned Intellectual Property, Borrowers shall
prepay the Line of Credit in an amount equal to 100% of the amount of such
proceeds, net of (i) commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by Borrowers in connection therewith (in each case, payable to non-Affiliates),
(ii) transfer taxes, and (iii) an appropriate reserve for income taxes in
accordance with GAAP in connection therewith. Nothing in this Section 2.1(h)
shall be construed to constitute Lender’s consent to any transaction that is
prohibited or restricted by other provisions of this Agreement or the other Loan
Documents. Any payment made by Borrowers pursuant to this Section 2.1(h) shall
be applied to the outstanding balance of the Advances with a corresponding
permanent reduction in both the Maximum FILO Amount and the Maximum Line of
Credit.

 

21

 

 

(i)          Mandatory Prepayments for Excess Cash Flow. Within ten (10) days
following delivery to Lender of Borrower’s audited financial statements
delivered pursuant to Section 6.1(a) hereof, commencing with the fiscal year
ending July 27, 2013, Borrowers shall pay to Lender an amount equal to
twenty-five percent (25%) of Borrowers’ Excess Cash Flow for the most recent
fiscal year covered by such financial statements; provided, however, that
amounts payable by Borrowers pursuant to this Section 2.1(i) shall be reduced by
the amount of any prepayments made by Borrowers on account of the Line of Credit
during such fiscal year that resulted in a permanent reduction in the Maximum
Line of Credit. Amounts paid by Borrowers pursuant to this Section 2.1(i) shall
be applied by Lender first, to the outstanding balance of the PIK Interest,
until paid in full, and then to prepay the outstanding balance of the Advances,
with a corresponding permanent reduction in both the Maximum FILO Amount and the
Maximum Line of Credit.

 

2.2           Procedures for Advances.

 

(a)          Advances Credited to Operating Account. All Advances shall be
credited to Borrowers’ demand deposit Account No. xxxxx maintained by Borrowers
with the Cash Management Bank (the “Operating Account”) (which account shall at
all times be subject to a Control Agreement in favor of Lender), unless the
parties agree to disburse to another account with respect to which Lender will
not unreasonably withhold agreement.

 

(b)          Advances upon Borrowers’ Request. Borrowers may request one or more
Advances on any Business Day by delivery of an advance request to Lender (an
“Advance Request”) no later than 1:30 p.m. (New York time), on the Business Day
on which Borrowers desire the Advance to be funded, which Advance Request shall
specify the amount of the requested Advance and the proposed date of funding of
such Advance, and shall be accompanied by a Borrowing Base Certificate executed
by a Designated Officer. No request for an Advance will be deemed received until
Lender acknowledges receipt. Borrowers shall repay all Advances when due, even
if the Person requesting the Advance on behalf of Borrowers lacked
authorization.

 

(c)          Protective Advances; Advances to Pay Obligations Due. Lender may
initiate an Advance under the Line of Credit in its Permitted Discretion at any
time, with notice to Borrowers of such Advance promptly thereafter, without
Borrowers’ compliance with any of the conditions of this Agreement, and (i)
disburse the proceeds thereof directly to third Persons in order to preserve or
protect Lender’s interest in Collateral or to perform any of Borrowers’
obligations contemplated by this Agreement, or (ii) apply the proceeds to the
amount of any Obligations then due and payable to Lender.

 

22

 

 

2.3           Collection of Accounts and Application to Obligations.

 

(a)          Store Accounts. Borrowers have granted a security interest to
Lender in the Collateral, including, without limitation, all Inventory, Credit
Card Receivables and other Accounts. Except as otherwise set forth in Section
2.3(b) hereof with respect to Credit Card Receivables and other Accounts, and
except for cash on hand maintained at store locations in the ordinary course of
Borrowers’ business and consistent with historical practices (but in an amount
not to exceed $1,000 for any store location at the beginning of any Business
Day), or as otherwise agreed by Lender in writing, all Proceeds of Inventory and
other Collateral, upon receipt or collection, shall be deposited each Business
Day into the collection Account No. xxxxx maintained by Borrowers with the Cash
Management Bank (the “Collection Account”), or into a Store Account for transfer
not less than once during each business week (except to the extent that Lender
in its sole discretion agrees to less frequent transfers) from such Store
Account to the Collection Account; provided that all Proceeds of Inventory and
other Collateral in the Bank of America Collection Account shall be deposited
each Business Day into the Collection Account. Funds so deposited are the
Collateral of Lender, and may only be withdrawn from Store Accounts for deposit
to the Collection Account. Borrowers and/or Lender shall cause the transfer of
all collected funds in the Collection Account to be transferred by the Cash
Management Bank to Lender on each Business Day for application by the Lender to
the outstanding balance of the Line of Credit Usage. In the event there are no
Obligations outstanding under the Line of Credit, Lender shall promptly transfer
any excess funds to the Cash Management Bank for credit to the Borrowers’
Operating Account. Until deposited into a Store Account or the Collection
Account, Borrowers will hold all such payments and Proceeds in trust for Lender
without commingling with other funds or property. All deposits held in any Store
Account or the Collection Account shall constitute Proceeds of Collateral and
shall not constitute payment of Obligations.

 

(b)          Payment of Credit Card Receivables and Other Accounts. Borrowers
shall instruct all account debtors other than in respect of Credit Card
Receivables to make payments in respect of such Accounts directly to the
Collection Account or to a Store Account for transfer to the Collection Account.
Borrowers shall instruct all Credit Card Processors to make payments in respect
of Credit Card Receivables directly to a Credit Card Collection Account or the
Collection Account. All payments and Proceeds of Credit Card Receivables
deposited into a Credit Card Collection Account shall be remitted each Business
Day from such Credit Card Collection Account to the Collection Account (except
to the extent that Lender in its sole discretion agrees to less frequent
transfers or the proceeds of Credit Card Receivables are deposited directly to
the Collection Account). If Borrowers receive a payment or the Proceeds of
Credit Card Receivables or other Accounts directly, Borrowers shall promptly
deposit such payment or Proceeds into the Collection Account or into a Store
Account for transfer to the Collection Account. Funds so deposited (“Credit Card
and Account Funds” and, collectively with funds on deposit in the Store
Accounts, “Account Funds”) are the property of Lender, and may only be withdrawn
from the Store Accounts, Credit Card Collection Accounts, or Collection Account
by direction of Lender. Until deposited into the Collection Account, Borrowers
shall hold all such payments and Proceeds in trust for Lender without
commingling with other funds or property. All deposits held in any Credit Card
Collection Account or the Collection Account shall constitute Proceeds of
Collateral and shall not constitute the payment of Obligations.

 

(c)          Application of Payments to Obligations

 

(i)          Borrowers and/or Lender shall cause all collected funds in the
Collection Account to be transferred by the Cash Management Bank to the Lender’s
Loan Account on each Business Day for application to the Obligations. For
purposes of calculating Availability under the Line of Credit, collected funds
transferred by the Cash Management Bank and deposited into Lender’s Loan Account
shall be applied to the outstanding balance of the Advances on the first
Business Day following the Business Day of deposit to the Lender’s Loan Account.
Prior to the occurrence of an Event of Default, amounts applied to the
outstanding balance of the Advances pursuant to this Section 2.3(c) shall be
applied first, to the balance of the Advances (excluding the FILO Advance),
until paid in full, and then to the balance of the FILO Advance.

 

23

 

 

(ii)         Without limiting the foregoing, at any time during a Default
Period, Account Funds and any other proceeds of Collateral shall be applied
first, to Lender Expenses; second, to fees payable under Section 2.5 hereof and
the Fee Letter; third, to other fees and expenses otherwise payable hereunder;
fourth, to interest on the outstanding Obligations; fifth, subject to the next
succeeding clause “sixth”, to the outstanding Line of Credit Usage; sixth, to
the FILO Advance; and seventh, to any other outstanding Obligations (including,
without limitation, to cash collateralize any contingent or unliquidated
Obligations).

 

2.4           Interest and Interest Related Matters.

 

(a)          Interest Rate Applicable to the Line of Credit. Except as otherwise
provided in this Agreement, the unpaid principal amount of each Advance (other
than the FILO Advance) shall bear interest at a rate per annum equal to sum of
(x) the Prime Rate, plus (y) the Applicable Margin; provided, that the effective
interest rate payable by Borrowers with respect to such Advances shall at no
time be less than seven percent (7.0%) per annum, which minimum interest rate
will apply regardless of fluctuations in the Prime Rate that would otherwise
cause the interest rate applicable to such Advances to be less than such minimum
interest rate floor.

 

(b)          Interest Rate Applicable to the FILO Advance. Except as otherwise
provided in this Agreement, the unpaid principal amount of the FILO Advance
shall bear interest at a rate per annum equal to sum of (x) the LIBOR Rate, plus
(y) the Applicable Margin; provided, that the effective interest rate payable by
Borrowers with respect to the FILO Advance shall at no time be less than twelve
percent (12.0%) per annum, which minimum interest rate will apply regardless of
fluctuations in the LIBOR Rate that would otherwise cause the interest rate
applicable to the FILO Advance to be less than such minimum interest rate floor.
Unless Borrower elects a lesser amount, so long as no Event of Default has
occurred and is continuing, a portion of the interest payable on the FILO
Advance equal to two and one-half percent (2.5%) per annum shall capitalized,
compounded, and added to the unpaid principal amount of the Obligations on each
Interest Payment Date whereupon from and after such date such additional amounts
shall also accrue interest at the rate applicable to the FILO Advance (“PIK
Interest”). Upon the occurrence and continuance of an Event of Default, all PIK
Interest shall be converted to cash interest and become immediately due and
payable upon demand by Lender. Unless sooner paid pursuant to Section 2.1(i)
hereof, all PIK Interest shall be due and payable in cash on the Termination
Date. All PIK Interest shall constitute a portion of the Obligations, bear
interest at the rate applicable to the FILO Advance as provided above in this
Section 2.4(b) but, for purposes of calculating Availability hereunder such PIK
Interest shall be deemed not to constitute Advances or Line of Credit Usage
hereunder.

 

24

 

 

(c)          Default Interest Rate. Commencing on the day an Event of Default
occurs, through and including the date identified by Lender in writing as the
date that the Event of Default has been cured or waived (each such period a
“Default Period”), or during a time period specified in Section 2.7 hereof, or
at any time following the Termination Date, in Lender’s sole discretion and
without waiving any of its other rights or remedies and without prior notice of
its application or any notice of retroactive application in the event that
Lender does not impose the Default Rate on the first day of any Default Period,
the outstanding balance of the Obligations shall bear interest at a rate that is
two percent (2.0)%) above the applicable contractual rate set forth in
Section 2.4(a) hereof for each Advance, or Section 2.4(b) for the FILO Advance,
as the case may be (the “Default Rate”). Lender shall promptly give written
notice to Borrowers of any imposition of the Default Rate.

 

(d)          Interest Accrual on Payments Applied to Obligations. Payments
received by Lender shall be applied to the Obligations as provided in Section
2.3(c) hereof, but the principal amount paid down shall continue to accrue
interest at the applicable rate hereunder through the end of the first Business
Day following the Business Day that such payment was applied to the Obligations.

 

(e)          Usury. No interest rate shall be effective which would result in a
rate greater than the highest rate permitted by law. Payments in the nature of
interest described in or related to this Agreement that are later determined to
be in excess of the limits imposed by applicable usury law will be deemed to be
a payment of principal, and the Obligations shall be reduced by that amount so
that such payments will not be deemed usurious.

 

2.5           Fees. Borrowers shall pay to Lender fees in the amounts, and at
the times, specified in the Fee Letter. All such fees shall be fully earned, due
and payable as provided in the Fee Letter.

 

2.6           Interest Accrual; Principal and Interest Payments; Computation.

 

(a)          Interest Payments and Interest Accrual. Accrued and unpaid interest
on the outstanding balance of the Advances shall be due and payable on the first
day of each month (each an “Interest Payment Date”) and on the Termination Date,
and shall be paid or the date due by Lender initiating an Advance in the manner
provided in Section 2.2(c) hereof. Interest on each Advance shall accrue from
the most recent date on which interest has been paid for such Advance or, if no
interest has been paid, from the date of such Advance to the Interest Payment
Date.

 

(b)          Payment of Advances. The principal amount of the Advances shall be
paid from time to time as provided in this Agreement, and all Obligations shall
be fully due and payable on the Termination Date.

 

(c)          Payments Due on Non Business Days. If any payment required to be
made hereunder is due on a day which is not a Business Day (including, without
limitation, any Interest Payment Date or the Termination Date), such payment
shall be made on the next Business Day, and interest shall continue to accrue
during that time period.

 

(d)          Computation of Interest and Fees. Interest accruing on the unpaid
principal amount of the Advances and all fees payable under this Agreement shall
be computed on the basis of the actual number of days elapsed in a year of 360
days.

 

25

 

 

(e)          Liability Records. Lender shall maintain accounting and bookkeeping
records of all Advances and payments under the Line of Credit and all other
Obligations due to Lender pursuant to this Agreement in such form and content as
Lender in its Permitted Discretion deems appropriate. Lender’s calculation of
current Obligations shall be presumed correct unless proven otherwise by
Borrowers. Upon Lender’s request, Borrowers shall admit and certify in writing
the exact principal balance of the Obligations that Borrowers then believe to be
outstanding pursuant to this Agreement. Any billing statement or accounting
provided by Lender shall be conclusive and binding unless Borrowers notify
Lender in a detailed notice of its intention to dispute the billing statement or
accounting within thirty (30) days of receipt.

 

2.7          Termination or Reduction of Line of Credit by Borrowers; Notice.

 

(a)          Termination by Borrower after Advance Notice. Borrowers may
terminate the Line of Credit at any time prior to the Maturity Date if Borrowers
(i) deliver written notice to Lender of Borrowers’ intentions at least ninety
(90) days prior to the proposed Termination Date (or thirty (30) days prior to
the proposed Termination Date in the event of a sale of all or substantially all
of the assets or Capital Stock of the Borrowers resulting in a Change of
Control), (ii) pay Lender the applicable termination fee set forth in paragraph
4 of the Fee Letter, and (iii) repay the Obligations in full on the termination
date indentified by Borrowers in such notice.

 

(b)          Termination by Borrowers without Advance Notice. If Borrowers fail
to deliver Lender timely notice of Borrowers’ intention to terminate the Line of
Credit as provided in Section 2.7(a) hereof, Borrowers may nevertheless
terminate the Line of Credit and pay the Obligations in full if Borrowers
(i) pay the applicable termination fee set forth in paragraph 4 of the Fee
Letter, if any, and (ii) pay additional interest for each day that the notice
was short of the required ninety (90) days notice (or required thirty (30) days
notice in the event of a sale of all or substantially all of the assets or
Capital Stock of the Borrowers resulting in a Change of Control), which interest
shall be in an amount that is equal to the interest calculated at the Default
Rate based on Borrowers’ average borrowings under the Line of Credit for the two
months prior to the date that Lender receives notice from Borrowers giving it
actual notice of Borrowers’ intention to terminate or reduce the Line of Credit.

 

(c)          Reduction of Line of Credit. Borrowers may at any time and from
time to time prior to the Maturity Date reduce the Maximum Line of Credit (in a
minimum amount of $3,000,000 and increments of $1,000,000), upon not less than
thirty (30) days prior written notice specifying the proposed amount of
reduction of the Maximum Line of Credit, and the effective date of such
reduction; provided, that on or before such date Borrowers shall have (i) repaid
the outstanding balance of the Advances such that the Line of Credit Usage shall
not exceed the reduced amount of the Maximum Line of Credit (together with all
accrued but unpaid interest on such amount through the date of repayment
including, to the extent that the Borrower is reducing the Maximum FILO Amount,
all accrued PIK Interest on the portion of the FILO Advance Amount so repaid),
and (ii) paid to Lender the applicable reduction fee payable under paragraph 4
of the Fee Letter relative to such reduction in the Maximum Line of Credit. Any
voluntary reduction by the Borrowers of the Maximum Line of Credit shall not
reduce the Maximum FILO Amount unless and until the Maximum Line of Credit is
reduced to an amount less than the Maximum FILO Amount.

 

26

 

 

2.8           Payments Free of Taxes.

 

(a)          No Withholding Taxes. Any and all payments by or on account of any
Obligations of Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any and all present or future
Taxes. If Borrowers shall be required by law to deduct any Taxes from or in
respect of any sum payable under this Agreement (including any payments made
pursuant to Section 9.8 hereof) or under any other Loan Document, (i) the sum
payable shall be increased as much as shall be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.8) Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) Borrowers shall make
such deductions, and (iii) Borrowers shall pay the full amount deducted to the
relevant taxing or other Governmental Authority in accordance with applicable
law. Within thirty (30) days after the date of any payment of Taxes, Borrowers
shall furnish to Lender a certified copy of a receipt evidencing payment
thereof.

 

(b)          Indemnity by Borrowers. Borrowers shall indemnify Lender and within
ten (10) days of demand therefor, pay Lender for the full amount of Taxes
(including any Taxes imposed by any jurisdiction on amounts payable under this
Section 2.8) paid by Lender and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted.

 

2.9           Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by
Lender;

 

(ii)         subject Lender to any tax of any kind whatsoever with respect to
this Agreement or any Advance made by it, or change the basis of taxation of
payments to Lender in respect thereof; or

 

(iii)        impose on Lender any other condition, cost or expense affecting
this Agreement or any Advance made by Lender;

 

and the result of any of the foregoing shall be to increase the cost to Lender
of making or maintaining any Advances, or to reduce the amount of any sum
received or receivable by Lender hereunder (whether of principal, interest or
any other amount) then, upon request of Lender, Borrowers shall pay to Lender
such additional amount or amounts as will compensate Lender for such additional
costs incurred or reduction suffered.

 

(b)          Capital Requirements. If Lender determines that any Change in Law
affecting Lender regarding capital requirements has or would have the effect of
reducing the rate of return on Lender’s capital as a consequence of this
Agreement, including the Advances made by Lender hereunder, to a level below
that which Lender could have achieved but for such Change in Law (taking into
consideration Lender’s policies with respect to capital adequacy), then from
time to time Borrowers shall pay to Lender such additional amount or amounts as
will compensate Lender for any such reduction suffered.

 

27

 

 

(c)          Certificates for Reimbursement. Lender’s notice to Borrowers
setting forth the amount or amounts necessary to compensate Lender as specified
in subsection (a) or (b) of this Section 2.9 in reasonable detail sufficient to
allow Borrowers to verify such calculation, and delivered to Borrowers shall be
conclusive absent manifest error. Borrowers shall pay Lender the amount shown as
due in such notice to Borrowers within five (5) days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of Lender to demand
compensation pursuant to the foregoing provisions of this Section 2.9 shall not
constitute a waiver of Lender’s right to demand such compensation, provided that
Borrowers shall not be required to compensate Lender pursuant to the foregoing
provisions of this Section 2.9 for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that Lender notifies
Borrowers of the Change in Law giving rise to such increased costs or reductions
and of Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six (6) month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

2.10         Survival. All of Borrowers’ obligations under Sections 2.8 and 2.9
shall survive termination of Lender’s obligation to make any Advance and the
repayment of all Obligations hereunder.

 

2.11         Consolidated Credit Facility; Joint and Several Obligations. Each
Borrower acknowledges that it is jointly and severally liable for all of the
Obligations. Each Borrower expressly understands, agrees and acknowledges that
(i) Borrowers are all affiliated entities by common ownership, (ii) each
Borrower desires to have the availability of one common credit facility instead
of separate credit facilities, (iii) each Borrower has requested that Lender
extend such a common credit facility to Borrowers on the terms provided herein,
(iv) Lender will be lending against, and relying on a Lien upon, all or
substantially all of the assets of Borrowers even though the proceeds of any
particular Advance made hereunder may not be advanced directly to or on behalf
of a particular Borrower, (v) each Borrower will benefit by the making of
Advances and the availability of a credit facility of a size greater than each
could independently warrant, and (vi) all of the representations, warranties,
covenants, obligations, conditions, agreements and other terms contained in the
Loan Documents shall be applicable to and shall be binding upon each Borrower.

 

2.12         Borrower Representative. Each Borrower hereby designates Group as
its representative and agent on its behalf (Group, in such capacity, “Borrower
Representative”) for the purposes of requesting and giving instructions with
respect to disbursement of proceeds of the Advances, effecting repayment of the
Advances, and giving and receiving all other notices and consents under this
Agreement or under any of the other Loan Documents and taking all other actions
(including with respect to compliance with covenants) on behalf of any Borrower
or Borrowers under the Loan Documents. Group hereby accepts such appointment.
Lender may regard any notice or other communication pursuant to any Loan
Document from Borrower Representative as a notice or communication from all
Borrowers, and may give any notice or communication required or permitted to be
given to any Borrower or Borrowers under the Loan Documents to Borrower
Representative on behalf of such Borrower or Borrowers. Each Borrower agrees
that each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by Borrower Representative shall be deemed for
all purposes to have been made by such Borrower and shall be binding upon and
enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.

 

28

 

 

3.            SECURITY INTEREST AND THE COLLATERAL AND LENDER’S RIGHTS
CONCERNING THE COLLATERAL

 

3.1           Security Interest and the Collateral.

 

(a)          Grant of Security Interest. Borrowers hereby pledge, assign and
grant to Lender a Lien and security interest in the Collateral, as security for
the payment and performance of the Obligations.

 

(b)          Exclusions from Collateral. Notwithstanding the foregoing, the term
“Collateral” shall not include any Borrower’s right, title or interest in, and
such Borrower shall not be required to grant a Lien upon:

 

(i)          any lease, license, contract or other agreement to which such
Borrower is a party or any of such Borrower’s rights or interests thereunder if
and for so long as the valid grant of a Lien therein to Lender is prohibited as
a matter of law or under the terms of such lease, license, contract or other
agreement (including where the violation of any such prohibition would result in
the termination of the applicable lease, license, contract or other agreement),
and such prohibition has not been or is not waived or the consent of the other
party to such lease, license, contract or other agreement, has not been or is
not otherwise obtained; provided, that the exclusions set forth in this
Section 3.1(b)(i) shall in no way be construed (A) to apply if any described
prohibition is unenforceable under applicable laws, including Section 9-406,
9-407 or 9-408 of the UCC, (B) to apply after the cessation of any such
prohibition, and upon the cessation of such prohibition, such property shall
automatically become part of the Collateral, (C) so as to limit, impair or
otherwise affect Lender’s Lien upon such Borrower’s rights or interests in or to
monies due or to become due under any described lease, license, contract or
other agreement (including any Accounts), or (D) to limit, impair or otherwise
affect Lender’s Lien upon any of such Borrower’s rights or interest in and to
any proceeds from the sale, license, lease or other disposition of any such
lease, license, contract or other agreement; and

 

(ii)         more than 65% of the Capital Stock entitled to vote (within the
meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated under the
Internal Revenue Code) in any Subsidiary of any Borrower which is organized
under the laws of any jurisdiction outside the United States that constitutes a
“controlled foreign corporation” under Section 957 of the Internal Revenue Code
of 1986, as amended from time to time.

 

29

 

 

(c)          Further Actions Required of Borrowers

 

(i)          Borrowers shall defend the right, title and interest of Lender in
and to the Collateral against the claims and demands of all Persons whomsoever,
and shall take all such actions requested by Lender in order to preserve,
protect and enhance Lender’s Lien in any Collateral, including, without
limitation, (i) all actions necessary to grant Lender “control” of any
Investment Property, Deposit Accounts, Letter of Credit Rights or electronic
Chattel Paper owned by Borrowers, with any agreements establishing control to be
in form and substance reasonably satisfactory to Lender, (ii) the delivery to
Lender of all original Instruments, Chattel Paper, negotiable Documents and
certificated Capital Stock owned by Borrowers (in each case, accompanied by
stock powers, allonges or other instruments of transfer executed in blank)
promptly after Borrowers receive same, (iii) notification to third parties of
Lender’s interest in Collateral at the request of Lender, (iv) preparation and
delivery of all applications and other relevant actions to note Lender’s Lien on
any certificate of title, and (v) the institution of litigation against third
parties as shall be prudent in order to protect and preserve Borrowers’ and
Lender’s respective and several interests in the Collateral. If Borrowers retain
possession of any Chattel Paper or Instruments with the consent of Lender, then
such Chattel Paper and Instruments shall be marked with the following legend:
“THIS WRITING AND THE OBLIGATIONS EVIDENCED OR SECURED HEREBY ARE SUBJECT TO THE
LIEN OF SALUS CAPITAL PARTNERS, LLC.” Borrowers shall promptly notify Lender of
any Commercial Tort Claim acquired by them and unless otherwise consented to by
Lender, Borrowers shall enter into a supplement to this Agreement granting to
Lender a Lien in such Commercial Tort Claim.

 

(ii)         Borrowers shall execute and deliver, and record or have recorded,
any and all agreements, instruments, documents and papers as the Lender may
reasonably request to evidence the Lender’s security interest in any copyright
or trademark owned by Borrowers, including, without limitation, any copyright or
trademark registered outside of the United States, and Borrowers hereby
constitute the Lender as their attorney-in-fact to execute and file all such
writings for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed.

 

3.2           Lender’s Rights Concerning the Collateral

 

(a)          Account Verification and Notifying Account Debtors and Other
Obligors. During a Default Period, Lender or its agents may (i) contact account
debtors or any other Person obligated on the Collateral to verify Borrowers’
Accounts; (ii) require Borrowers to send requests for verification of Accounts
or send notices of assignment of Accounts to account debtors or other Persons
obligated on the Collateral; and (iii) deliver a notice to an account debtor or
other Person obligated on the Collateral that the amount due has been assigned
to Lender for security and must be paid directly to Lender. Borrowers shall join
in giving such notice and shall execute the same upon Lender’s request. Once any
such notice has been given to any account debtor or other Person obligated on
the Collateral, Borrowers shall not give any contrary instructions to such
account debtor or other Person without Lender’s prior written consent.

 

(b)          Collection of Collateral. During any Default Period, Lender may,
but need not, in Lender’s or in any Borrower’s name, demand, sue for, collect or
receive any money or property at any time payable or receivable on account of,
or securing, any Account, General Intangible, or other amount due, or grant any
extension to, make any compromise or settlement with or otherwise agree to
waive, modify, amend or change the obligations (including, without limitation,
collateral obligations) of any account debtor or other obligor. Following the
occurrence of an Event of Default, Lender shall have all rights of a secured
party under the UCC, applicable law and at equity.

 

30

 

 

(c)          Performance by Lender of Borrowers’ Obligations. If any Borrower
fails to perform or observe any of its obligations under this Agreement at any
time, Lender may, but need not, perform or observe such obligations on behalf of
such Borrower and may, but need not, take any other actions which Lender may
reasonably deem necessary to cure or correct such failure; and Borrowers shall
pay Lender upon demand, all resulting Lender Expenses, including without
limitation, the amount of all out-of pocket costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by Lender in performing such
obligations, together with interest on all such amounts at the Default Rate.

 

(d)          Borrowers’ Continuing Obligation under Contracts. It is expressly
agreed by each Borrower that it shall remain liable under each of its contracts
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, and Lender shall have no obligation or liability
whatsoever to any Person under any contract (between such Borrower and any
Person other than Lender) by reason of or arising out of the execution, delivery
or performance of this Agreement, and Lender shall not be required or obligated
in any manner (i) to perform or fulfill any of the obligations of such Borrower
thereunder, (ii) to make any payment or inquiry, or (iii) to take any action of
any kind to collect or enforce any performance or the payment of any amounts
which may have been assigned to it or to which it may be entitled at any time or
times under or pursuant to any contract.

 

(e)           Access and Inspections of the Collateral.

 

(i)          Borrowers shall, with respect to each owned, leased, or controlled
property or facility, during normal business hours and upon reasonable advance
notice (unless a Default or an Event of Default has occurred and is continuing,
in which event no prior notice shall be required and Lender shall have access at
any and all times): (i) provide access to such facility or property to Lender
and any of its officers, employees and agents, as frequently as Lender
reasonably determines to be appropriate, but subject to the terms and provisions
of any applicable leases; (ii) permit Lender and any of its officers, employees
and agents to inspect, audit and make extracts from Borrowers’ books and
records; and (iii) permit Lender to inspect, review, evaluate and make physical
verifications, appraisals and examinations of the Inventory and other
Collateral, all at Borrowers’ cost and expense; provided, however, that unless
an Event of Default has occurred and is continuing, Borrowers shall not be
responsible for the costs and expenses associated with more than two (2) such
inspections in each twelve (12) month period following the Closing Date.
Borrowers shall make available to Lender and its advisors and representatives,
as quickly as practicable under the circumstances, originals or copies of
Borrowers’ books and records and any other instruments and documents that Lender
may reasonably request. Borrowers shall deliver any document or instrument
reasonably necessary for Lender, as it may from time to time reasonably request,
to obtain records from any service bureau or other Person that maintains records
for Borrowers.

 

(ii)         Lender shall have the right to have the Borrowers’ Intellectual
Property Rights appraised by an appraiser satisfactory to Lender at any time and
from time to time; provided, however, that unless an Event of Default has
occurred and is continuing, Borrowers shall not be responsible for the costs and
expenses associated with more than one (1) such appraisal in each eighteen (18)
month period following the Closing Date.

 

31

 

 

(f)          Background Investigations. Lender may obtain, from time to time at
Borrowers’ cost and expense, background investigations and verifications
relative to Borrowers, its senior management employees and material holders of
Capital Stock, which investigations may include, without limitation, information
regarding business affiliations, background verification, verification of
education and certifications, civil and criminal litigation histories,
judgments, tax liens, bankruptcies, credit histories, verification of
information provided and other possible public records information available;
provided, however, with respect to any Person, unless a Default Period exists,
Lender shall not conduct such investigations more frequently than once in each
twelve (12) month period following the Closing Date.

 

(g)          Authorization to Borrowers’ Agents to Make Disclosures to Lender.
Borrowers authorize all accountants and other Persons acting as their agent to
disclose and deliver to Lender’s employees, accountants, attorneys and other
Persons acting as its agent, at Borrowers’ expense, all financial information,
books and records, work papers, management reports and other information in
their possession regarding Borrowers, their business and assets. Borrowers, at
their own expense, shall cause its independent certified public accountants to
deliver to Lender the results of (i) any physical verifications of all or any
portion of the Inventory made or observed by such accountants and (ii) any
verifications of Borrowers’ Accounts, in each case when and if any such
verifications are conducted. Lender shall be permitted to observe and consult
with Borrowers and Borrowers’ certified public accountants in the performance of
these tasks.

 

3.3           Power of Attorney. Borrowers hereby irrevocably make, constitute,
and appoint Lender (and any of Lender’s officers, employees or agents designated
by Lender) as Borrowers’ true and lawful attorney-in-fact, with power to:
(a) sign the name of Borrowers on any document to be executed, recorded or filed
in order to perfect or continue perfected Lender’s Lien upon the Collateral if
Borrowers fail to do so promptly after request therefor by Lender; (b) sign any
Borrower’s name on any invoice or bill of lading relating to any Account, drafts
against account debtors, schedules and assignments of Accounts, verifications of
Accounts and notices to account debtors; (c) send requests for verification of
Accounts; (d) endorse any Borrower’s name on any checks, notices, acceptances,
money orders, drafts, or other forms of payment or security that may come into
Lender’s possession; and (e) during any Default Period, (i) notify the post
office authorities to change the address for delivery of any Borrower’s mail to
an address designated by Lender, to receive and open all mail addressed to
Borrowers, and to retain all mail relating to the Collateral and forward all
other mail to Borrowers last known address, (ii) make, settle, and adjust all
claims under Borrowers’ policies of insurance and make all determinations and
decisions with respect to such policies of insurance, and (iii) settle and
adjust disputes and claims respecting the Accounts directly with account
debtors, for amounts and upon terms which Lender determines to be reasonable,
and Lender may cause to be executed and delivered any documents and releases
which Lender determines to be necessary. The appointment of Lender as Borrowers’
attorney-in-fact, and each and every one of the rights and powers of Lender,
being coupled with an interest, is irrevocable until the Termination Date.
NEITHER LENDER, NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL BE RESPONSIBLE TO BORROWERS FOR ANY ACT OR FAILURE TO ACT
PURSUANT TO THE POWERS GRANTED UNDER THE POWER OF ATTORNEY HEREIN OR OTHERWISE,
EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, NOR FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

32

 

 

3.4          Assignment of Insurance. As additional security for the
Obligations, Borrowers hereby assign to Lender all rights of Borrowers under
every policy of insurance covering the Collateral and all business records and
other documents relating thereto, and all monies (including, without limitation,
all proceeds and refunds) that may be payable to Borrowers under any such
policy, and Borrowers hereby direct the issuer of each such policy to pay all
such monies directly to Lender. During any Default Period, Lender may (but need
not), in Lender’s or any Borrower’s name, execute and deliver proofs of claim,
receive payment of proceeds and endorse checks and other instruments
representing payment under any policy of insurance, and adjust, litigate,
compromise or release claims against the issuer of any policy. Any monies
received under any insurance policy assigned to Lender, other than liability
insurance policies, or received as payment of any award or compensation for
condemnation or taking by eminent domain, shall be paid to Lender and, as
determined by Lender in its Permitted Discretion, either be applied to
prepayment of the Obligations or on Borrowers’ reasonable request so long as no
Event of Default has occurred and is continuing, disbursed to Borrowers under
staged payment terms reasonably satisfactory to Lender for application to the
cost of repairs, replacements, or restorations which shall be effected with
reasonable promptness and shall be of a value at least equal to the value of the
items or property destroyed.

 

3.5          Borrowers’ Premises.

 

(a)          Lender’s Right to Occupy Borrowers’ Premises. During any Default
Period and without notice or consent, Borrowers hereby grant to Lender the right
to take exclusive possession of all locations where Borrowers conduct their
business or have any rights of possession, including without limitation the
locations described on Schedule 5.1 attached hereto (the “Premises”), until the
earlier of (i) payment in full and discharge of the Obligations and termination
of the Line of Credit, or (ii) final sale or disposition of all items
constituting Collateral and delivery of those items to purchasers. During any
Default Period, subject to any agreement with any applicable landlord, Lender
may use the Premises to store, process, manufacture, sell, use, and liquidate or
otherwise dispose of items that are Collateral, and for any other incidental
purposes deemed appropriate by Lender in good faith.

 

(b)          Borrowers’ Obligation to Reimburse Lender. Lender shall not be
obligated to pay rent or other compensation for the possession or use of any
Premises, but if Lender elects to pay rent or other compensation to the owner of
any Premises in order to have access to the Premises, then Borrowers shall
promptly reimburse Lender all such amounts, as well as all taxes, fees, charges
and other expenses at any time payable by Lender with respect to the Premises by
reason of the execution, delivery, recordation, performance or enforcement of
any terms of this Agreement, and all such amounts incurred or expended by Lender
shall constitute Obligations hereunder.

 

3.6          License to Use Intellectual Property Rights. During any Default
Period, Borrowers hereby grant to Lender a non-exclusive, worldwide and
royalty-free license to use or otherwise exploit all Intellectual Property
Rights of Borrowers for the purpose of selling, leasing or otherwise disposing
of any or all Collateral during any Default Period.

 

33

 

 

3.7           Financing Statements.

 

(a)          Authorization to File. Borrowers hereby (i) authorize Lender to
file any financing statements, continuation statements or amendments thereto
that (A) indicate the Collateral as all assets of Borrowers or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of such jurisdiction, or as being
of an equal or lesser scope or with greater detail, and (B) contain any other
information required by Part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement, continuation statement or
amendment, including whether any Borrower is an organization, the type of
organization and any organization identification number issued to such Borrower,
and in the case of a financing statement filed as a fixture filing or indicating
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates, (ii) agree to
furnish any such information to Lender promptly upon request by Lender, and
(iii) ratify their authorization for Lender to have filed any initial financial
statements, or amendments thereto if filed prior to the Closing Date.

 

(b)          Amendments to Financing Statements. Each Borrower acknowledges that
it is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement evidencing or perfecting
Lender’s Lien in the Collateral without the prior written consent of Lender and
agrees that it will not do so without the prior written consent of Lender,
subject to such Borrower’s rights under Section 9-509(d)(2) of the UCC.

 

(c)          Termination. Lender shall, at Borrowers’ expense, release or
terminate any filings or other agreements that perfect the Lender’s Lien in
Collateral (provided that there are no suits, actions, proceedings or claims
pending or threatened against any Indemnitee under this Agreement with respect
to any Indemnified Liabilities), upon Lender’s receipt of the following, in form
and content reasonably satisfactory to Lender: (i) payment in full in cash of
all monetary Obligations and completed performance by Borrowers with respect to
their other monetary obligations under this Agreement, (ii) a release of all
claims against Lender by Borrowers relating to Lender’s performance and
obligations under the Loan Documents, and (iii) an agreement by Borrowers and
any new lender to Borrowers to indemnify Lender for any payments received by
Lender that are applied to the Obligations as a final payoff that may
subsequently be returned or otherwise not paid for any reason.

 

3.8           Collateral Related Matters. This Agreement does not contemplate a
sale of Accounts or Chattel Paper and, as provided by law, Borrowers are
entitled to any surplus and shall remain liable for any deficiency. Lender’s
duty of care with respect to Collateral in its possession (as imposed by law)
will be deemed fulfilled if it exercises reasonable care in physically keeping
such Collateral, or in the case of Collateral in the custody or possession of a
bailee or other third Person, exercises reasonable care in the selection of the
bailee or third Person, and Lender need not otherwise preserve, protect, insure
or care for such Collateral. Lender shall not be obligated to preserve rights
Borrowers may have against prior parties, to liquidate the Collateral at all or
in any particular manner or order or apply the Proceeds of the Collateral in any
particular order of application. Lender has no obligation to clean up or prepare
Collateral for sale. Borrowers waive any right they may have to require Lender
to pursue any third Person for any of the Obligations.

 

34

 

 

3.9           Notices Regarding Disposition of Collateral. If notice to
Borrowers of any intended disposition of Collateral or any other intended action
is required by applicable law in a particular situation, such notice will be
deemed commercially reasonable if given in the manner specified in Section 8.4
hereof at least ten (10) calendar days before the date of intended disposition
or other action.

 

4.            CONDITIONS PRECEDENT

 

4.1           Conditions Precedent to Initial Advance. Lender’s obligation to
consummate the transactions contemplated by this Agreement and make the initial
Advance hereunder shall be subject to the following conditions precedent (with
each such document, instrument or agreement required to be executed or delivered
to be in form and substance satisfactory to Lender in its Permitted Discretion):

 

(a)          Executed Loan Documents. Lender shall have received from each party
hereto and thereto (other than Lender) either (i) a counterpart of this
Agreement and all other Loan Documents signed on behalf of such party or
(ii) written evidence (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and all other Loan Documents to which it
is a party.

 

(b)          Constituent Documents. Lender shall have received the Constituent
Documents and such other documents and certificates as Lender or its counsel may
reasonably request relating to the organization, existence and good standing of
each Borrower.

 

(c)          Closing Certificate. Lender shall have received a certificate
certifying that, as of the Closing Date, the representations and warranties made
by Borrowers in the Loan Documents are true and correct as of the Closing Date
and the date of such initial Advance and that no Default or Event of Default
exists.

 

(d)          Solvency Certificate. Lender shall have received a certificate
certifying that, as of the Closing Date, and immediately after giving pro forma
effect to the consummation of the transactions contemplated under this Agreement
(including the making of the initial Advance on the Closing Date), Borrowers and
their Subsidiaries, on a consolidated basis, are Solvent.

 

(e)          Repayment of Other Secured Indebtedness. All Indebtedness of
Borrowers secured by any of their assets (other than Indebtedness secured by
Permitted Liens) outstanding on the date of this Agreement shall have been paid
in full with the proceeds of the initial Advance hereunder.

 

(f)          No Default; No Material Adverse Effect. After giving effect to the
consummation of the transactions contemplated by this Agreement and the other
Loan Documents on the Closing Date (including any Advance hereunder), no Default
or Event of Default shall exist. Lender shall be reasonably satisfied that there
has been no change in the business or financial condition of Borrowers since the
date of Lender’s receipt of the most recent financial statement of Borrowers
that has or could reasonably be expected to have a Material Adverse Effect.

 

35

 

 

(g)          Financial Information. Lender shall have received and be reasonably
satisfied with such financial statements including, without limitation, income
statements, balance sheets, statements of cash flow and other financial
documentation as Lender in its Permitted Discretion may require.

 

(h)          Business Plan. Lender shall have received and shall have approved
the Business Plan (such approval to be granted or withheld in Lender’s sole
discretion).

 

(i)          Control Agreements. Lender shall have received Control Agreements
with respect to each deposit account of Borrowers so designated on Schedule 7.16
attached hereto. Lender shall have received evidence of the closure of any
deposit accounts previously maintained by Borrowers required by Lender.

 

(j)          Insurance. Lender shall have received, and be satisfied with,
evidence of Borrowers’ insurance coverage satisfying the requirements of
Section 6.9 hereof, together with such endorsements as are required by the Loan
Documents.

 

(k)          Lender Fees and Expenses. Borrowers shall have paid to Lender all
fees and Lender Expenses invoiced through the date of the initial Advance
hereunder, including, without limitation, all reasonable legal expenses of
Lender incurred through the Closing Date.

 

(l)          Opinion of Counsel. Lender shall have received a legal opinion
addressed to Lender dated as of the Closing Date, in form and substance
reasonably satisfactory to Lender, from Graubard Miller, counsel to Borrowers.

 

(m)          Landlord’s Agreements. Lender shall have received a collateral
access agreement and landlord’s waiver with respect to each leased Premises for
which Lender requires such agreement, executed by Borrowers and the applicable
landlord with respect to any such lease, pursuant to which such landlord
acknowledges Lender’s Lien in any Inventory and other assets located at such
Premises, and waives any Lien it may have in any such assets (if applicable),
and which is otherwise in form and substance reasonably satisfactory to Lender.

 

(n)          Warehousemen’s Agreements. Lender shall have received a
warehouseman’s agreement for each warehouse where Inventory is stored, pursuant
to which such warehouseman acknowledges Lender’s Lien in any Inventory or other
assets of Borrowers located at such warehouse and which is otherwise in form and
substance reasonably satisfactory to Lender.

 

(o)          Good Standing, Foreign Qualification. Lender shall have received
evidence that each Borrower is in good standing in the jurisdiction of its
incorporation or formation, and is licensed or qualified to transact business in
all jurisdictions where the character of the property owned or leased or the
nature of the business transacted by it makes such licensing or qualification
necessary or where the failure to be so qualified could reasonably be expected
to have a Material Adverse Effect.

 

(p)          Patriot Act Compliance. Lender shall have received the Customer
Identification Information Form and such other forms and verification with
respect to Borrowers as Lender may reasonably require in order to comply with
the U.S.A. Patriot Act.

 

36

 

 

(q)          Field Examinations. Lender shall have completed its “take-down”
field examination with results satisfactory to Lender in its sole discretion.

 

(r)          Opening Availability. Borrowers shall demonstrate Availability of
at least $2,500,000 as of the date of the initial Advance and after giving
effect to payment of (i) all amounts required to be paid on the Closing Date,
including, without limitation, all closing costs (including Lender Expenses
billed on the Closing Date), and (ii) all trade payables more than sixty (60)
days past due and all book overdrafts.

 

(s)          Perfection of Lender’s Liens. Lender shall have received the
Security Documents, duly executed by each applicable Borrower and each other
party thereto (other than Lender), together with acknowledgments or verification
statements of all filings or recordations necessary to perfect Lender’s Lien in
the Collateral, as well as lien searches and other evidence reasonably
satisfactory to Lender that Lender’s Lien is the only Lien upon the Collateral,
except Permitted Liens. Lender shall have received all other documents,
instruments and agreements necessary to perfect the Lender’s Lien in the
Collateral, including original instruments and certificates evidencing any
certificated securities being pledged under the Security Documents, together
with undated stock powers executed in blank, each duly executed by Borrowers.

 

(t)          Additional Documents. There shall have been delivered to Lender
such additional instruments and documents as Lender or its counsel reasonably
may require or request.

 

4.2           Additional Conditions Precedent to All Line of Credit Usage.
Lender’s obligation to make any Advance hereunder (including, without
limitation, the initial Advance) shall be subject to the following further
additional conditions precedent:

 

(a)          No Overadvance. Prior to and after giving effect to the requested
Advance, no Overadvance exists or will result from the making of such Advance.

 

(b)          Truth and Accuracy of Representations and Warranties. Each of the
representations and warranties set forth in Section 5 hereof and elsewhere in
the Loan Documents shall be true and correct in all material respects on the
date of such Advance, except to the extent that such representations and
warranties relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances not prohibited under this
Agreement or the other Loan Documents.

 

(c)          No Default. No event has occurred and is continuing, or would
result from the requested Advance which is or would constitute a Default or
Event of Default.

 

(d)          No Material Adverse Effect. Since the Closing Date, in Lender’s
reasonable determination, there has not been a Material Adverse Effect.

 

The request by Borrowers for, and the acceptance by Borrowers of, each Advance
hereunder shall be deemed to be a representation and warranty by Borrowers that
the conditions specified in Section 4.1 and/or Section 4.2 have been satisfied
at that time and after giving effect to such Advance. The conditions set forth
in this Section 4 are for the sole benefit of Lender and may be waived by
Lender, in whole or in part, without prejudice to Lender.

 

37

 

 

5.            REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into this Agreement, Borrowers make the
representations and warranties described in this Section 5 and elsewhere in the
Loan Documents. Any request for an Advance will be deemed a representation by
Borrowers that all such representations and warranties are true, correct, and
complete in all material respects (or in all respects with respect to any
Advance on the Closing Date) as of the time of the request, unless such
representation or warranty relates exclusively to an earlier date (in which case
such representation and warranty shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under this Agreement and the other Loan Documents. Borrowers shall
promptly deliver to Lender notice of any change in circumstance that would
affect the accuracy of any representation or warranty, unless the representation
and warranty specifically relates to an earlier date.

 

5.1           Corporate Existence and Power Name; Chief Executive Office;
Inventory and Equipment Locations; Identification Numbers. Each Borrower is a
corporation or limited liability company duly organized or formed, validly
existing and in good standing under the laws of the applicable state of
incorporation or formation as described on Schedule 5.1 attached hereto, and is
licensed or qualified to transact business in all jurisdictions where the
character of the property owned or leased or the nature of the business
transacted by it makes such licensing or qualification necessary, or where the
failure to so qualify could have a Material Adverse Effect. Each Borrower has
all requisite power and authority to conduct its business as presently conducted
and as proposed to be conducted after the Closing Date, to own its properties,
and to execute and deliver and to perform all of its obligations under, this
Agreement, the other Loan Documents and any other documents or agreements that
it has entered into with Lender related to this Agreement. During its existence,
each Borrower has done business solely under the names set forth on Schedule 5.1
attached hereto in addition to its correct legal name. As the Closing Date, each
Borrower’s chief executive office and principal place of business is located at
the address set forth on Schedule 5.1 attached hereto, and all of its records
relating to its business or the Collateral are kept at that location. As of the
Closing Date, all Inventory and Equipment is located at that location or at one
of the other locations set forth on Schedule 5.1 attached hereto. As of the
Closing Date, each Borrower’s name, Federal Employer Identification Number and
Organization Identification Number are correctly set forth at the end of this
Agreement next to Borrower’s signature.

 

5.2           Subsidiaries; Joint Ventures; Affiliates; Capitalization. As of
the Closing Date, no Borrower has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person, except in each case as set forth on Schedule 5.2 attached hereto. The
capitalization chart set forth on Schedule 5.2 attached hereto constitutes a
correct and complete list of all of the issued and outstanding Capital Stock of
each Borrower and each of its Subsidiaries, including without limitation, each
record holder of Capital Stock of any of the Borrowers, and the amount and
percentage interest of Capital Stock of each Borrower owned by such Person on a
fully diluted basis. As of the Closing Date, the organizational chart on
Schedule 5.2 attached hereto shows the ownership structure of each Borrower and
each of its Subsidiaries. Except as disclosed on Schedule 5.2 attached hereto,
there are no outstanding rights to purchase options, warrants or similar rights,
or agreements pursuant to which any Borrower may be required to issue, sell,
repurchase or redeem any of its Capital Stock or any Capital Stock of its
Subsidiaries.

 

38

 

 

5.3           Authorization; No Conflict as to Law or Agreements. The execution,
delivery and performance by each Borrower of this Agreement and the other Loan
Documents, all borrowing under this Agreement, and the creation of Liens
provided for therein: (i) have been duly authorized by all necessary corporate
action or limited liability company action on the part of each Borrower; (ii) do
not contravene any provision of any Borrower’s Constituent Documents; (iii) do
not require the authorization, consent or approval by, or registration,
declaration or filing with, or notice to, any Governmental Authority, whether
domestic or foreign, or any other Person, except to the extent obtained,
accomplished or given prior to the date of this Agreement; (iv) do not violate
any provision of any law, rule or regulation (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System) or of any
order, writ, injunction or decree presently in effect having applicability to
any Borrower; (v) do not result in a breach of or constitute a default or event
of default under any indenture or loan or credit agreement or any other material
agreement, lease or instrument to which any Borrower is a party or by which it
or its properties may be bound or affected; or (vi) do not result in, or
require, the creation or imposition of any Lien upon or with respect to any of
the property of any Borrower, other than the Lien in favor of Lender.

 

5.4           Enforceable Obligations. This Agreement and the other Loan
Documents have been duly executed and delivered by each Borrower, and
constitutes the legal, valid and binding obligation of such Borrower,
enforceable against such Borrower in accordance with its terms, subject to (a)
bankruptcy, reorganization, insolvency, moratorium and/or similar laws of
general application relating to or affecting the rights and remedies of
creditors and the obligations of debtors and (b) equitable principles of general
application including principles of commercial reasonableness, good faith and
fair dealing (regardless of whether such equitable principles are considered in
an action or proceeding at law or in equity).

 

5.5           Financial Statements; No Material Adverse Effect. Borrowers have
furnished to Lender their audited financial statements for the fiscal year ended
July 30, 2011 and unaudited financial statements for the fiscal-year-to-date
period ended March 31, 2012, and those statements fairly present Borrowers’
financial condition as of such dates and the results of Borrowers’ operations
and cash flows for the periods then ended, and were prepared in accordance with
GAAP (subject, in the case of unaudited financial statements to the absence of
footnotes and ordinary year end adjustments). Since the date of Borrowers’ most
recent financial statements delivered to Lender, there has been no Material
Adverse Effect.

 

5.6           Projections. The Business Plan delivered to Lender on April 4,
2012 and is, and each modified or subsequent Business Plan delivered to Lender
hereunder will be, on the date of its delivery, prepared by management of
Borrowers in good faith, based on reasonable assumptions, and believed by
Borrowers to be achievable in light of the circumstances at such time
(reflecting Borrowers’ recent performance trends in a manner consistent with
Borrowers’ historical practices). Upon the delivery and acceptance of each
modified or subsequent Business Plan in accordance with Section 6.1(d) hereof,
such modified or subsequent Business Plan shall be considered the “Business
Plan” for the purposes of this Section 5.6 and for all purposes of this
Agreement. All material assumptions on which each Business Plan is based are set
forth therein or have otherwise been delivered by Borrowers to Lender in
writing.

 

39

 

 

5.7           Litigation. As of the Closing Date, except as disclosed on
Schedule 5.7 attached hereto, there are no actions, suits or proceedings pending
or, to Borrowers’ knowledge, threatened against or affecting any Borrower or any
of its Subsidiaries or the properties of any Borrower or any of its
Subsidiaries, before any court or Governmental Authority, commission, board,
bureau or agency, domestic or foreign, which, if determined adversely to such
Borrower or any of its Subsidiaries, (i) would result in a judgment or judgments
against such Borrower or any of its Subsidiaries in an amount in excess of
$200,000, or (ii) could reasonably be expected to have a Material Adverse
Effect.

 

5.8           Intellectual Property Rights.

 

(a)          Owned Intellectual Property. As of the Closing Date, set forth on
Schedule 5.8(a) attached hereto is a complete list of all patents, applications
for patents, trademarks, applications to register trademarks, service marks,
applications to register service marks, mask works, trade dress, domain names,
and copyrights of which any Borrower is the owner of record (the “Owned
Intellectual Property”). As of the Closing Date, except as set forth on
Schedule 5.8(a) attached hereto, (i) Borrowers own all of the Owned Intellectual
Property free and clear of all restrictions (including, without limitation,
covenants not to sue any Person), court orders, injunctions, decrees, writs or
Liens, whether by written agreement or otherwise, (ii) no Person other than
Borrowers own or has been granted any right in the Owned Intellectual Property
(other than the license granted to Lender under this Agreement), (iii) all Owned
Intellectual Property is valid, subsisting and enforceable, and (iv) Borrowers
have taken all commercially reasonable action necessary to maintain and protect
all items of Owned Intellectual Property that are necessary for Borrowers’
business as presently conducted or as Borrowers reasonably foresee conducting
it.

 

(b)          Intellectual Property Rights Licensed from Others. As of the
Closing Date, set forth on Schedule 5.8(b) attached hereto is a complete list of
all agreements under which Borrowers have licensed Intellectual Property Rights
from another Person (“Licensed Intellectual Property”) other than readily
available, non-negotiated licenses of computer software and other intellectual
property used solely for performing accounting, word processing and similar
administrative tasks (“Off-the-shelf Software”) and a summary of any ongoing
payments Borrowers are obligated to make with respect to Licensed Intellectual
Property. As of the Closing Date, except as set forth on Schedule 5.8(b)
attached hereto, Borrowers’ licenses to use the Licensed Intellectual Property
are free and clear of all restrictions, Liens, court orders, injunctions,
decrees, or writs, whether agreed to in a written agreement or otherwise. As of
the Closing Date, except as disclosed on Schedule 5.8(b) attached hereto,
Borrowers are not contractually obligated to make royalty payments of a material
nature, or pay fees to any owner of, licensor of, or other claimant to, any
Intellectual Property Rights.

 

(c)          Other Intellectual Property Needed for Business. Except for
Off-the-shelf Software, the Owned Intellectual Property and the Licensed
Intellectual Property constitute all Intellectual Property Rights used or
necessary to conduct Borrower’s business as it is presently conducted or as
Borrowers reasonably foresee conducting it.

 

40

 

 

(d)          Infringement. As of the Closing Date, except as disclosed on
Schedule 5.8(d) attached hereto, Borrowers have no knowledge of, and have not
received notice either orally in writing alleging, any Infringement of another
Person’s Intellectual Property Rights (including, without limitation, any claim
set forth in writing that Borrowers must license or refrain from using the
Intellectual Property Rights of any Person) nor, to Borrowers’ knowledge, is
there any threatened claim or any reasonable basis for any such claim, in either
case, that could reasonably be expected to have a Material Adverse Effect.

 

5.9           Taxes. Borrowers and their Subsidiaries have paid or caused to be
paid to the proper authorities when due all federal, state and local taxes
required to be withheld by each of them. Borrowers and their Subsidiaries have
filed all federal, state and local tax returns which to the knowledge of the
Designated Officers of Borrowers or any Subsidiary, as the case may be, are
required to be filed, and Borrowers and their Subsidiaries have paid or caused
to be paid to the respective taxing authorities all taxes as shown on those
returns or on any assessment received by any of them to the extent such taxes
have become due, except to the extent the same are currently being contested in
good faith by appropriate proceedings and for which Borrowers have set aside on
their books adequate reserves in accordance with GAAP.

 

5.10         Title and Liens. Borrowers have good and absolute title to all
Collateral free and clear of all Liens, other than Permitted Liens. None of the
Collateral is or will become a fixture on real estate, unless a sufficient
fixture filing has been filed with respect to such Collateral. No financing
statement naming a Borrower as debtor is on file in any office except to perfect
Permitted Liens. The Liens granted to Lender pursuant to this Agreement and the
other Loan Documents will at all times be fully perfected first priority Liens
(subject only to Permitted Liens) in and to the Collateral described therein.

 

5.11         No Defaults. Except as set forth on Schedule 5.11 attached hereto,
each Borrower is in compliance with all provisions of all agreements,
instruments, decrees and orders to which it is a party or by which it or its
property is bound or affected, the breach or default of which could reasonably
be expected to have a Material Adverse Effect.

 

5.12         Full Disclosure. All financial and other information provided to
Lender by or on behalf of Borrowers in connection with this Agreement (i) is
true and correct in all material respects, and (ii) does not omit any material
fact that would cause such information to be misleading.

 

5.13         Labor Matters. As of the Closing Date, except as set forth on
Schedule 5.13 attached hereto: (a) no strikes or other material labor disputes
against any Borrower or any of its Subsidiaries are pending or, to any
Borrower’s knowledge, threatened; (b) hours worked by and payment made to any
Borrower’s or any of its Subsidiaries’ employees comply with the Fair Labor
Standards Act and each other federal, state, local or foreign law applicable to
such matters; (c) all payments due from any Borrower or any of its Subsidiaries
for employee health and welfare insurance have been paid or accrued as a
liability on the books of such Borrower or such Subsidiary; (d) no Borrower nor
any of its Subsidiaries is a party to or bound by any collective bargaining
agreement, management agreement, consulting agreement, employment agreement,
bonus, restricted stock, stock option, or stock appreciation plan or agreement
or any similar plan, agreement or arrangement; (e) there is no organizing
activity involving any Borrower or any of its Subsidiaries pending or, to any
Borrower’s knowledge, threatened by any labor union or group of employees;
(f) there are no representation proceedings pending or, to any Borrower’s
knowledge, threatened with the National Labor Relations Board, and no labor
organization or group of employees of any Borrower or any of its Subsidiaries
has made a pending demand for recognition; and (g) there are no material
complaints or charges against any Borrower or any of its Subsidiaries pending
or, to any Borrower’s knowledge, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by any
Borrower or any of its Subsidiaries of any individual, in each case, which could
reasonably be expected to have a Material Adverse Effect.

 

41

 

 

5.14         Rights to Payment. Each right to payment and each instrument,
document, Chattel Paper and other agreement in excess of $10,000 constituting or
evidencing Collateral is (or, in the case of all future Collateral, will be when
arising or issued) the valid, genuine and legally enforceable obligation of the
account debtor or other obligor named in that instrument, subject to no defense,
setoff or counterclaim.

 

5.15         Employee Benefit Plans.

 

(a)          Maintenance and Contributions to Plans. As of the Closing Date,
except as disclosed on Schedule 5.15 attached hereto, no Borrower nor any ERISA
Affiliate (i) maintains or has maintained any Pension Plan, (ii) contributes or
has contributed to any Multiemployer Plan, or (iii) provides or has provided
post-retirement medical or insurance benefits to employees or former employees
(other than benefits required under Section 601 of ERISA, Section 4980B of the
IRC, or applicable state law).

 

(b)          Knowledge of Plan Noncompliance with Applicable Law. Except as
disclosed on Schedule 5.15 attached hereto, no Borrower nor any ERISA Affiliate
has (i) knowledge that any Borrower or any ERISA Affiliate is not in full
compliance with the requirements of ERISA, the IRC, or applicable state law with
respect to any Plan, (ii) knowledge that a Reportable Event occurred or
continues to exist in connection with any Pension Plan, or (iii) sponsored a
Plan that it intends to maintain as qualified under the IRC that is not so
qualified, and no fact or circumstance exists which may have an adverse effect
on such Plan’s tax qualified status.

 

(c)          Funding Deficiencies and Other Liabilities. No Borrower nor any
ERISA Affiliate has liability for any (i) accumulated funding deficiency (as
defined in Section 302 of ERISA and Section 412 of the IRC) under any Plan,
whether or not waived, (ii) withdrawal, partial withdrawal, reorganization or
other event under any Multiemployer Plan under Section 01 or 43 of ERISA, or
(iii) event or circumstance which could result in financial obligation to the
Pension Benefit Guaranty Corporation, the Internal Revenue Service, the
Department of Labor or any participant in connection with any Plan (other than
routine claims for benefits under the Plan).

 

5.16         Environmental Matters.

 

(a)          Hazardous Substances on Premises. As of the Closing Date, except as
disclosed on Schedule 5.16 attached hereto, there are not present in, on or
under the Premises any Hazardous Substances in such form or quantity as to
create any material liability or obligation for any Borrower, any of its
Subsidiaries, or Lender under the common law of any jurisdiction or under any
Environmental Law, and, to the knowledge of any Borrower, no Hazardous
Substances have ever been stored, buried, spilled, leaked, discharged, emitted
or released in, on or under the Premises in such a way as to create a material
liability.

 

42

 

 

(b)          Disposal of Hazardous Substances. Except as disclosed on
Schedule 5.16 attached hereto, no Borrower or any of its Subsidiaries has
disposed of Hazardous Substances in such a manner as to create any material
liability under any Environmental Law.

 

(c)          Claims and Proceedings with Respect to Environmental Law
Compliance. Except as disclosed on Schedule 5.16 attached hereto, to the
knowledge of the Borrowers, there have not existed in the past, nor are there
any threatened or impending requests, claims, notices, investigations, demands,
administrative proceedings, hearings or litigation relating in any way to any
Premises or any Borrower or any of its Subsidiaries, alleging liability under,
violation of, or noncompliance with any Environmental Law or any license, permit
or other authorization issued pursuant to such an Environmental Law that could
reasonably expected to have a Material Adverse Effect.

 

(d)          Compliance with Environmental Law; Permits and Authorizations.
Except as disclosed on Schedule 5.16 attached hereto, each Borrower and each of
its Subsidiaries (i) conducts its business at all times in compliance with
applicable Environmental Laws, except where failure to do so would not have a
Material Adverse Effect, (ii) possesses valid licenses, permits and other
authorizations required under all applicable Environmental Laws for the lawful
and efficient operation of its business, none of which are scheduled to expire,
or subject to withdrawal, or material limitation within the next twelve (12)
months, except for such permits the absence of which could not reasonably be
expected to have a Material Adverse Effect, and (iii) has not been denied
insurance on grounds related to potential environmental liability.

 

(e)          Status of Premises. Except as disclosed on Schedule 5.16 attached
hereto, to Borrowers’ knowledge, no Premises is and or ever has been listed on
the National Priorities List, the Comprehensive Environmental Response,
Compensation and Liability Information System or any similar federal, state or
local list, schedule, log, inventory or database.

 

(f)          Environmental Audits, Reports, Permits and Licenses. Borrowers have
delivered to Lender all material environmental assessments, audits, reports,
permits, licenses and other documents describing or relating in any way to the
Premises or Borrowers’ business.

 

5.17         Solvency. Before and after giving effect to the consummation of the
transactions contemplated under this Agreement (including the making of the
initial Advance hereunder), Borrowers and their Subsidiaries, on a consolidated
basis, are Solvent.

 

5.18         Material Agreements. Borrowers have made available to Lender or its
counsel accurate and complete copies (or summaries) of all of the Material
Contracts which they are subject, each of which is listed on Schedule 5.18
attached hereto. Except as set forth on Schedule 5.18 attached hereto, Borrowers
are not aware that any such Material Contract has been terminated or is not in
full force and effect, or of any default or event of default that has occurred
and continues to exist under any such Material Contract. Borrowers maintain in
effect all licenses, permits and governmental approvals, the absence of which
could reasonably be expected to have a Material Adverse Effect.

 

43

 

 

6.            AFFIRMATIVE COVENANTS

 

So long as the Line of Credit has not been terminated and any Obligations remain
unpaid, Borrowers shall comply with each of the following covenants:

 

6.1           Reporting Requirements. Borrowers shall deliver to Lender the
following information, compiled where applicable using GAAP, consistently
applied, and all in form and content reasonably acceptable to Lender:

 

(a)          Annual Financial Statements. As soon as available and in any event
within one-hundred and twenty (120) days after each fiscal year end, Borrowers’
audited financial statements prepared by an independent certified public
accountant reasonably acceptable to Lender (as of the Closing Date, CBIZ MHM,
LLC is deemed to be an acceptable certified public accountant), which shall
include Borrowers’ balance sheets, income statements, and statements of cash
flows prepared on a consolidated and consolidating basis to include Borrowers
and their Subsidiaries. Borrowers’ audited annual financial statements shall be
accompanied by the unqualified opinion of such accountant and a certificate in
the form of Exhibit B attached hereto (the “Compliance Certificate”) that is
signed by a Designated Officer. Each Compliance Certificate that accompanies an
annual financial statement shall also be accompanied by copies of all management
letters prepared by Borrowers’ accountants.

 

(b)          Monthly Financial Statements. As soon as available and in any event
within (i) thirty (30) days after the end of each of the first two fiscal
monthly periods in each fiscal quarterly period, (ii) forty-five (45) days after
the end of the last fiscal monthly period in each of the first three fiscal
quarterly periods, and (iii) ninety (90) days after the end of the last fiscal
monthly period in each fiscal year, Borrowers’ internally prepared monthly
financial statements which shall include Borrowers’ balance sheet, income
statement and statement of cash flows prepared for the monthly period then ended
and for the year-to-date period then ended and stating in comparative form the
figures for the corresponding date and periods in the prior fiscal year, and if
requested by Lender, prepared on a consolidated and consolidating basis to
include Borrowers and their Subsidiaries. Borrowers’ monthly financial
statements shall be accompanied by a Compliance Certificate signed by a
Designated Officer.

 

(c)          Collateral Reports. No later than fifteen (15) days after each
fiscal month end (or more frequently if Lender shall request it), Borrowers
shall provide Lender with (i) a detailed aging of Borrowers’ accounts payable,
(ii) a detailed inventory report (including an inventory certification report
and inventory aging report), and (iii) a calculation of Borrowers’ Accounts,
Eligible Accounts, Credit Card Receivables, Eligible Credit Card Receivables,
Inventory and Eligible Inventory as of the end of that month (or shorter time
period requested by Lender), which agings and calculations are to be submitted
electronically to Lender. In addition, no later than Wednesday of each week (or
more frequently if Lender shall reasonably request it), Borrowers shall provide
Lender with a weekly stock ledger report as of the close of business on Saturday
of the immediately preceding week.

 

44

 

 

(d)          Projections and Cash Flow Forecasts. No later than (i) thirty (30)
days prior to each fiscal year end, drafts of Borrowers’ Projections, and
(ii) forty-five (45) days after each fiscal year end, final versions of
Borrowers’ Projections, each certified by a Designated Officer as having been
prepared in good faith, based upon reasonable assumptions, and reflecting recent
performance trends in a manner consistent with Borrowers’ historical practices,
and believed by Borrowers and the Designated Officers to be achievable in light
of the circumstances at such time, and accompanied by a statement of assumptions
and supporting schedules and information, all of which shall be reasonably
acceptable to Lender. Lender shall, within ten (10) Business Days following
receipt of Borrowers’ Projections delivered pursuant to the foregoing clause
(ii), inform Borrowers whether such Projections are acceptable to Lender (which
approval shall be granted or withheld in Lender’s sole discretion) and, to the
extent approved by Lender, such Projections shall be deemed to be Borrowers’
current “Business Plan” for all purposes of this Agreement. Borrowers will
promptly notify Lender in writing of any material liability, disbursement, or
other matter or circumstance which causes or could reasonably be expected to
cause a material deviation in Borrowers’ actual financial performance from
Borrowers’ projected performance as set forth in the Business Plan, including,
without limitation, any fact or circumstance which causes, or reasonably could
be expected to cause, any assumption on which the Business Plan is based to no
longer be true, correct or accurate in any material respect.

 

(e)          Borrowing Base Certificates; Supplemental Reports. Weekly, or on
each day that Borrowers request an Advance, or more frequently if Lender
reasonably requests, Lender’s standard form of Borrowing Base Certificate in
substantially the form attached hereto as Exhibit C, together with a sales
report and a roll-forward report of Inventory (at retail and at cost and
including sales discounts, markdowns and ineligibles), and reports of Accounts
and Credit Card Receivables and collections thereof.

 

(f)          Litigation. Promptly upon discovery by a Designated Officer, notice
of any litigation commenced or threatened against Borrowers or any Subsidiary
that (i) seeks damages in excess of $200,000, (ii) seeks injunctive relief that
could reasonably be expected to result in a Material Adverse Effect, (iii) is
asserted or instituted against any Plan, its fiduciaries or its assets or
against Borrower or any ERISA Affiliate in connection with any Plan,
(iv) alleges criminal misconduct by Borrowers or any of the Designated Officers,
(v) alleges the violation of any Environmental Law or seeks remedies in
connection with any Environmental Law that could reasonably be expected to
result in a Material Adverse Effect, or (vi) which, if adversely determined,
could have a Material Adverse Effect.

 

(g)          Intellectual Property. With respect to any Borrower and each of its
Subsidiaries, (i) no later than thirty (30) days before any such Person acquires
material Intellectual Property Rights, notice to Lender of such Person’s
intention to acquire such rights; (ii) except for transfers permitted under
Section 7.7 hereof, no later than thirty (30) days before any such Person
disposes of material Intellectual Property Rights, notice to Lender of such
Person’s intention to dispose of such rights, along with copies of all proposed
documents and agreements concerning the disposal of such rights as requested by
Lender; (iii) promptly upon discovery, notice to Lender of (A) any Infringement
of any Intellectual Property Rights necessary for Borrowers’ and its
Subsidiaries’ business by any Person, (B) claims that Borrowers or any
Subsidiary is infringing upon or violating another Person’s Intellectual
Property Rights, and (C) any threatened cancellation, termination or material
limitation of Borrowers’ or any of its Subsidiaries’ Intellectual Property
Rights; and (iv) promptly upon receipt, copies of all registrations and filings
with respect to Borrowers’ and its Subsidiaries’ Intellectual Property Rights.

 

45

 

 

(h)          Defaults. No later than two (2) Business Days after any Designated
Officer learns of the occurrence of any Default or Event of Default, notice to
Lender of such Default or Event of Default and the steps being taken by
Borrowers to cure the Default.

 

(i)          Disputes. Promptly upon discovery by a Designated Officer, notice
to Lender of (i) any dispute, claim or return of goods, which singly or in the
aggregate is or could reasonably be expected to be material to the business
operations of Borrowers; and (ii) credit memos in excess of $25,000 not
previously reported in Section 6.1(e) hereof.

 

(j)          Changes in Officers and Directors. Promptly following occurrence,
notice to Lender of any change in the persons constituting Borrowers’ Officers
and Directors.

 

(k)          Collateral. Promptly upon discovery by a Designated Officer, notice
to Lender of any loss of or material damage to the Collateral or of any
substantial adverse change in the Collateral or the prospect of payment of any
material Accounts.

 

(l)          SEC Filings, Reports to Holders of Indebtedness and Capital Stock.
Promptly after the sending or filing thereof, copies of all statements, reports
and other information Group or any other Borrower sends to any holders of its
Indebtedness, its Capital Stock or files with the SEC or any national (domestic
or foreign) securities exchange (including if and when filed by any Borrower,
Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports) provided that the Borrowers may redact confidential information
contained in any such statement, report or other information if it provides a
summary of the nature of the information redacted to Lender.

 

(m)          Violations of Law. No later than two (2) Business Days after
discovery by a Designated Officer, notice to Lender of any violation by
Borrowers or any of their Subsidiaries of any law, rule or regulation, which
violation could reasonably expected to have a Material Adverse Effect,
identifying such violation in reasonable detail and the steps being taken by
Borrowers relative thereto.

 

(n)          Pension Plans. (i) Promptly upon discovery by a Designated Officer,
and in any event within thirty (30) days after any Borrower knows or has reason
to know that any Reportable Event with respect to any Pension Plan has occurred,
written notice to Lender of the Reportable Event in detail and the actions which
Borrowers propose to take to correct the deficiency, together with a copy of any
related notice sent to the Pension Benefit Guaranty Corporation; (ii) promptly
upon discovery by a Designated Officer, and in any event within ten (10) days
after Borrowers fail to make a required quarterly Pension Plan contribution
under Section 412(m) of the IRC, written notice to Lender notifying Lender of
the failure in detail and the actions that Borrowers will take to cure the
failure, together with a copy of any related notice sent to the Pension Benefit
Guaranty Corporation; and (iii) promptly upon discovery by a Designated Officer,
and in any event within ten (10) days after Borrowers know or have reason to
know that they may be liable or may be reasonably expected to have liability for
any withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan under Sections 4201 or 4243 of ERISA, written notice to
Lender notifying Lender of the details of the event and the actions that
Borrowers proposes to take in response.

 

46

 

 

(o)          Leases. (i) Promptly upon receipt thereof, copies of any material
amendment to the terms of any lease of real property; (ii) promptly upon receipt
from any landlord, notice of a breach of a lease by any Borrower or Subsidiary;
(iii) promptly upon receipt from any landlord, notice of legal action of any
landlord to evict any Borrower or Subsidiary from any Premises or to terminate
or limit the right of any Borrower or Subsidiary to use, possess or lease any
Premises; (iv) promptly upon receipt from any landlord, any cancellation or
termination of any lease for any Premises; and (v) promptly upon entering into
any new lease or establishment of any new Premises, or upon Borrowers’ obtaining
knowledge of the transfer of ownership by an existing landlord of any Premises
leased by any Borrower or Subsidiary at which any Borrower or Subsidiary
maintains any material amount of Inventory, notice to Lender of the
establishment of such new Premises, including the location, identity of and
contact information for any new landlord and, if requested by Lender, a copy of
such new lease.

 

(p)          Casualty Notices. Promptly upon discovery by a Designated Officer,
notice to Lender identifying any loss, damage, or destruction to the Collateral
in the amount of $100,000 or more, whether or not covered by insurance.

 

(q)          Material Indebtedness. Promptly upon receipt thereof, copies of all
material written notices given or received by Borrowers with respect to any
Indebtedness for borrowed money in an amount in excess of $100,000 or any
Subordinated Debt (including, without limitation, notice of the occurrence of
any default relating to such Indebtedness), and, within two (2) Business Days
after Borrowers obtain knowledge of any matured or unmatured event of default
with respect to any such Indebtedness or Subordinated Debt, notice to Lender
identifying such event of default.

 

(r)          Tax Returns. No later than twenty (20) days after Borrowers’ state
and federal income tax returns are required to be filed (including any
applicable extension requests), certification as to such filing by a Designated
Officer and, upon request of Lender, copies of all filed returns all related
schedules and copies of any extension requests, (and copies of any extension
requests); and

 

(s)          Other Reports. From time to time, with reasonable promptness, all
material inventory reports, collection reports, deposit records, equipment
schedules, and such other materials, reports, records or information as Lender
may reasonably request.

 

6.2           Financial Covenants. Borrowers agree to comply with the financial
covenants described below, each of which shall be calculated using GAAP,
consistently applied, except to the extent otherwise provided below.

 

(a)          Minimum Excess Availability. Borrowers shall at all times maintain
Availability of no less than $1,500,000.

 

6.3           Preservation of Existence. Each Borrower shall, and shall cause
each Subsidiary to, preserve and maintain its existence and all of its rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, and shall conduct its business in an orderly, efficient and regular
manner.

 

47

 

 

6.4           Books and Records. Each Borrower shall, and shall cause each
Subsidiary to, keep complete and accurate books and records with respect to the
Collateral, its business, financial condition and any other matters that Lender
may request, all in accordance with GAAP and on a basis consistent with the
financial statements delivered pursuant to Section 5.5 hereof.

 

6.5           Payment of Indebtedness and Charges.

 

(a)          Payment of Indebtedness and Charges. Subject to Section 6.5(b)
hereof, each Borrower shall, and shall cause each Subsidiary to, pay and
discharge or cause to be paid and discharged promptly (i) all Charges payable by
it, (ii) all Taxes imposed upon it, its income and profits, or any of its
property (real, personal or mixed), and including social security and
unemployment withholding taxes with respect to its employees, (iii) all lawful
claims for labor, materials, supplies and services or otherwise, (iv) all
storage or rental charges payable to landlords, warehousemen and bailees, in
each case, before any thereof shall become past due, and (v) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness

 

(b)          Contest of Indebtedness and Charges. Each Borrower and its
Subsidiaries may in good faith contest, by appropriate proceedings, the validity
or amount of any Charges, Taxes, Indebtedness or claims described in
Section 6.5(a) hereof; provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Borrower or such Subsidiary, in
accordance with GAAP, (ii) no Lien shall be imposed to secure payment of such
Charges, Taxes or Indebtedness (other than statutory Liens securing payments to
landlords, warehousemen or bailees) that is superior to any of the Liens
securing payment of the Obligations and such contest is maintained and
prosecuted continuously and with diligence and operates to suspend collection or
enforcement of such Charges, Taxes or Indebtedness, (iii) no material portion of
the Collateral becomes subject to forfeiture or loss as a result of such
contest, and (iv) such Borrower or such Subsidiary shall promptly pay or
discharge such contested Charges, Taxes, Indebtedness or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Lender evidence reasonably acceptable to Lender of such compliance, payment
or discharge, if such contest is terminated or discontinued adversely to such
Borrower or the conditions set forth in this Section 6.5(b) are no longer met.

 

6.6           Compliance with Laws.

 

(a)          Compliance with Applicable Law; Use of Collateral. Each Borrower
shall, and shall cause each Subsidiary to, (i) comply with the requirements of
all applicable laws and regulations, the non-compliance with which could
reasonably be expected to have a Material Adverse Effect, and (ii) use and keep
the Collateral, and request that others use and keep the Collateral (if
applicable), only for lawful purposes, without violation of any applicable
federal, state or local law, statute or ordinance the non-compliance with which
could reasonably be expected to have a Material Adverse Effect.

 

(b)          Compliance with Federal Regulatory Laws. Each Borrower shall, and
shall cause each Subsidiary to, (i) prohibit any Person that is an Officer or
Director from being listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury or included in any Executive
Orders, (ii) not permit the proceeds of the Line of Credit or any other
financial accommodation extended by Lender to be used in a manner that violates
any foreign asset control regulations of OFAC or other applicable law,
(iii) comply with all applicable Bank Secrecy Act laws and regulations, as
amended from time to time, and (iv) otherwise comply with the USA Patriot Act
and Lender’s related policies and procedures.

 

48

 

 

(c)          Compliance with Environmental Laws. Each Borrower shall, and shall
cause each Subsidiary to, (i) comply with the requirements of applicable
Environmental Laws and obtain and comply with all permits, licenses and similar
approvals required under such by Environmental Laws, and (ii) not generate, use,
transport, treat, store or dispose of any Hazardous Substances in such a manner
as to create any material liability or obligation under the common law of any
jurisdiction or any Environmental Law.

 

6.7           Maintain Collateral; Defend Collateral.

 

(a)          Maintain Collateral. Each Borrower shall, and shall cause each
Subsidiary to, keep and maintain the Collateral and all of its other properties
necessary or useful in its business in good condition, repair and working order
(normal wear and tear excepted); provided, that any Borrowers may discontinue
the operation and maintenance of any properties if Borrowers believes that such
discontinuance is desirable to the conduct of its business and not
disadvantageous in any material respect to Lender.

 

(b)          Defend Collateral. Each Borrower shall, and shall cause each
Subsidiary to, defend the Collateral against all Liens, claims and demands of
all third Persons claiming any interest in the Collateral, and keep all
Collateral free and clear of all Liens, except Permitted Liens.

 

6.8           Protect Intellectual Property Rights.

 

(a)          Each Borrower (either itself or through licensees) will, and will
cause each licensee thereof to, take all action necessary to maintain all of the
Intellectual Property Rights in full force and effect, including, without
limitation, using the proper statutory notices and markings and using the
Trademarks on each applicable trademark class of goods in order to so maintain
the Trademarks in full force, free from any claim of abandonment for non-use,
and no Borrower will (nor permit any licensee thereof to) take any act or
knowingly omit to take any act whereby any Intellectual Property Rights may be
abandoned or cancelled or otherwise become invalidated; provided, however, that
so long as no Event of Default has occurred and is continuing, no Borrower shall
have any obligation to use or to maintain any Intellectual Property Rights (i)
that relate solely to any product or work, that has been, or is in the process
of being, discontinued, abandoned or terminated, (ii) that are being replaced
with Intellectual Property Rights substantially similar to the Intellectual
Property Rights that may be abandoned, cancelled or otherwise become invalid, so
long as the failure to use or maintain such Intellectual Property Rights does
not materially adversely affect the validity of such replacement Intellectual
Property Rights and so long as such replacement Intellectual Property Rights are
subject to the Lien and security interest created by this Agreement or (iii)
that are substantially the same as other Intellectual Property Rights that are
in full force and effect, so long as the failure to use or maintain such
Intellectual Property Rights could not reasonably be expected to have a Material
Adverse Effect or on the validity of such replacement Intellectual Property
Rights and so long as such other Intellectual Property Rights are subject to the
Lien and security interest created by this Agreement.

 

49

 

 

(b)          If any Intellectual Property Rights are infringed, misappropriated,
diluted or otherwise violated in any material respect by a third party,
Borrowers shall (i) upon learning of such infringement, misappropriation,
dilution or other violation, promptly notify the Lender and (ii) to the extent
Borrowers shall deem appropriate under the circumstances, promptly sue for
infringement, misappropriation, dilution or other violation, seek injunctive
relief where appropriate and recover any and all damages for such infringement,
misappropriation, dilution or other violation, or take such other actions as
Borrowers shall deem appropriate under the circumstances to protect such
Intellectual Property Rights.

 

(c)          The Borrowers shall furnish to the Lender from time to time (but,
unless an Event of Default has occurred and is continuing, no more frequently
than quarterly) statements and schedules further identifying and describing the
Owned Intellectual Property and Licensed Intellectual Property and such other
reports in connection with the Owned Intellectual Property and Licensed
Intellectual Property as the Lender may reasonably request, all in reasonable
detail and promptly upon request of the Lender. Following receipt by the Lender
of any such statements, schedules or reports, Borrowers shall modify this
Agreement by amending Schedule 5.8(a) and Schedule 5.8(b), as the case may be,
to include any Owned Intellectual Property and Licensed Intellectual Property
which become part of the Collateral under this Agreement, and shall execute and
authenticate such documents and do such acts as shall be necessary or, in the
judgment of the Lender, desirable to subject such Owned Intellectual Property
and Licensed Intellectual Property to the Lien and security interest created by
this Agreement.

 

(d)          The Borrowers will cause to be taken all necessary and appropriate
steps in any proceeding before the United States Patent and Trademark Office and
the United States Copyright Office or any similar office or agency in the United
States or any other country or political subdivision thereof to maintain each
registration of the Owned Intellectual Property, including, without limitation,
filing of renewals, affidavits or declarations of use, affidavits or
declarations of incontestability, opposition, interference and cancellation
proceedings, and payment of maintenance fees, filing fees, taxes and/or other
governmental fees. Notwithstanding anything herein to the contrary, upon the
occurrence and during the continuance of an Event of Default, the Borrowers may
not abandon or otherwise permit any Intellectual Property Right to become
invalid without the prior written consent of the Lender, and if any Intellectual
Property Right is infringed, misappropriated, diluted or otherwise violated in
any material respect by a third party, the Borrowers will take such action as
the Lender shall deem appropriate under the circumstances to protect such
Intellectual Property Right.

 

50

 

 

(e)          The Borrowers shall apply for registration of Owned Intellectual
Property to the extent it deems necessary or advisable in its reasonable
business judgment as such Owned Intellectual Property is created, adopted or
used and diligently prosecute such applications; provided, however, that in no
event shall any Borrower, either itself or through any agent, employee, licensee
or designee, file an application for the registration of any Owned Intellectual
Property unless it gives the Lender prior written notice thereof in accordance
with Section 6.1(g) hereof. The Borrowers shall take such actions as the Lender
may request from time to time to perfect or continue the perfection of the
Lender’s Lien and security interest in the Owned Intellectual Property. Upon
request of the Lender, the Borrowers, as appropriate, shall execute,
authenticate and deliver any and all agreements, instruments, documents and
papers as the Lender may reasonably request to evidence the Lender’s Lien and
security interest hereunder in such Owned Intellectual Property and the General
Intangibles of Borrowers relating thereto or represented thereby, and each
Borrower hereby appoints the Lender as its attorney-in-fact to execute and/or
authenticate and file all such writings for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed, and such power (being coupled
with an interest) shall be irrevocable until the termination of the Line of
Credit, the repayment or satisfaction of all of the Obligations in full and the
termination of each of the Loan Documents. Upon request of the Lender, Borrowers
shall provide the Lender with copies of all filings made with respect to any of
the Owned Intellectual Property with the United States Patent and Trademark
Office, the United States Copyright Office, and any similar office or agency of
the United States or any country or any political subdivision thereof.

 

(f)          The Borrowers will (i) maintain their Websites in continuous
operation, providing at least the current level of functionality with respect to
Borrowers’ business operations, (ii) maintain the Website Collateral and related
Equipment at the Hosting Agent’s premises and, notwithstanding anything herein
to the contrary, obtain the Lender’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed, prior to any removal from
or change in such location, (iii) permit the Lender, and cause the Hosting Agent
to permit the Lender, to inspect such Website Collateral and related Equipment
at any time, (iv) promptly upon request by the Lender, cause the administrative
contact for the Domain Names to be changed to a person designated by the Lender,
and not permit any other change or revision in such information without the
prior written consent of the Lender, which consent shall not be unreasonably
withheld, conditioned or delayed, (v) maintain with the records of the
applicable domain name registrar a billing contact who has a position within a
Borrower and has actual responsibility for taking whatever action is necessary
for the maintenance of such Domain Names, (vi) pay all fees and charges required
for the maintenance of such Domain Names at least thirty (30) days before any
such fee or charge is due, and (vii) not obtain any license, whether of Software
or Intellectual Property Rights, for use in connection with any of the Websites,
without the prior written consent of the Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. The Borrowers shall furnish to
the Lender, promptly upon request, (A) a waiver and consent agreement executed
by the Hosting Agent in connection with the Website Collateral, such waiver and
consent to be in such form and upon such terms as are reasonably acceptable to
the Lender, and (B) an executed Registrant Name Change Agreement (or such other
document required by the applicable domain name registrar in connection with the
change of registrant for a Domain Name) providing for the naming of the Lender
as registrant for each of the Domain Names, to be held in escrow by the Lender
until the occurrence of an Event of Default.

 

51

 

 

(g)          The Borrowers will promptly notify the Lender in writing if
Borrowers reasonably believe that: (i) any party to a License other than a
Borrower is in breach or default of any material obligations under such License;
or (ii) Borrowers have a material claim against any other party to a License; or
(ii) any party to a License has a claim against any Borrower which, if adversely
determined against such Borrower, could result in a Material Adverse Effect.
Upon the occurrence and during the continuance of any such breach or default
under any License by any party thereto other than any Borrower, (A) Borrowers
will, promptly after obtaining knowledge thereof, give the Lender written notice
of the nature and duration thereof, specifying what action, if any, it has taken
and proposes to take with respect thereto, (B) no Borrower will, without the
prior written consent of the Lender, declare or waive any such breach or default
or affirmatively consent to the cure thereof or exercise any of its remedies in
respect thereof, and (C) Borrowers will, upon written instructions from the
Lender and at Borrowers’ expense, take such action as the Lender may deem
necessary or advisable in respect thereof. In any matter described in the first
sentence of this paragraph, Borrowers will, at their expense, promptly deliver
to the Lender a copy of each notice or other communication received by them by
which any other party to any License purports to exercise any of its rights or
affect any of its obligations thereunder, together with a copy of any reply by
Borrowers thereto. Each Borrower will exercise promptly and diligently each and
every right which it may have under each License (other than any right of
termination) and will duly perform and observe in all respects all of its
obligations under each License and will take all actions necessary to maintain
the Licenses in full force and effect.

 

(h)          No Borrower will enter into any Material License without the prior
written consent of the Lender (which consent shall be granted or denied in
Lender’s reasonable discretion and no later than three (3) Business Days
following written request therefor by Borrowers (any such request to be
accompanied by a summary in reasonable detail of the applicable proposed license
arrangement). No Borrower will, without the prior written consent of the Lender,
cancel, terminate, amend or otherwise modify in any respect, or waive any
provision of, any Material License. If any Material License is subject to
renewal, Borrowers shall give the Lender written notice of its intentions
regarding such renewal at least ninety (90) days prior to the renewal date.

 

6.9           Insurance.

 

(a)          Maintain Insurance. Each Borrower shall, and shall cause each
Subsidiary to, at all times, maintain policies of insurance with insurers, in
such amounts and on such terms reasonably acceptable to Lender including, as
applicable and without limitation, business interruption insurance, hazard
coverage on an “all risks” basis for all tangible Collateral, products liability
and general liability insurance. Such policies of insurance (or the loss payable
and additional insured endorsements delivered to Lender) shall contain
provisions pursuant to which the insurer agrees to provide no less than thirty
(30) days prior written notice to Lender in the event of any non-renewal,
cancellation or amendment of any such insurance policy. Borrowers shall deliver
to Lender, in form and substance reasonably satisfactory to Lender, endorsements
to (i) all casualty insurance naming Lender as loss payee, and (ii) all general
liability and other liability policies naming Lender as additional insured. If
Borrowers at any time shall fail to obtain or maintain any of the policies of
insurance required above or to pay all premiums relating thereto, Lender may at
any time thereafter obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto that Lender deems
advisable. Lender shall have no obligation to obtain insurance for Borrowers or
pay any premiums therefor. By doing so, Lender shall not be deemed to have
waived any Default or Event of Default arising from Borrowers’ failure to
maintain such insurance or pay any premiums therefor and shall have no liability
to Borrowers for failing to do so. All sums so disbursed by Lender, including
premiums, reasonable attorneys’ fees, court costs and other charges related
thereto, shall be payable on demand by Borrowers to Lender in accordance with
Section 3.2(c) hereof.

 

52

 

 

(b)          Change in Risk Profile. Lender reserves the right at any time upon
any change in Borrowers’ risk profile (including any change in the product mix
maintained by Borrowers or any laws affecting the potential liability of
Borrowers) to require additional forms and limits of insurance to, in the
opinion of Lender, adequately protect Lender’s interests in all or any portion
of the Collateral and to ensure that Borrowers are protected by insurance in
amounts and with coverage customary for its industry and geographic region. If
reasonably requested by Lender, Borrowers shall deliver to Lender from time to
time a report of a reputable insurance broker reasonably satisfactory to Lender,
with respect to its insurance policies.

 

6.10         Further Assurances. Each Borrower shall, and shall cause each
Subsidiary to, at Borrowers’ expense and upon the reasonable request of Lender,
duly execute and deliver, or cause to be duly executed and delivered, to Lender
such further instruments and do and cause to be done such further acts as may be
necessary or proper in the reasonable opinion of Lender to carry out more
effectively the provisions and purposes of this Agreement and the other Loan
Documents.

 

7.            NEGATIVE COVENANTS

 

So long as the Obligations remain unpaid, or the Line of Credit has not been
terminated, Borrowers shall comply with each of the following covenants:

 

7.1           Indebtedness. No Borrower shall, or permit any Subsidiary to,
incur, create, assume or permit to exist any Indebtedness or liability on
account of deposits or letters of credit issued on its behalf, or advances or
any Indebtedness for borrowed money of any kind, whether or not evidenced by an
instrument, except:

 

(a)          the Obligations described in this Agreement and the other Loan
Documents;

 

(b)          Indebtedness in existence as of the date of this Agreement and
described in Schedule 7.1 attached hereto;

 

(c)          Indebtedness in respect of Capitalized Leases and/or purchase money
Indebtedness incurred in connection with the acquisition of Equipment and other
capital assets in an aggregate amount outstanding at any time not to exceed
$1,000,000;

 

(d)          (i) from the Closing Date through the date thirty (30) days
thereafter, unsecured Indebtedness consisting of trade payables arising in the
ordinary course of business, and (ii) following the date thirty (30) days after
the Closing Date, unsecured Indebtedness consisting of trade payables arising in
the ordinary course of business and not more than sixty (60) days past due or
such other time period consistent with historical practices;

 

(e)          unsecured Contingent Liabilities arising by endorsement of
instruments or deposit or collection in the ordinary course of business;

 

(f)          unsecured intercompany debt owing by any Borrower to another
Borrower, or from a Borrower to a Subsidiary, provided that all such
intercompany Indebtedness shall be subordinated to the Obligations on terms
satisfactory to the Lender in its sole discretion;

 

53

 

 

(g)          Indebtedness incurred by Borrowers arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations (including, Indebtedness consisting of the deferred purchase price
of property acquired in a permitted acquisition, or from guaranties or letters
of credit, surety bonds or performance bonds securing the performance of
Borrower or any such Subsidiary pursuant to such agreements), in connection with
acquisitions or dispositions of any business, assets or Subsidiary of Borrowers
permitted under this Agreement, not to exceed $1,200,000 at any time, provided
all such Indebtedness shall be unsecured and subordinated in right of payment to
the payment in full of the Obligations.

 

(h)          refinancings of amounts set forth in clauses (b) or (c) above so
long as the principal amount thereof is not increased, the weighted average life
to mature is not shortened, if secured, no additional collateral therefor shall
be granted and, if the Indebtedness being refinanced is subordinated to the
Obligations, the replacement Indebtedness shall be subordinated on the same
terms as such Indebtedness being so refinanced; and

 

(i)          Subordinated Debt (provided that such Indebtedness is subject at
all times to a Subordination Agreement) and other unsecured Indebtedness of
Borrowers, in an aggregate principal amount at any time outstanding not to
exceed $1,000,000.

 

7.2           Liens. No Borrower shall, or permit any Subsidiary to, create,
incur or suffer to exist any Lien upon any of its assets, including, without
limitation, licenses of patents, trademarks and other Intellectual Property
Rights, as security for any Indebtedness or obligations, with the exception of
the following (each a “Permitted Lien” and collectively, “Permitted Liens”):

 

(a)          the Liens in favor of Lender created by this Agreement and the
other Loan Documents;

 

(b)          Liens in existence on the date of this Agreement that are described
in Schedule 7.2 attached hereto securing Indebtedness permitted under
Section 7.1(b) and Section 7.1(g) hereof;

 

(c)          Liens on fixed or capital assets acquired, constructed or improved
by Borrowers or a Subsidiary; provided, that (i) such Liens secured Indebtedness
permitted under Section 7.1(c) hereof; (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or completion of such construction or improvement; (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets; and (iv) such Liens
shall not apply to any other property or assets of Borrowers or such Subsidiary;

 

(d)          Liens for taxes, assessments or other governmental charges not
delinquent or being properly contested by appropriate proceedings and for which
proper reserves have been established and that do not have priority over
Lender’s Liens in the Collateral;

 

(e)          deposits or pledges to secure bids, tenders, contracts, leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the ordinary course of business;

 

54

 

 

(f)          pledges or deposits to secure payment of worker’s compensation,
unemployment insurance and similar obligations and deposits or indemnities to
secure public or statutory obligations for similar purposes and pledges or
deposits to secure the performance of bids, tenders, trade contracts (other than
for borrowed money), leases (other than Capitalized Leases), utility purchase
obligations, statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(g)          Liens imposed by law, such as carriers, warehouseman’s and
mechanic’s liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations which are not past due or which are
being contested in good faith and by appropriate proceedings and Liens securing
judgments (including pre-judgment attachments) so long as such Liens do not
result in an Event of Default;

 

(h)          Liens consisting of bankers’ liens and rights of setoff, in each
case, arising by operation of law, and Liens on documents presented in letter of
credit drawings;

 

(i)          any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;

 

(j)          in the case of real property, covenants, restrictions, rights,
easements and minor irregularities in title which do not materially interfere
with such Person’s business or operations as presently conducted; and

 

(k)          Liens securing the Subordinated Debt as in effect as of the date of
this Agreement, which Liens are subject in all respects to the Subordination
Agreement.

 

7.3          Investments. No Borrower shall, or permit any Subsidiary to, make
or permit to exist any loans or advances to, or make any investment or acquire
any interest whatsoever in, any Person or Affiliate, including without
limitation any partnership or joint venture, nor purchase or hold beneficially
any stock or other securities or evidence of Indebtedness of any Person or
Affiliate (collectively, the “Investments”), except:

 

(a)          (i) Investments in direct obligations of the United States of
America or any of its political subdivisions whose obligations constitute the
full faith and credit obligations of the United States of America and have a
maturity of one year or less, (ii) commercial paper issued by U.S. corporations
rated “A 1” or “A 2” by Standard & Poor’s Ratings Services or “P 1” or “P 2” by
Moody’s Investors Service, (iii) certificates of deposit, bankers’ acceptances
or time deposits having a maturity of one year or less issued by members of the
Federal Reserve System having deposits in excess of $500,000,000 (which
certificates of deposit, bankers’ acceptances or time deposits are fully insured
by the Federal Deposit Insurance Corporation) or (iv) money market funds that
(x) comply with the criteria set forth in the Securities and Exchange
Commission’s Rule 2a-7 under the Investment Company Act of 1940, (y) are rated
“AAA” by Standard & Poor’s Ratings Services and “Aaa” by Moody’s Investors
Service and (z) have portfolio assets of at least $5,000,000,000;

 

(b)          Investments consisting of travel advances or loans to Borrowers’
Officers and employees not exceeding at any one time $10,000 for any single
advance or loan, and an aggregate of $50,000 for all such loans and advances;

 

55

 

 

 

(c)          Checking and deposit accounts with banks used in the ordinary
course of business;

 

(d)          Investments (i) in any securities received in the ordinary course
of business consistent with past practices in satisfaction or partial
satisfaction thereof from financially troubled account debtors and (ii)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business;

 

(e)          Prepaid rent not exceeding one month or security deposits securing
performance under leases of real or personal property; and

 

(f)          Current Investments in Subsidiaries in existence on the date of
this Agreement which are identified in Schedule 7.3 attached hereto and
Investments made after the Closing Date in any Subsidiary of a Borrower that
become a Borrower hereunder.

 

7.4          Restricted Payments. No Borrower shall, or permit any Subsidiary to
make, any Restricted Payment, except:

 

(a)          dividends and distributions payable solely in shares of Capital
Stock and conversions of a class or series of Capital Stock into shares of
another class or series of Capital Stock (in each case other than Disqualified
Capital Stock);

 

(b)          any Subsidiary may declare and pay dividends or make other
distributions in respect of its Capital Stock to a parent Borrower (other than
Disqualified Capital Stock);

 

(c)          So long as no Default or Event of Default has occurred or would
result from such payment, repurchases of Capital Stock by any Borrower from its
former employees, directors, or consultants under the terms of applicable
repurchase agreements at the original issuance price of such Capital Stock of
such Borrower; provided, that such Borrower shall not repurchase Capital Stock
of such Borrower under this clause (c) in an aggregate amount greater than
$250,000 in any fiscal year; and

 

(d)          So long as no Default or Event of Default has occurred or would
result from such payment, payments on account of Subordinated Debt specifically
permitted under the applicable Subordination Agreement.

 

7.5          Transactions with Affiliates. No Borrower shall, or permit any
Subsidiary to enter into or permit to exist any transaction with any Affiliate
of any Borrower or any of its Subsidiaries except for:

 

(a)          any Affiliate who is an individual may serve as a director,
officer, manager, member, employee or consultant of a Borrower or Subsidiary of
a Borrower, receive reasonable compensation for his or her services in such
capacity;

 

(b)          transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between any Borrower or any of its Subsidiaries,
on the one hand, and any Affiliate of any Borrower or any of its Subsidiaries,
on the other hand, so long as such transactions (i) are fully disclosed to
Lender prior to the consummation thereof, if they involve one or more payments
by any Borrower or any of its Subsidiaries in excess of $100,000 for any single
transaction or series of related transactions, and (ii) are no less favorable,
taken as a whole, to any Borrowers or any of its Subsidiaries, as applicable,
than would be obtained in an arm’s length transaction with a non-Affiliate; and

 

56

 

 

(c)          transactions permitted by Section 7.4 hereof.

 

7.6          Sale of Assets. No Borrower shall, or permit any Subsidiary to
sell, lease, assign, transfer or otherwise dispose of (i) the Capital Stock of
any Borrower or any Subsidiary, (ii) all or a substantial part of its assets
(and, for purposes of this Section 7.6, without limiting the generality of the
foregoing, the sale or transfer (including by way of a transaction with a
liquidator in any one or a series of transactions occurring over a period of
twelve (12) months) of twenty (20) or more retail store locations or all or
substantially all of the Inventory located therein shall be deemed a
“substantial part” of Borrowers’ assets, or (iii) any Collateral, any interest
in Collateral (whether in one transaction or in a series of transactions) or any
other assets to any other Person, except:

 

(a)          the sale of Inventory in the ordinary course of business; and

 

(b)          the disposition or transfer of obsolete, damaged and worn-out
Equipment, provided that the proceeds thereof are used to acquire replacement
Equipment or other capital assets used or useful in Borrower’s business; and

 

(c)          transactions permitted under Section 7.7 hereof.

 

7.7          Transfer of Intellectual Property Rights. No Borrower shall, or
permit any Subsidiary to, transfer any part of its ownership interest in any
Owned Intellectual Property Rights, or permit its rights as licensee of Licensed
Intellectual Property to lapse, or license any other Person to use any of
Borrowers’ Intellectual Property Rights except (i) as set forth in Section
6.8(h) hereof, and (ii) any Borrower and its Subsidiaries may transfer such
rights or permit them to lapse if such Borrower has reasonably determined that
such Intellectual Property Rights are no longer required or useful in its
business or the business of the applicable Subsidiary.

 

7.8          Mergers, Subsidiaries; Asset Acquisitions. No Borrower shall, or
permit any Subsidiary to, directly or indirectly, by operation of law or
otherwise, (i) form or acquire any Subsidiary, unless, upon the formation or
acquisition of such Subsidiary (x) such Subsidiary joins this Agreement as a
Borrower or enters into a guaranty of the Obligations, and in each case, grants
in favor of Lender a first priority Lien in all or substantially all of the
assets of such Subsidiary, and (y) the applicable Borrower or Subsidiary
delivers a pledge agreement in favor of Lender with respect to all of the
Capital Stock of such Subsidiary, or (ii) merge with, consolidate with, acquire
all or substantially all of the assets or Capital Stock of, or otherwise combine
with or acquire, any Person, provided, that (A) any Subsidiary may merge
(x) into any Subsidiary or (y) into a Borrower, so long as such Borrower shall
be the surviving entity in such transaction; and (B) any Borrower may merge into
any other Borrower.

 

57

 

 

7.9           Sale and Leaseback. No Borrower shall, or permit any Subsidiary
to, enter into any arrangement, directly or indirectly, with any other Person
pursuant to which such Borrower shall sell or transfer any real or personal
property, whether owned now or acquired in the future, and then rent or lease
all or part of such property or any other property which such Borrower intends
to use for substantially the same purpose or purposes as the property being sold
or transferred.

 

7.10         Restrictions on Nature of Business. No Borrower shall, or permit
any Subsidiary to, engage in any line of business materially different from that
presently engaged in by such Borrower and its Subsidiaries or substantially
related thereto and as reflected in the Business Plan, and will not purchase,
lease or otherwise acquire assets not related to their business.

 

7.11         Accounting; Fiscal Year. No Borrower shall, or permit any
Subsidiary to, adopt any material change in accounting principles except as
required by GAAP. No Borrower shall change its fiscal year.

 

7.12         Discounts. No Borrower shall, or permit any Subsidiary to, grant
any discount, credit or allowance to any customer, or accept any return of goods
sold, except in the ordinary course of business and consistent with historical
practices. No Borrower shall, and shall not permit any Subsidiary to, modify,
amend, subordinate, cancel or terminate any Account, except in the ordinary
course of business and consistent with historical practices.

 

7.13         Pension Plans. No Borrower shall, or permit any ERISA Affiliate to
(a) adopt, create, assume or become party to any Pension Plan, (b) become
obligated to contribute to any Multiemployer Plan, (c) incur any obligation to
provide post-retirement medical or insurance benefits with respect to employees
or former employees (other than benefits required by law), or (d) amend any Plan
in a manner that would materially increase its funding obligations.

 

7.14         Change to Place of Business; Premises. No Borrower shall, or permit
any Subsidiary to, change the location of its chief executive office, principal
place of business, corporate offices or warehouses or locations at which
Collateral is held or stored, or the location of its records concerning the
Collateral, in each case, without providing Lender thirty (30) days prior
written notice and delivering to Lender a duly executed collateral access
agreement, landlord’s waiver or warehouseman’s agreement, as applicable, in form
and substance satisfactory to Lender.

 

7.15         Constituent Documents; Name Change. No Borrower shall, or permit
any Subsidiary to, amend its Constituent Documents in a manner adverse to
Lender. No Borrower shall, and shall not permit any Subsidiary to, (a) change
its name as it appears in official filings in the state of its incorporation or
formation, (b) change its entity type, (c) change its organization
identification number, if any, issued by its state of incorporation or
formation, or (d) change its state of incorporation or organization, in each
case without at least thirty (30) days prior written notice to Lender and after
Lender’s written acknowledgment that any reasonable action requested by Lender
in connection therewith, including to continue the perfection of the Liens in
favor of Lender in any Collateral, has been completed or taken.

 

58

 

 

7.16         Deposit Accounts. No Borrower shall, or permit any Subsidiary to,
open or maintain any deposit account, securities account, or investment account
without the consent of Lender, except for (i) the Collection Account, the Credit
Card Collection Account and Operating Account, each of which shall at all times
be subject to a Control Agreement in form and substance reasonably satisfactory
to Lender, (ii) the Store Accounts and other deposit accounts existing as of the
Closing Date and described on Schedule 7.16 attached hereto, and (iii) any
additional deposit accounts as may be established from time to time in
connection with the opening of new retail store locations as permitted under
this Agreement (collectively, “Permitted Accounts”), provided that Borrowers
shall notify Lender of the opening of any new account in accordance with clause
(iii) above and provide an updated Schedule 7.16 reflecting any new accounts.

 

7.17         Retail Stores.

 

(a)          No Borrower shall, or permit any Subsidiary to, open or commit to
open, any location at which it maintains, offers for sale or stores any
Collateral (or intends to maintain, offer for sale or store any Collateral)
unless (i) such location opening is provided for in the Business Plan then in
effect, and is in the ordinary course of business, and (ii) such Borrower shall
have provided Lender at least thirty (30) days’ prior written notice of such
commitment or opening.

 

(b)          No Borrower shall, or permit any Subsidiary to, close or commit to
close, any location at which it maintains, offers for sale or stores any
Collateral unless (i) such location closing is provided for in the Business Plan
then in effect, and is in the ordinary course of business, (ii) such Borrower
shall have provided Lender at least thirty (30) days’ prior written notice of
such closing, and (iii) Lender has consented in advance, in writing to the
manner and methods employed in connection with such location closing, including,
without limitation, the terms of engagement of any third party as agent,
consultant or otherwise proposed to be employed in connection therewith;
provided, however, that if Borrowers shall be unable to renegotiate, re-new or
otherwise come to acceptable terms with any landlord for a store, then Borrowers
shall be permitted to close such store upon prior notice thereof to Lender, and
provided, further that Borrowers shall in no event be permitted to close more
than two (2) stores per fiscal monthly period and five (5) stores per fiscal
year other than in accordance with the Business Plan.

 

7.18         Changes in Terms of Subordinated Debt. Without the prior written
consent of Lender, no Borrower shall effect or permit any modification or
amendment to any Subordinated Debt, or any document, instrument or agreement
evidencing or governing such Subordinated Debt, except for modifications and
amendments that (i) do not violate the terms of the applicable Subordination
Agreement, (ii) are not adverse to Borrowers or Lender and (iii) do not create
any material additional obligation of Borrowers.

 

8.            EVENTS OF DEFAULT AND REMEDIES

 

8.1           Events of Default. An “Event of Default” means any of the
following:

 

(a)          Borrowers fails to pay the amount of any Obligations on the date
that it becomes due and payable;

 

(b)          Borrowers fail to observe or perform any covenant or agreement of
Borrowers set forth in Section 3.2(e) or Section 7 hereof;

 

59

 

 

(c)          Borrowers fail to observe or perform any covenant or agreement of
Borrowers set forth in (i) any of clauses (e) through (q) or clause (s) of
Section 6.1, Section 6.2, Section 6.3, or Section 6.9 of this Agreement, or (ii)
clauses (a), (b), (c), (d) or (r) of Section 6.1 of this Agreement, and such
failure, if capable of being remedied, shall remain unremedied for two (2)
Business Days after the earlier of (A) the date upon which a Designated Officer
obtains knowledge of such failure, or (B) the date upon which Borrowers have
received notice of such failure from Lender, or (iii) any other covenant or
agreement contained in Section 6 or elsewhere in this Agreement or in any other
Loan Document, and such failure, if capable of being remedied, shall remain
unremedied for fifteen (15) days after the earlier of (A) the date upon which a
Designated Officer obtains knowledge of such failure, or (B) the date upon which
Borrowers have received notice of such failure from Lender;

 

(d)          An Overadvance arises as the result of any reduction in the
Borrowing Base, or arises in any manner or on terms not otherwise approved of in
advance by Lender in writing, and Borrower shall fail to eliminate such
Overadvance in full within one (1) Business Day after the earlier of (i) the
date upon which a Designated Officer obtains knowledge of such failure or
(ii) the date upon which Borrowers have received notice of such failure from
Lender;

 

(e)          Any representation or warranty made by Borrowers in this Agreement
or any other Loan Document, or in any agreement, certificate, instrument or
financial statement or other statement delivered to Lender in connection with
this Agreement is untrue or misleading in any material respect when made or
deemed made;

 

(f)          A Change of Control shall occur;

 

(g)          Any Borrower become insolvent or admits an inability to pay its
debts as they mature, or any Borrower make an assignment for the benefit of
creditors; or any Borrower applies for or consents to the appointment of a
receiver, trustee, or similar officer for the benefit of such Borrower, or for
any of its properties; or any receiver, trustee or similar officer is appointed
without the application or consent of such Borrower and such case or proceeding
shall continue undismissed or unstayed for a period of forty-five (45)
consecutive days; or any judgment, writ, warrant of attachment or execution or
similar process is issued or levied against a substantial part of the property
of such Borrower;

 

(h)          Any Borrower files a petition under any chapter of the United
States Bankruptcy Code or under the laws of any other jurisdiction naming such
Borrower as debtor; or such Borrower institutes (by petition, application,
answer, consent or otherwise) any bankruptcy, insolvency, reorganization, debt
arrangement, dissolution, liquidation or similar proceeding under the laws of
any jurisdiction; or any such petition is instituted against such Borrower, or
any such proceeding is instituted (by petition, application or otherwise)
against such Borrower and such case or proceeding shall continue undismissed or
unstayed for a period of forty-five (45) consecutive calendar days;

 

(i)          A final, non-appealable arbitration award, judgment, or decree or
order for the payment of money in an amount in excess of $200,000 which is not
insured, is entered against any Borrower that is not immediately stayed or
appealed;

 

60

 

 

(j)          Any Borrower is in default with respect to any bond, debenture,
note or other evidence of material Indebtedness issued by such Borrower, or
under any instrument under which any such evidence of Indebtedness has been
issued or by which it is governed, or under any material lease or other contract
having an aggregate outstanding amount of more than $200,000, and all applicable
grace periods, if any, have expired, regardless of whether such default has been
waived by the holder of such Indebtedness;

 

(k)          Any Borrower liquidates, dissolves, terminates or suspends its
business operations or otherwise fails to operate its business in the ordinary
course, or merges with another Person in a transaction which is not permitted
under this Agreement; or sells or attempts to sell all or substantially all of
its assets;

 

(l)          Borrowers fail to pay any obligation owed to Lender or its
Affiliates that is unrelated to the Line of Credit or this Agreement as the same
becomes due and payable;

 

(m)          Any Borrower engages in any act prohibited by any Subordination
Agreement, or makes any payment on account of Subordinated Indebtedness (as
defined in the applicable Subordination Agreement) that the applicable
Subordinated Creditor was not contractually entitled to receive under this
Agreement and/or applicable Subordination Agreement;

 

(n)          Any event or circumstance occurs that Lender in good faith believes
may impair the prospect of payment of all or part of the Obligations, or
Borrowers’ ability to perform any of their material obligations under any of the
Loan Documents, or any other document or agreement described in or related to
this Agreement or the Obligations, or there occurs any Material Adverse Effect;

 

(o)          Any Director, Officer, or Owner of at least 20% of the issued and
outstanding Capital Stock of any Borrower is indicted for a felony offence under
state or federal law, or any Borrower hires an Officer or appoints a Director
who has been convicted of any such felony offense, or a Person becomes an Owner
of at least 20% of the issued and outstanding Capital Stock of such Borrower who
has been convicted of any such felony offense;

 

(p)          Any Reportable Event, which Lender in good faith believes to
constitute sufficient grounds for termination of any Pension Plan or for the
appointment of a trustee to administer any Pension Plan, has occurred and is
continuing thirty (30) days after Borrowers give Lender notice of the Reportable
Event; or a trustee is appointed by an appropriate court to administer any
Pension Plan; or the Pension Benefit Guaranty Corporation institutes proceedings
to terminate or appoint a trustee to administer any Pension Plan; or any
Borrower or any ERISA Affiliate files for a distress termination of any Pension
Plan under Title IV of ERISA; or Borrower or any ERISA Affiliate fails to make
any quarterly Pension Plan contribution required under Section 412(m) of the
IRC, which Lender in good faith believes may, either by itself or in combination
with other failures, result in the imposition of a Lien on such Borrower’s
assets in favor of the Pension Plan; or any withdrawal, partial withdrawal,
reorganization or other event occurs with respect to a Multiemployer Plan which
could reasonably be expected to result in a material liability by Borrower to
the Multiemployer Plan under Title IV of ERISA;

 

61

 

 

(q)          Any casualty, loss or other event occurs, whether or not insured or
insurable, as a result of which revenue-producing activities cease or are
substantially curtailed at any facility or facilities of Borrowers generating
more than twenty percent (20%) of Borrowers’ revenues for Borrowers’ fiscal year
preceding such event and such cessation or curtailment continues for more than
thirty (30) days.

 

8.2           Rights and Remedies. During any Default Period, Lender may in its
sole discretion exercise any or all of the following rights and remedies:

 

(a)          Lender may terminate the Line of Credit and decline to make
Advances;

 

(b)          Lender may declare the Obligations to be immediately due and
payable and accelerate payment of the Revolving Note, and the Obligations shall
immediately become due and payable, without presentment, notice of dishonor,
protest or further notice of any kind, all of which Borrower hereby expressly
waives;

 

(c)          Lender may, without notice to Borrowers, set off and apply any
monies owing by Lender to Borrowers to payment of the Obligations;

 

(d)          Lender may exercise and enforce any rights and remedies available
upon default to a secured party under the UCC, including, without limitation,
the right to take possession of Collateral (without posting a bond or other form
of security, which Borrowers hereby waive), to proceed with or without judicial
process (without a prior hearing or notice of hearing, which Borrowers hereby
waive), and to sell, lease or otherwise dispose of Collateral for cash or on
credit (with or without giving warranties as to condition, fitness,
merchantability or title to Collateral, and in the event of a credit sale in
such manner and at such places (including Borrowers’ Premises) as Lender
determines is commercially reasonable, including, conducting one or more going
out of business or liquidation sales, in Lender’s own right or by one or more
agents or contractors, which sales may be conducted upon any Premises owned,
leased, or occupied by Borrowers. To the extent permitted by applicable law,
Lender and any such agent or contractor, in conjunction with any such sale, may
augment Borrowers’ inventory with other goods (all of which other goods shall
remain the sole property of Lender or such agent or contractor). Borrowers will
upon Lender’s demand assemble the Collateral and make it available to Lender or
its agents or representatives at any place designated by Lender which is
reasonably convenient to both parties. Borrowers’ Obligations to Lender shall be
reduced only to the extent that payments are actually received by Lender;

 

(e)          Without notice to or demand upon Borrowers, make such payments and
do such acts as Lender considers necessary or reasonable to protect its Lien in
the Collateral. Borrowers authorize Lender or its agents to enter any premises
where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
Lien that in Lender’s determination appears to conflict with Lender’s Lien and
to pay all expenses incurred in connection therewith and to charge Borrowers’
loan account therefor. With respect to any of Borrowers’ owned or leased
Premises, Borrowers hereby grant Lender a license to enter into possession of
such Premises and to occupy the same, without charge, in order to exercise any
of Lender’s rights or remedies provided herein, at law, in equity, or otherwise;

 

62

 

 

(f)          Lender may exercise and enforce any of its rights and remedies
under any of the Loan Documents and any other document or agreement described in
or related to this Agreement or the Obligations, or at law or in equity;

 

(g)          Lender may for any reason apply for the appointment of a receiver
for the Collateral (to which appointment Borrowers hereby consent) without the
necessity of posting a bond or other form of security (which Borrower hereby
waives); and

 

(h)          Lender may exercise any other rights and remedies available to it
by law or agreement.

 

8.3           Immediate Default and Acceleration. Following the occurrence of an
Event of Default described in Section 8.1(g) hereof or Section 8.1(h) hereof,
the Line of Credit shall immediately terminate and all of the Obligations shall
immediately become due and payable without presentment, demand, protest or
notice of any kind.

 

9.            MISCELLANEOUS

 

9.1           No Waiver; Cumulative Remedies. No delay or any single or partial
exercise by Lender of any right, power or remedy under the Loan Documents, or
under any other document or agreement described in or related to this Agreement,
shall constitute a waiver of any other right, power or remedy under the Loan
Documents or granted by Borrowers to Lender under other agreements or documents
that are unrelated to the Loan Documents. No notice to or demand on Borrowers in
any circumstance shall entitle Borrowers to any additional notice or demand in
any other circumstances. The remedies provided in the Loan Documents or in any
other document or agreement described in or related to this Agreement or the
Obligations are cumulative and not exclusive of any remedies provided by law.
Lender may comply with applicable law in connection with any disposition of
Collateral, and such compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

 

9.2           Amendment; Consents and Waivers; Authentication. No amendment or
modification of any Loan Documents, or any other document or agreement described
in or related to this Agreement, or consent to or waiver of any Event of
Default, or consent to or waiver of the application of any covenant or
representation set forth in any of the Loan Documents or any other document or
agreement described in or related to this Agreement or the Obligations, or any
release of Lender’s Lien in any Collateral, shall be effective unless it has
been agreed to by Lender in writing that: (a) specifically states that it is
intended to amend or modify specific Loan Documents, or any other document or
agreement described in or related to this Agreement or the Obligations, or waive
any Event of Default or the application of any covenant or representation of any
terms of specific Loan Documents, or any other document or agreement described
in or related to this Agreement or the Obligations, or is intended to release
Lender’s Lien in specific Collateral; and (b) is executed by an authorized
employee of each party, or by an authorized employee of Lender with respect to a
consent or waiver. The terms of an amendment, consent or waiver memorialized in
writing shall be effective only to the extent, and in the specific instance, and
for the limited purpose to which Lender has agreed.

 

63

 

 

9.3           Execution in Counterparts; Delivery of Counterparts. This
Agreement and all other Loan Documents, or any other document or agreement
described in or related to this Agreement or the Obligations, and any amendment
or modification to any such document or agreement may be executed by the parties
in any number of counterparts, each of which, once executed and delivered in
accordance with the terms of this Section 9.3, will be deemed an original, and
all such counterparts, taken together, shall constitute one and the same
instrument. Delivery by fax or by electronic mail or e-mail file attachment of
any counterpart to any Loan Document executed by an authorized signature will be
deemed the equivalent of the delivery of the original instrument. Borrowers
shall send the original counterpart to Lender by first class U.S. mail or by
overnight courier, but any party’s failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement or the other Loan Documents, or any other document or agreement
described in or related to this Agreement or the Obligations.

 

9.4           Notices, Requests, and Communications. Except as otherwise
expressly provided in this Agreement:

 

(a)          Delivery of Notices, Requests and Communications. Any notice,
request, demand, or other communication by any party that is required under the
Loan Documents, or any other document or agreement described in or related to
this Agreement, shall be in writing and shall be delivered (i) in person,
(ii) by first class U.S. mail, (iii) by overnight courier of national
reputation, (iv) by fax, or (v) may be delivered by electronic mail and
confirmed by delivery via overnight courier or postal service; provided,
however, that requests for Advances shall not require any confirmation delivery.

 

(b)          Addresses for Delivery. Delivery of any notice under this
Section 9.4 shall be made to the appropriate address set forth on the signature
pages of this Agreement (which any party may modify by notifying the other party
in writing).

 

(c)          Date of Receipt. Each notice sent pursuant to the terms of this
Section 9.4 will be deemed to have been received on (i) the date of delivery if
delivered in person, (ii) the date two (2) Business Days after deposit in the
mail if sent by mail, (iii) the date one (1) Business Day after delivery to the
courier if sent by overnight courier, (iv) the date of transmission if sent by
fax, or (v) the date of transmission if sent by electronic mail; except that any
request for an Advance or any other notice, request, demand or other
communication from Borrowers required under Section 2 hereof, and any request
for an accounting under Section 9-210 of the UCC, will not be deemed to have
been received until actual receipt by Lender on a Business Day by an authorized
employee of Lender.

 

9.5           Borrowers Information Reporting; Confidentiality. Except as
otherwise expressly provided in this Agreement:

 

(a)          Delivery of Borrowers’ Information Records. Any information that
Borrowers are required to deliver under Section 6.1 hereof may be delivered to
Lender (i) in person, or (ii) by first class U.S. mail, (iii) by overnight
courier of national reputation, (iv) by fax, or (v) by electronic mail.

 

(b)          Addresses for Delivery. Delivery of any notice to Lender under this
Section 9.5 shall be made to the appropriate address set forth on the signature
pages of this Agreement (which Lender may modify by notice sent to Borrowers).

 

64

 

 

(c)          Date of Receipt. Each notice sent pursuant to this Section 9.5 will
be deemed to have been received on (i) the date of delivery if delivered in
person to an authorized employee of Lender, (ii) the date two (2) Business Days
after deposit in the mail if sent by mail, (iii) the date one (1) Business Day
after delivery to the courier if sent by overnight courier, (iv) the date of
transmission if sent by fax, or (v) the date of transmission, if sent by
electronic mail.

 

(d)          Authentication of Borrowers’ Information Records. Borrowers shall
execute any notice delivered (i) in person, or by U.S. mail, overnight courier,
or fax, by the signature of the Officer or employee of Borrowers who prepared
the notice; or (ii) sent via electronic mail, by the signature of the Officer or
employee of Borrowers who prepared the notice by any file format signature that
is acceptable to Lender, or by a separate certification signed and sent by fax.

 

(e)          Certification of Borrowers Information Records. Any notice executed
and delivered to Lender under this Section 9.5 will be deemed to have been
certified as materially true, correct, and complete by Borrowers and each
Officer or employee of Borrowers who prepared and executed the notice on behalf
of Borrowers, and may be legally relied upon by Lender without regard to method
of delivery or transmission.

 

(f)          Confidentiality of Borrowers Information Records Sent by
Unencrypted E-mail. Each Borrower acknowledges that if it sends an e-mail or an
e-mail file attachment, there is a risk that such e-mail or an e-mail file
attachment may be received by unauthorized Persons, and that by so doing it will
be deemed to have accepted this risk and the consequences of any such
unauthorized disclosure.

 

(g)          Publicity. Subject to Borrowers’ consent, which shall not be
unreasonably withheld or conditioned, Lender may at its expense, publicize or
otherwise advertise by press release, so called ‘tombstone” advertising or
otherwise Lender’s financing transaction with Borrowers and Borrowers consent to
use of their names, logos or other trademarks in connection with the same;
provided that if Borrowers do not respond to Lender’s request for consent within
two (2) Business Days, then Borrowers shall deemed to have consented to such
press release.

 

9.6           Further Documents. Borrowers will from time to time execute,
deliver, endorse and authorize the filing of any instruments, documents,
conveyances, assignments, security agreements, financing statements, control
agreements and other agreements that Lender may reasonably request in order to
secure, protect, perfect or enforce the Lender’s Liens in the Collateral or
Lender’s rights under the Loan Documents, or any other document or agreement
described in or related to this Agreement or the Obligations (but any failure to
request or assure that Borrowers execute, deliver, endorse or authorize the
filing of any such item shall not affect or impair the validity, sufficiency or
enforceability of the Loan Documents, or any other document or agreement
described in or related to this Agreement or the Obligations, and the Lender’s
Lien in the Collateral, regardless of whether any such item was or was not
executed, delivered or endorsed in a similar context or on a prior occasion).

 

65

 

 

9.7           Costs and Expenses. Borrowers shall pay on demand all costs and
expenses, whether accruing prior to or after Borrowers’ commencement of any
insolvency proceeding (whether commenced under the Bankruptcy Code or otherwise)
incurred by Lender in connection with the Obligations, this Agreement, the Loan
Documents, any other document or agreement described in or related to this
Agreement or the Obligations, and the transactions contemplated by this
Agreement, including, without limitation, all such costs, expenses and fees
incurred in connection with the underwriting (including, without limitation,
field examinations, appraisals including, without limitation, the appraisal of
the Owned Intellectual Property being conducted by Consensus Advisors,
consulting fees, background investigations and other fees and out-of-pocket
expenses incurred by Lender in connection therewith), the negotiation,
preparation, execution, delivery, amendment, administration, performance,
collection and enforcement of the Obligations and all such documents and
agreements, and the creation, perfection, protection, satisfaction, foreclosure
or enforcement of Lender’s Liens in the Collateral, including, without
limitation, Lender’s fees and expenses (including reasonable attorneys’ fees and
expenses) incurred in terminating, enforcing (including attorneys’ fees and
expenses incurred in connection with a “workout,” a “restructuring,” or an
insolvency proceeding, whether commenced under the Bankruptcy Code or
otherwise), or in otherwise exercising rights or remedies under the Loan
Documents, or defending the Loan Documents and any interest in the Collateral,
including without limitation, in connection with any action to avoid or
subordinate any Lien of Lender or payment made in connection with the Loan
Documents or the Collateral in connection with any insolvency proceeding or
otherwise, and further including, without limitation, reasonable attorneys’ fees
and expenses incurred by Lender in connection with any of the foregoing
(collectively, “Lender Expenses”). Borrowers agree that any and all sales taxes,
duties or other taxes or impositions charged with respect to goods and services
provided by third party vendors engaged by Lender and/or Borrowers in connection
with the Obligations, this Agreement or the transactions contemplated hereby and
included in Lender Expenses shall be the exclusive obligation of the Borrowers
and Lender shall have no responsibility or obligation with respect thereto.
Prior to the date of this Agreement, Lender received from Borrowers the sum of
$10,000 toward payment of the fees and expenses incurred by Lender in connection
with the underwriting, due diligence and documentation of the transactions
contemplated hereby, and Lender agrees to return to Borrowers any unused amount
on the Closing Date.

 

9.8           Indemnity. In addition to its obligation to pay Lender Expenses
under the terms of this Agreement and any other indemnification provisions
contained herein or in any other Loan Document, Borrowers shall indemnify,
defend and hold harmless Lender, its parent, subsidiaries, any of their
respective affiliates and successors, and all of their present and future
Officers, Directors, employees, attorneys and agents (each an “Indemnitee”) from
and against any of the following (collectively, “Indemnified Liabilities”):

 

(a)          Any and all transfer taxes, documentary taxes, assessments or
charges made by any Governmental Authority by reason of the execution and
delivery of the Loan Documents, or any other document or agreement described in
or related to this Agreement or any Advance or extension of credit hereunder;

 

(b)          Any claims, loss or damage to which any Indemnitee may be subjected
if any representation or warranty contained herein proves to be incorrect in any
respect or as a result of any violation of the covenants contained in
Section 6.6 hereof; and

 

66

 

 

(c)           Any and all other reasonable out-of-pocket liabilities, losses,
damages, penalties, judgments, suits, claims, costs and expenses of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel) in connection with this Agreement, the other Loan
Documents, the Obligations, and any other investigative, administrative or
judicial proceedings, whether or not such Indemnitee shall be designated a party
to such proceedings, which may be imposed on, incurred by or asserted against
any such Indemnitee, in any manner related to or arising out of or in connection
with the Line of Credit and the Loan Documents, or any other document or
agreement described in or related to this Agreement, or the use or intended use
of the proceeds of an Advance or other extension of credit hereunder, with the
exception of any Indemnified Liability determined by a court of competent
jurisdiction to have been caused by the gross negligence or willful misconduct
of an Indemnitee.

 

If any investigative, judicial or administrative proceeding described in this
Section 9.8 is brought against any Indemnitee, upon the Indemnitee’s request,
Borrowers, or counsel designated by Borrowers and reasonably satisfactory to the
Indemnitee, will resist and defend the action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at Borrowers’ sole cost and
expense. Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding at the expense of Borrowers. If this
agreement to indemnify is held to be unenforceable because it violates any law
or public policy, Borrowers shall nevertheless make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities to the
extent permissible under applicable law. Borrowers’ obligations under this
Section 9.8 shall survive the termination of this Agreement and the discharge of
Borrowers’ other obligations under this Agreement.

 

9.9           Binding Effect; Assignment; Complete Agreement. The Loan Documents
and any other document or agreement described in or related to this Agreement or
the Obligations, shall be binding upon and inure to the benefit of Borrowers and
Lender and their respective successors and assigns, except that no Borrower
shall have the right to assign its rights under this Agreement or any interest
in this Agreement without Lender’s prior written consent. To the extent
permitted by law, each Borrower waives and will not assert against any assignee
any claims, defenses or set-offs which such Borrower could assert against
Lender. This Agreement, together with the Loan Documents, or any other document
or agreement described in or related to this Agreement, comprises the complete
and integrated agreement of the parties on the subject matter of this Agreement
and supersedes all prior agreements, whether oral or written. To the extent that
any provision of this Agreement contradicts other provisions of the Loan
Documents other than this Agreement, or any other document or agreement
described in or related to this Agreement, this Agreement shall control.

 

9.10         Sharing of Information. Lender shall hold all Confidential
Information obtained from Borrowers in accordance with Lender’s customary
procedures for handling confidential information of such nature. Lender may
share any Confidential Information that it may have regarding Borrowers and
their Affiliates with its accountants, lawyers, and other advisors, and each
direct and indirect subsidiary of Lender.

 

9.11         Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining terms of this
Agreement.

 

9.12         Headings. Section and subsection headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.

 

67

 

 

9.13         Definitional Terms and Rules of Interpretation. All accounting
terms not otherwise defined in this Agreement shall have the meanings given them
in accordance with GAAP. Unless the context clearly requires otherwise, the word
“or” has the inclusive meaning represented by the phrase “and/or”. Reference to
any agreement (including, without limitation, the Loan Documents), document or
instrument means the agreement, document or instrument as amended or
supplemented, subject to any restrictions on amendment contained therein (and,
if applicable, in accordance with the terms of this Agreement and the other Loan
Documents). Unless otherwise specified, any reference to a statute or regulation
means that statute or regulation as amended or supplemented from time to time,
and any corresponding provisions of successor statutes or regulations.

 

9.14         Governing Law; Jurisdiction, Venue; Waiver of Jury Trial. The Loan
Documents (other than real estate related documents, if any) shall be governed
by and construed in accordance with the substantive laws (other than conflict
laws) of the State of New York. The parties to this Agreement (a) consent to the
personal jurisdiction of the state and federal courts located in the State of
New York in connection with any controversy related to this Agreement; (b) waive
any argument that venue in any such forum is not convenient; (c) agree that any
litigation initiated by Lender or Borrowers in connection with this Agreement or
the other Loan Documents may be venued in either the state courts located in the
City of New York, Borough of Manhattan or federal courts for the Southern
District of New York; and (d) agree that a final judgment in any such suit,
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

9.15         WAIVER OF JURY TRIAL AND DAMAGES. BORROWERS AND LENDER WAIVE ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY OR IN ANY OTHER
PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.
BORROWERS WAIVE ANY RIGHTS TO RECOVER SPECIAL, CONSEQUENTIAL, PUNITIVE OR
EXEMPLARY DAMAGES IN CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN. BORROWERS REPRESENT THAT THEY HAVE REVIEWED THESE WAIVERS AND KNOWINGLY
AND VOLUNTARILY WAIVES SUCH RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN
THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

68

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement under
seal through its authorized officer on the date set forth above.

 

  BORROWERS:     Frederick’s of Hollywood Group Inc. FREDERICK’S OF HOLLYWOOD
6255 Sunset Boulevard, 6th Floor GROUP INC. Hollywood, CA 9008     Attention: 
Thomas Rende, Chief Financial By: s/ Thomas Rende Officer   Thomas Rende
E-Mail:  tom.rende@fredericks.com   Chief Financial Officer Facsimile:  (323)
464-4219     State Organizational ID No.:  None   Federal Employee ID No.: 
13-5651322       FOH Holdings, Inc. FOH HOLDINGS, INC. 6255 Sunset Boulevard,
6th Floor     Hollywood CA  90028 By: s/ Thomas Rende Attention:  Thomas Rende,
Chief Financial   Thomas Rende Officer   Chief Financial Officer E-Mail: 
tom.rende@fredericks.com     Facsimile:  (323) 464-4219   State Organizational
ID No.:  2749384   Federal Employee ID No.:  36-4155442       Frederick’s of
Hollywood, Inc. FREDERICK’S OF HOLLYWOOD, INC. 6255 Sunset Boulevard, 6th Floor
    Hollywood CA 90028 By: s/ Thomas Rende  Attention:   Thomas Rende, Chief
Financial   Thomas Rende Officer   Chief Financial Officer E-Mail: 
tom.rende@fredericks.com     Facsimile:  (323) 464-4219   State Organizational
ID No.:  0580404   Federal Employee ID No.:  95-2666265       Frederick’s of
Hollywood Stores, Inc. FREDERICK’S OF HOLLYWOOD 6255 Sunset Boulevard, 6th Floor
STORES, INC. Hollywood CA  90028     Attention:   Thomas Rende, Chief Financial
By: s/ Thomas Rende   Officer   Thomas Rende E-Mail:  tom.rende@fredericks.com  
Chief Financial Officer Facsimile:  (323) 464-4219     State Organizational ID
No.:  C16109-98   Federal Employee ID No.:  95-4698882  

 

 

 

 

Hollywood Mail Order, LLC HOLLYWOOD MAIL ORDER, LLC 6255 Sunset Boulevard, 6th
Floor     Hollywood CA  90028 By: s/ Thomas Rende  Attention:   Thomas Rende,
Chief Financial   Thomas Rende Officer   Chief Financial Officer E-Mail: 
tom.rende@fredericks.com     Facsimile:  (323) 464-4219   State Organizational
ID No.:  LLC5354-99   Federal Employee ID No.:  95-4755205       With a copy to:
      Graubard Miller   The Chrysler Building   405 Lexington Avenue   New York,
NY 10174   Attention:  David Alan Miller, Esq.   E-Mail:  dmiller@graubard.com  
Facsimile:  (212) 818-81         LENDER:     Salus Capital Partners, LLC SALUS
CAPITAL PARTNERS, LLC 197 First Avenue, Suite 250     Needham, MA 02494 By: s/
Kyle C. Shonak Attention:  Daniel F. O’Rourke   Kyle C. Shonak E-Mail: 
dorourke@saluscapital.com   Senior Vice President Facsimile:  (781) 459-0058    
    With a copy to:       Greenberg Traurig, LLP   One International Place, 20th
Floor   Boston, MA  02110   Attention:  Jeffrey M. Wolf, Esq.   E-Mail: 
wolfje@gtlaw.com   Facsimile:  (617) 310-6001  

 

 

 

  

Exhibit A

 

FORM OF REVOLVING NOTE

 



See Exhibit 10.2 to Current Report



 

 

 



 

 

Exhibit B

 

form of COMPLIANCE CERTIFICATE

 

To: Salus Capital Partners, LLC Date: [_________, 20__] Subject: Financial
Statements

 

In accordance with our Credit and Security Agreement dated as of May 31, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), attached are the financial statements of Frederick’s of
Hollywood Group Inc., a New York corporation (“Group”), FOH Holdings, Inc., a
Delaware corporation (“Parent”), Frederick’s of Hollywood Inc., a Delaware
corporation (“Frederick’s”), Frederick’s of Hollywood Stores, Inc., a Nevada
corporation (“Stores”), and Hollywood Mail Order, LLC, a Nevada limited
liability company (“Mail Order” and together with Group, Parent, Frederick’s and
Stores, each individually, a “Borrower”, and collectively, the “Borrowers”)
dated [_______________, 20[__] (the “Reporting Date”) and the year-to-date
period then ended (the “Current Financials”). All capitalized terms used in this
certificate have the meanings given to such terms in the Credit Agreement.

 

A.           Preparation and Accuracy of Financial Statements. I certify that
the Current Financials have been prepared in accordance with GAAP [subject to
the absence of footnotes and year-end audit adjustments], and fairly present
Borrowers’ financial condition as of the Reporting Date and that the undersigned
is the Chief Financial Officer of Borrowers and is duly authorized to execute
and deliver this Compliance Certificate.

 

B.           Name of Borrowers; Merger and Consolidation. I certify that:

 

(Check one)

 

¨No Borrower has, since the date of the Credit Agreement, changed its name or
jurisdiction of organization, nor has any Borrower consolidated or merged with
another Person.

 

¨A Borrower has, since the date of the Credit Agreement, either changed its name
or jurisdiction of organization, or both, or has consolidated or merged with
another Person, which change, consolidation or merger: ¨was consented to in
advance by Lender in writing, and/or¨ is more fully described in the statement
of facts attached to this Certificate.

 

C.           Events of Default. I certify that:

 

(Check one)

 

¨I have no knowledge of the occurrence of a Default or Event of Default under
the Credit Agreement, except as previously reported to Lender in writing.

 

B-1

 

 

¨I have knowledge of a Default or Event of Default under the Credit Agreement
not previously reported to Lender in writing, as more fully described in the
statement of facts attached to this Certificate, and further, I acknowledge that
Lender may under the terms of the Credit Agreement impose the Default Rate at
any time during the resulting Default Period.

 

D.           Litigation Matters. I certify that:

 

(Check one)

 

¨I have no knowledge of any material adverse change to the litigation exposure
of any Borrower or any of its Affiliates.

 

¨I have knowledge of material adverse changes to the litigation exposure of any
Borrower not previously disclosed in Schedule 5.7 attached to the Credit
Agreement, as more fully described in the statement of facts attached to this
Certificate.

 

E.           Financial Covenants. I further certify that:

 

(Check and complete each of the following)

 

1.          Minimum Excess Availability. Pursuant to Section 6.2(a) of the
Credit Agreement, at all times during the period covered by the Current
Financials and as at the date of this Certificate, Borrowers maintained
Availability of no less than $[______] which ¨ satisfies ¨ does not satisfy the
requirement that Availability at all times be no less $1,500,000.

 

F.           Business Plan. I certify that:

 

(Check one)

 

¨As of the Reporting Date, there has not been any materially adverse actual
deviation in performance from Borrowers’ projected performance as set forth in
the Business Plan and the Current Financials.

 

¨As of the Reporting Date, there has been a materially adverse actual deviation
in performance from Borrowers’ projected performance as set forth in the
Business Plan and the Current Financials as more fully described in the
statement of facts attached to this Certificate.

 

      Chief Financial Officer

 

B-2

 

 

 

Exhibit C

 

form of BORROWING BASE CERTIFICATE

 

 



                    [image_153.jpg]      Frederick's of Hollywood  - Borrowing
Base Date:                 Certificate #:                       Pursuant to the
Credit and Security Agreement dated as of May 31, 2012 as amended from time to
time (the "Loan Agreement") between Frederick's of Hollywood Group, Inc.
("Borrower") and Salus Capital Partners, LLC or an affiliate or designee
("Lender"), the undersigned hereby (a) certifies that the signer is authorized
to execute this certificate, (b) certifies that the signer has personal
knowledge of the facts set forth herein, (c) certifies that the contents of this
Borrowing Base Certificate are true, correct and complete (inclusive of all
Indebtedness including all Bank Products) and have been computed in a manner
consistent with the terms and conditions of the Loan Agreement, and (d)
represents and warrants that: (i) there is not in existence any Default or Event
of Default, (ii) all representations and warranties contained in the Loan
Agreement and other loan documents are true and correct in all material respects
as of the date hereof, and (iii) in addition to, and not in limitation of the
foregoing: (A) all sales, payroll and withholding taxes payable to date have
been paid when due subject to any applicable grace periods, (B) Borrower is in
compliance with all material terms of all leases or other agreements pursuant to
which it occupies real estate and has not been notified that it is in default of
any such leases or agreements, and (C) none of the insurance policies which
Borrower is required to maintain under the Loan Agreement are set to expire
earlier than ninety (90) days after the date hereof. The Borrower understands
and agrees that the Lender will rely upon the representations and warranties set
forth herein and upon the truth and accuracy of information contained herein in
making any advance or other financial accommodation under the Loan Agreement. I.
Accounts Receivable                 Third Party Credit Card       balance as of:
     $                                    -     Available Credit Card A/R (A x
advance rate)       advance rate:   95.00%  $                                   
-     (not more than 5 business days old for AmEx, all others 3 business days
old - each net of fees)                               TOTAL Accounts Receivable
Availability (B)              $                                    -            
          II. Inventory               COST     Inventory Available for Sale (per
Stock Ledger report)   balance as of:      $                                   
-       Less: Ineligibles          $                                    -      
Net Eligible Inventory (D - E)              $                                   
-       Plus: Eligible In-transit Inventory (if applicable)    
 $                                    -       Total Eligible Inventory (F + G)  
  NOLV   LTV    $                                    -       Inventory Advance
Rate     0.00% x 95.00%       TOTAL Inventory Availability (H x I)            
 $                                    -                       III. Intellectual
Property Assets                 IP Appraised Value                 Available IP
Assets (K x advance rate)       advance rate:   75.00%
 $                                    -       Less: Cash Flow Recapture      
                                       -     TOTAL IP Availability (L - M)      
       $                                    -                       IV. Reserves
                    Gift Cards < 12 months 50% x   balance as of:    
 $                                    -       Customer Deposits < 12 months 100%
x   balance as of:      $                                    -       EAGB
Liability                   Landlord Lien Reserves (PA, VA, TX, WA stores - 1
month)               Reserve for Personal Property Tax in TX   per Field Exam
dtd:             Reserve for Texas Sales Tax     per Field Exam dtd:          
Total Reserves                $                                    -            
            TOTAL Borrowing Base Availability for Borrowings (C + J + N - U)    
     $                                    -         Suppressed Availability (V -
X)        $                                    -     NET Available Borrowing
Base (C + J + N - U) - NOT TO EXCEED $24MM        
 $                                    -                       V. Availability
Calculation                   Beginning Principal Balance       balance as of:  
          Advances          $                                    -         Fees
                  Adjustments          $                                    -  
      Collections               Loan Balance Prior to Today's Request          
 $                                    -                         NET Availability
Prior to Today's Request (X - Y)            
 $                                    -                           Funding
Request                     WFB Operating Account # xxxxxx1804                  
            Today's Total Funding Request              $                       
-                         Outstanding Revolving Loan Balance (Y + AA)          
   $                                    -                         Outstanding
FILO Loan Balance                     Memo - PIK Interest to date:         Memo
- FILO Balance + PIK                       VI. Total Loan Outstandings (BB + CC)
             $                                    -                       VII.
Total Availability / (Shortfall) (line X - DD) Min Excess of $1.5MM at all times
  Total Avail to Net Avail BB (DD / X) #DIV/0!
 $                                    -                       VIII. Maximum
Total Outstandings per Loan Agreement              $                  24,000,000
                      ACH Exposure:    $       -         EAR (DD / A + H + K)
#DIV/0!                       MTD SALES ACT TY:         CURRENT MO SALES PLAN:  
    MTD SALES ACT PY:   #DIV/0!                                                
    Prepared by:                       Name/Title   Authorized Signature    

   

 

 





 

 

EXECUTION VERSION

 

Schedule 1.1

Permitted Holders

 

Fursa Master Rediscovered Opportunities Fund L.P.

c/o Fursa Alternative Strategies LLC

21 Greene Avenue

Amityville, New York 11701

 

Fursa Capital Partners LP

c/o Fursa Alternative Strategies

21 Greene Avenue

Amityville, New York 11701

 

Arsenal Group, LLC (formerly Fursa Master Global Event Driven Fund LP)

21 Greene Avenue

Amityville, New York 11701

 

Scotia Capital (USA) Inc.

One Liberty Plaza

165 Broadway

New York, NY 10006

 

Blackfriars Master Vehicle LLC – Series 2

c/o Fursa Alternative Strategies

21 Greene Avenue

Amityville, New York 11701

 

Tokarz Investments, LLC

287 Bowman Avenue

Purchase, New York 10577

 

TTG Apparel, LLC

287 Bowman Avenue

Purchase, New York 10577

 





1

 

 

 

 

Schedule 4.1(i)

List of Deposit Accounts to be Subject to Control Agreements

 

See Schedule 7.16

 

 

 

 

 

2

 



 

 

Schedule 5.1

Corporate Existence and Power Name; Chief Executive Office; Inventory and
Equipment Locations; Identification Numbers

 

Name/Chief Place of Business Other Names Under Which Borrower has Conducted
Business Jurisdiction of Incorporation/Formation Organizational ID FEIN

FREDERICK’S OF HOLLYWOOD GROUP INC.

6255 Sunset Boulevard

6th Floor

Hollywood, CA 90028

 

Movie Star, Inc. New York None 13-5651322

FOH HOLDINGS, INC.

6255 Sunset Boulevard

6th Floor

Hollywood, CA 90028

 

  Delaware 2749384 36-4155442

FREDERICK'S OF HOLLYWOOD, INC.

6255 Sunset Boulevard

6th Floor

Hollywood, CA 90028

 

  Delaware 0580404 95-2666265

FREDERICK’S OF HOLLYWOOD STORES, INC.

6255 Sunset Boulevard

6th Floor

Hollywood, CA 90028

 

  Nevada C16109-98 95-4698882

HOLLYWOOD MAIL ORDER, LLC

6255 Sunset Boulevard

6th Floor

Hollywood, CA 90028

 

 

  Nevada LLC5354-99 95-4755205

 



3

 

 

 

 

Count

Name Store # Address City State Contains Inventory & Equipment Contains Books &
Records 1 Flagship Hollywood 10 6751 Hollywood Blvd Hollywood CA  Yes   2
Lakewood Center 24 12/13 Lakewood Center Mall Lakewood CA  Yes   3 Topanga Plaza
25 6600 Topanga Canyon Blvd, SP 2044 Canoga Park CA Yes   4 Inland Center Mall
27 500 Inland Center Dr, SP 332 San Bernardino CA   Yes   5 Crossroads Mall 56
H2042 Crossroads Mall Oklahoma City OK  Yes   6 Southridge Mall 58 5300 S. 76th
St. Greendale WI  Yes   7 Northeast Mall 60 1101 Melbourne Dr, Ste 2256 Hurst
TX  Yes   8

Del Amo

Fashion Square

62 3525 Carson St, Sp. #29 Torrance CA Yes   9 Irving Mall 65 2409 Irving Mall
Irving TX  Yes   10 Woodfield Mall 69 Woodfield Mall, Sp.E-111A Schaumburg IL 
Yes   11 Sunrise Mall 75 5957 Sunrise Mall Citrus Heights CA   Yes   12 Town
East Mall 77 2154 Town East Mall Mesquite TX Yes   13 Westminster Mall 105 1081
Westminster Mall Westminster CA Yes   14 Southlake Mall 109 2233 Southlake Mall
Merrillville IN Yes   15 Metro Center 111 9617  North Metro Parkway West Phoenix
AZ Yes   16 St. Clair Square 113 240 St. Clair Square Fairview Heights IL Yes  
17 University Square 116 2147 University Square Mall Tampa FL Yes   18

The Plaza at

West Covina

119 657 Plaza Dr. West Covina CA  Yes   19 Towne East Square 125 7700 E. Kellogg
Wichita KS  Yes   20 Woodland Hills 132 7021 S. Memorial Tulsa OK Yes   21
Coronado Center 135 6600 Menaul Blvd NE, Sp. B-005 Albuquerque NM Yes   22
Vancouver Mall 139 8700 NE Vancouver Mall Dr. Vancouver WA  Yes   23 Southlake
Mall 140 1227 Southlake Mall Morrow GA Yes   24 Woburn Mall 143 300 Mishawum Rd.
Woburn MA Yes   25 Ingram Park 146 6301 North West Loop 410 San Antonio TX Yes  
26

Pearlridge

Shopping Center

160
98-1005 Moanalua Rd, Sp. 109 Aiea HI Yes   27 Crossroads 161 6650 S Westnedge
Ave. Space 210 Kalamazoo MI Yes   28 The Meadows 163 4300 Meadows Ln., Sp.2307
Las Vegas NV Yes   29 Chicago Ridge Mall 168 300 Chicago Ridge Mall Chicago
Ridge IL Yes   30

Holyoke Mall

at Ingleside

169 50 Holyoke St, Box 10212 Space F-379 Holyoke MA Yes   31 Lynnhaven Parkway
170 701 Lynnhaven Pkwy, Sp E17 Virginia Beach VA Yes   32 Barton Creek Square
171 2901 Capitol of Texas Hwy, Sp A13 Austin TX Yes   33 Brea Mall 174 2062 Brea
Mall Brea CA Yes   34 Broadway Mall 178 602 Broadway Mall Hicksville NY Yes   35
King of Prussia Plaza 190 160 N. Gulph Rd. Suite 2039 King of Prussia PA  Yes  
36 Crossgates Mall 197 120 Washington Ave., Ext. Albany N Y Yes  

 

 

4

 



 

 

Count Name Store # Address City State Contains Inventory & Equipment Contains
Books & Records 37 Arden Fair 198 1689 Arden Way, Sp.2192 Sacramento CA Yes   38
Montclair Plaza 200 2142 Montclair Plaza Ln. Sp. #2142 Montclair CA Yes   39
Parkdale Mall 203 200 Parkdale Mall, Unit H-800 Beaumont TX Yes   40 Mall of
Victor Valley 211 14400 Bear Valley Rd, Sp.321 Victorville CA Yes   41
Governor's Square 212 2801 Guthrie Hwy, Sp 430 Clarksville TN Yes   42

Eastridge Shopping

Center

213 2200 Eastridge Loop Space 1016 San Jose CA Yes   43 Mission Valley 214 1640
Camino Del Rio North, #155 San Diego CA Yes   44 Plaza Bonita 215 3030 Plaza
Bonita Rd., #2280 National City CA Yes   45 Plaza Camino Real 216 2525 El Camino
Real, Sp. 246 Carlsbad CA Yes   46 Coddingtown Center 225 278 Coddington Center
Sp. E-1 Santa Rosa CA Yes   47 Melbourne Square 226 1700 W. New Haven Ave, #473
Melbourne FL Yes   48

Northridge Fashion

Center

227 9301 Tampa Ave, Sp 194 Northridge CA Yes   49 Mall at Weberstown 230 4950
Pacific Ave, Sp 235 Stockton CA Yes   50 Walden Galleria 231 I-90 & Walden Ave,
#G209 Buffalo NY Yes   51 Chico Mall 232 1950 E. 20th St, Sp G-711 Chico CA Yes
  52 Solano Mall 237 1350 Travis Blvd. Fairfield CA Yes   53 Lakeland Square
Mall 238 3800 N. Highway 98, Rm 182 Lakeland FL Yes   54 Emerald Square Mall 245
999 S. Washington St. N. Attleborough MA Yes   55 Cordova Mall 246 5100 N. 9th
Ave, Sp F607 Pensacola FL Yes   56 Greendale Mall 247 7 Neponset St., Ste. 264
Worcester MA Yes   57 Town Center at Cobb 248 400 Ernest W. Barrett Pkwy, #253
Kennesaw GA Yes   58

Stonewood Shopping

Center

251 261 Stonewood Str., Sp. B35 Downey CA Yes   59 Parkway Plaza 257 815 Parkway
Plaza El Cajon CA Yes   60 Antelope Valley Mall 263 1233 West Avenue "P", Sp.323
Palmdale CA Yes   61 Parks at Arlington 266 3811 S. Cooper, Sp.1010 Box #150145
Arlington TX  Yes   62 Marley Station 270 7900 Ritchie Hwy, Sp. B105 Glen Burnie
MD Yes   63 Northwoods Mall 273 2150 Northwoods Blvd. N. Charleston SC Yes   64
Mid-Rivers Mall 275 2320 Mid Rivers Mall St. Peters MO  Yes   65 Stoneridge Mall
280 1204 Stoneridge Mall Rd., Sp. 235 Pleasanton CA  Yes   66 Lloyd Center 284
947 Lloyd Center, Sp.C-108 Portland OR  Yes   67 Glendale Galleria 286 1306
Glendale Galleria Glendale CA Yes   68 Galleria at Tyler 288 1220 Galleria @
Tyler, Sp.G2 Riverside CA Yes   69 Crystal Mall 293 850 Hartford Turnpike, Sp.
P222 Waterford CT  Yes   70

Mall at Rockingham

Park

296 99 Rockingham Park Blvd, Ste. 2321 Salem NH Yes   71

Miami International

Mall

297 1455 NW 107th Ave, Sp.876A Miami FL Yes   72 Clackamas Town Center 298
2201-12000 SE 82nd Ave, Sp E-213 Portland OR Yes   73 Staten Island Mall 300
2655 Richmond Ave, Sp.1140 Staten Island NY Yes  

 

 

5

 



 

 

Count Name Store # Address City State Contains Inventory & Equipment Contains
Books & Records 74 Orlando Fashion Square 301 3201 E. Colonial Dr., Sp.M4
Orlando FL Yes   75

Valley Plaza

Shopping Center

303 2701 Ming Ave, Sp. 151 Bakersfield CA   Yes   76 Rosedale Center 304 306
Rosedale Center, Sp.S-24 Roseville MN  Yes   77 Newport Center 308 30 Mall Dr.
W, Sp.  B11/B12 Jersey City NJ Yes   78

The Fashion Center

at Pentagon

310 1100 S. Hayes St, Sp.Y-6 Arlington VA Yes   79 Orange Park Mall 312 1910
Wells Rd, Sp. H16 Orange Park FL Yes   80 Tucson Mall 317 4500 N. Oracle Rd,
Sp.274 Tuscon AZ Yes   81 Fairlane Town Center 320 18900 Michigan Ave, Sp.M306
Dearborn MI Yes   82 Fairfield Commons 321 2727 Fairfield Commons Beaver Creek
OH Yes   83 Hulen Mall 323 4800 S. Hulen Str., Sp. 242 Fort Worth TX  Yes   84
Northgate Mall 326 9647 Colerain Ave, Sp.48 Cincinnati OH Yes   85 Parmatown
Mall 329 7795 W. Ridgewood Dr. Parma OH Yes   86 Sunrise Mall 335 1155 Sunrise
Mall Space 1025 Massapequa NY Yes   87 Lakeline Mall 337 11200 Lakeline Mall
Dr., Sp. M17 Cedar Park TX Yes   88 The Block 342 20 City Blvd. West Bldg. G4,
Ste. 610 Orange CA Yes   89 Sun Valley 350 264 Sun Valley Mall, Space D128
Concord CA Yes   90 Arizona Mills 351 5000 Arizona Mills Circle Space 224 Temple
AZ Yes   91 The Boulevard Mall 352 3680 Maryland Parkway Sp., 146 Las Vegas NV
Yes   92 Discover Mills 357 5900 Sugarloaf Pkwy Sp. 458 Lawrenceville GA Yes  
93 Ontario Mills 358 One Mills Circle Space #523 Ontario CA Yes   94 Katy Mills
362 5000 Katy Circle, Space 161 Katy Texas  Yes   95 Fashion Show Mall 363 3200
Las Vegas Blvd. Space 2320 Las Vegas NV Yes   96 Oakridge Mall 364 925 Blossom
Hill Rd. Sp. 1553 San Jose CA Yes   97

Westfield Shoppingtown

Santa Anita

365 400 South Baldwin Ave Suite #706-L Arcadia CA Yes   98 Irvine Spectrum 366
83 Fortune Dr #235 Irvine CA Yes   99 The Shops at La Cantera 367 15900 La
Cantera Pkwy., Bldg. 11, Ste . 11095 San Antonio TX Yes   100 Memorial City Mall
368 852 Memorial City Way Houston TX  Yes   101 Citrus Park 369 8021 Citrus Park
Town Center Tampa FL Yes   102 Westfield Brandon 370 355 Brandon Town Center
Brandon FL Yes   103 The Shops at Tanforan 371 1150 El Camino Real Suite 101 San
Bruno CA Yes   104 Westfield Countryside 372 27001 US Highway 19 North, Suite
1063 Clearwater FL Yes   105

The Promenade Shops

at Dos Lagos

375 2785 Cabot Drive Suite #152 Corona CA   Yes   106 Coastland Center 377 1900
North Tamiani Trail, Space #J-9 Naples FL Yes   107 Miracle Mile 379 3663 Las
Vegas Blvd., Space H125A Las Vegas NV  Yes   108 Westfield Culver City 380 6000
Sepulveda Blvd. Suite #1430 Culver City CA   Yes   109 Coral Square 381 9133 W.
Atlantic Blvd., Space 9553 Coral Springs FL Yes   110 Mandalay Bay 382 3930 Las
Vegas Blvd South, Sp #104 Las Vegas NV Yes  

 

6

 



 

 

Count Name Store # Address City State Contains Inventory & Equipment Contains
Books & Records 111 Edison Mall 383 4125 Cleveland Ave., Space 1700 Fort Myers
FL Yes   112 Seminole Town Center 384 200 Towne Center Circle, Space B-3 Sanford
FL Yes   113 Main Place 385 2800 N. Main Street, Space 610 Santa Ana CA Yes  
114 Galleria at Roseville 386 1151 Galleria Blvd., Space 257B Roseville CA Yes  
115 Fresno Fashion Fair 387 601 East Shaw Ave. Fresno CA Yes   116 Horton Plaza
388 324 Horton Plaza, Space N219 San Diego CA Yes   117 Mall of America 390 60
East Broadway, Space N275 Bloomington MN  Yes                     Great Lakes
Crossing (1) 356 4044 Baldwin Road Auburn Hills MI Yes                     Other
              Hollywood office N/A 6255 Sunset Boulevard, 6th Floor Hollywood
 CA Yes Yes   New York office N/A 8 West 38th Street, Suite 802 New York NY  
Yes   Phoenix Operations Center N/A 5005 S 40th St. Phoenix AZ Yes Yes

 

(1)Lease was terminated on 1/31/12 and store was closed. However, inventory is
in storage at that location and monthly storage fees are paid.

 



7

 

 

 

Schedule 5.2

Subsidiaries; Joint Ventures; Affiliates; Capitalization

 

Frederick’s of Hollywood Group Inc. (publicly traded parent company – NYSE MKT:
FOH) Incorporated: New York, April 10, 1935   Authorized Stock: 200,000,000
Common, $.01 par value     10,000,000 Preferred, $.01 par value,  (125,000
designated as Series A Preferred   Issued Stock (a/o 05/23/12):

38,964,891 Common

50,000 Series A Preferred

  Qualified as Foreign Entity: PA – (in the process of withdrawing 
qualification)         Shares reserved for issuance     Shares issuable upon
conversion of Series A Preferred stock 4,761,905   Shares issuable upon exercise
of stock options granted and outstanding 2,673,591   Shares in the form of stock
options and other equity awards available for grant 3,119,045   Shares issuable
upon exercise of outstanding warrants 5,543,670   Total shares reserved for
issuance 16,098,211             FOH Holdings, Inc. Incorporated: Delaware, May
9, 1997   Authorized Stock: 100 Common Shares, $.01 par value   Issued Stock:
100 Common Shares   Sole Shareholder: Frederick’s of Hollywood Group Inc.  
Qualified as Foreign Entity: None       Frederick’s of Hollywood, Inc.
Incorporated: Delaware, March 1, 1962   Authorized Stock: 3,000 Common Shares,
$0.01 par value   Issued Stock: 1,000 Common Shares   Sole Shareholder: FOH
Holdings, Inc.   Qualified as Foreign Entity: CA       Frederick’s of Hollywood
Stores, Inc. Incorporated: Nevada, July 8, 1998   Authorized Stock: 1,000 common
shares, $0.01 par value   Issued Stock: 100 common shares   Sole Shareholder:
Frederick’s of Hollywood, Inc.   Qualified as Foreign Entity: AZ, CA, CT, FL,
GA, HI, IL, IN, KS, KY, LA, MA, MD, MI, MN, MO, NC, NH, NJ, NM, NY, OH, OK, OR,
PA, SC, TN, TX, VA, WA, WI       Hollywood Mail Order, LLC Formation: Nevada,
July 20, 1999   Manager: FOH Holdings, Inc.   Membership Interest: Frederick’s
of Hollywood, Inc.  (100%)   Qualified as Foreign Entity: AZ, CA, NH, OR

 



8

 





 

Warrants

 

·Series A Warrant, dated March 16, 2010, to purchase an aggregate of 1,162,820
shares of common stock of Frederick’s of Hollywood Group Inc. issued to the
purchasers party to the Securities Purchase Agreement, dated as of March 16,
2010, between Frederick’s of Hollywood Group Inc. and each of the purchasers

 

·Series B Warrant, dated March 16, 2010, to purchase an aggregate of 1,162,820
shares of common stock of Frederick’s of Hollywood Group Inc. issued to the
purchasers party to the Securities Purchase Agreement, dated as of March 16,
2010, between Frederick’s of Hollywood Group Inc. and each of the purchasers

 

·Series B Warrant, dated March 16, 2010, to purchase 218,029 shares of common
stock of Frederick’s of Hollywood Group Inc. issued to Avalon Securities Ltd.

 

·Three year Warrants, dated May 18, 2010, to purchase an aggregate of 500,000
shares of common stock of Frederick’s of Hollywood Group Inc. issued to Fursa
Master Rediscovered Opportunities Fund L.P., Fursa Capital Partners LP, Fursa
Master Global Event Driven Fund L.P. and Blackfriars Master Vehicle LLC – Series
2

 

·Five year Warrants, dated May 18, 2010, to purchase an aggregate of 500,000
shares of common stock of Frederick’s of Hollywood Group Inc. issued to Fursa
Master Rediscovered Opportunities Fund L.P., Fursa Capital Partners LP, Fursa
Master Global Event Driven Fund L.P. and Blackfriars Master Vehicle LLC – Series
2

 

·Seven year Warrants, dated May 18, 2010, to purchase an aggregate of 500,000
shares of common stock of Frederick’s of Hollywood Group Inc. issued to Fursa
Master Rediscovered Opportunities Fund L.P., Fursa Capital Partners LP, Fursa
Master Global Event Driven Fund L.P. and Blackfriars Master Vehicle LLC – Series
2

 

·Three year Warrants, dated May 23, 2012, to purchase an aggregate of 500,000
shares of common stock of Frederick’s of Hollywood Group Inc. issued to TTG
Apparel, LLC

 

·Five year Warrants, dated May 23, 2012, to purchase an aggregate of 500,000
shares of common stock of Frederick’s of Hollywood Group Inc. issued to TTG
Apparel, LLC

 

·Seven year Warrants, dated May 23, 2012, to purchase an aggregate of 500,000
shares of common stock of Frederick’s of Hollywood Group Inc. issued to TTG
Apparel, LLC

 

Stock Options

 

·Options to purchase the following number of shares of common stock are
currently outstanding under the following equity plans:

 

Plan Name Outstanding options to Purchase Shares of common stock 1988 Amended
and Restated Non-Qualified Stock Option Plan 632,500 2000 Plan Performance
Equity Plan 591,750 2003 Employee Equity Incentive Plan 62,341 2010 Long-Term
Incentive Equity Plan 1,387,000

 

9

 

 

 

Schedule 5.7

Litigation

 

 

Michelle Weber, on behalf of herself and all others similarly situated v.
Frederick’s of Hollywood, Inc., Case No. CGC-12-517909. On February 2, 2012, a
former California store employee filed a purported class action lawsuit in the
California Superior Court, County of San Francisco, naming Frederick’s of
Hollywood, Inc. (“Frederick’s) as a defendant. The complaint alleges, among
other things, violations of the California Labor Code, failure to pay overtime,
failure to provide meal and rest periods and termination compensation and
violations of California’s Unfair Competition Law. The complaint seeks, among
other relief, collective and class certification of the lawsuit (the class being
defined as all California retail store hourly employees), unspecified damages,
costs and expenses, including attorneys’ fees, and such other relief as the
Court might find just and proper. An answer to the Plaintiff’s first amended
complaint was filed on April 5, 2012. The case is in the discovery phase.

 



10

 

 

 

 

Schedule 5.8(a)

 

Owned Intellectual Property

 

Trademarks

 

 

FREDERICK’S OF HOLLYWOOD

TRADEMARK STATUS REPORT

Mark

SN or

Reg. No.

Filed or Issued Date Exp. Date Int’l Class

First Use

Date

Decl. of Use

Due/Filed

Owner Description of Goods Status California

 

FREDERICK’S

Reg. No.

(CA) 4368 Renewal No. 7565

Issued 4/30/1976 4/30/16 35

4/1947

3/1946

N/A Frederick's of Hollywood Retail sales of wearing apparel and accessories,
toilet preparations, watches, books. Next renewal due by 4/30/16. United States
BOUDOIR CAFÉ

SN

85/299,302

Filed 4/19/2011   3

1/1/03

1/1/03

  Frederick's of Hollywood

Body butter, body creams; body glitter, body lotions; massage oils;
non-medicated lip care preparations.

 

Application pending. Mark published 2/28/12. Awaiting Notice of Allowance.

 

CORSETINI

SN

85/029,166

Filed 5/3/2010   3, 25 ITU   Frederick's of Hollywood

3-Bath oil; body cream; body lotion; body oil; body powder; fragrances; perfumes
and colognes; shower and bath gel; sun care lotions.

 

25–Bathing suits; bras; cover-ups; lingerie; panties, shorts and briefs;
swimwear.

 

Application pending.

Notice of Allowance issued; Statement of Use or further Ext. of Time to File SOU
due 5/30/12.

                         

 



 

11

 



 



F (Stylized)

[image_038.jpg]

Reg. No. 3,532,435 Issued 11/11/2008 11/11/18 3, 18, 21, 25

3-

11/1/03

11/1/03

 

18-10/1/04

10/1/04

 

21-11/1/03

11/2/03

 

25-

3/1/02

3/1/03

11/12/13

-

11/11/14

Frederick's of Hollywood

3-Bubble bath, body oil, body beads, body glitter; body; bath power, face
powder, talcum powder, perfume, cologne, toilet water, essential oils for
personal use, hand cream, body cream, face cream, face cleanser.

 

18-Toiletry cases of imitations leather.

 

21-Non-metal decorative boxes, namely, soap boxes and ceramic boxes for hair
care accessories.

 

25-Body shapers, body suits, bustiers, camisoles, dresses, foundation garments,
garter belts, lingerie, loungewear, negligees, night gowns, night shirts,
pajamas, panties, pantyhose, sleepwear, stockings, tap pants, teddies,
underpants.

Decl. of Continued Use & Incontestability due between 11/11/13 - 11/11/14.

F (Stylized)

[image_039.jpg]

Reg. No. 3,076,474 Issued 4/4/2006 4/4/16 (3), 4, (25), 35

6/2000

6/2000

Filed

4/3/12

Frederick's of Hollywood

(Dropped –Class 3 –Toilet water and body lotion (covered by ‘435 Reg.)

 

4–Candles.

 

(Dropped – Class 25 -Clothing, namely, bras, breast enhancers and push-up pads
(covered by ‘435 Reg.)

 

35-Retail store, mail order catalogue services, and computerized on-line retail
store services in the fields of clothing, accessories, personal care products,
gifts, stationery, furnishings, household products and linens.

 

Decl. of Continued Use & Incontestability filed 4/3/12 for Classes 4 and 35,
remaining classes 3 and 25 covered by ‘435 Reg. Rec’d notice of acceptance.

Renewal due between 4/5/15 – 4/4/16.



 



 







 

 

 

 

 

 

12

 



 

 

 

 



FREDERICK’S Reg. No. 1,055,867 Issued 1/11/1977 1/11/17 3 3/1946 Filed
Frederick's of Hollywood

Breast cream, perfume, skin lotion, nail enamel, nail polish, shaving cream,
face wrinkle cream, and body massage cream.

 

Next renewal due by 1/11/17. FREDERICK’S Reg. No. 1,058,525 Issued 2/8/1977
2/8/17 25 3/1946 Filed Frederick's of Hollywood

Aprons, gowns, lingerie, blouses, boas, bodyshirts, bodysuits, boots,
brassieres, briefers, chemises, coats, coveralls, corsets, culottes, dresses
(women's and [girls']), dusters, foundation garments, fur capes, fur coats, fur
neck pieces, fur pieces, garter belts, garters, girdles, half slips, hosiery,
housecoats, jackets, jerseys, jumpsuits, nightgowns, pajamas, panties, pant
sets, pantsuits, panty hose, paste-on bras, peignoir sets, petticoats,
playsuits, robes, shirts (men's [and boys']), shoes, shorts, skirts, slacks,
slippers, slips, stoles, suits, sweaters, swimsuits, theatrical clothes,
undershorts, and waist cinchers.

 

Next renewal due by 2/8/17. FREDERICK’S

Reg. No. 1,052,485

 

Issued 11/9/1976 11/9/16™ 26 3/1946 Filed Frederick's of Hollywood Hairpieces
and wigs. Next renewal due by 11/9/16. FREDERICK’S Reg. No. 1,051,548 Issued
10/26/1976 10/26/16 42 1946 Filed Frederick's of Hollywood

Retail store and mail order services in the fields of clothing, personal items,
cosmetics and toiletries, pharmaceuticals and exercising equipment and aids.

 

Next renewal due by 10/26/16. 



 

 

13

 



 



FREDERICK’S

(Stylized)

[image_040.jpg]

Reg. No. 664,746 Issued 7/22/1958 7/22/18 25 1946 Filed Frederick's of Hollywood
Women's and girls' dresses, brassieres, corsets, girdles, foundation garments,
slips, panties, garter belts, slippers, hosiery, nightgowns, pajamas, robes,
chemises, men's under shorts, and pajamas. Next renewal due by 7/22/18.
FREDERICK’S OF HOLLYWOOD Reg. No. 1,674,329 Issued 2/4/1992 2/4/22 25 1946 Filed
Frederick's of Hollywood Gowns, lingerie, blouses, boas, bodyshirts, bodysuits,
boots, brassieres, briefers, chemises, coats, corsets, culottes, dresses
(women's and girls), dusters, foundation garments, garter belts, garters,
girdles, half slips, hosiery, jackets, jerseys, jumpsuits, nightgowns, pajamas,
panties, pantsuits, panty hose, paste-on bras, peignoir sets, playsuits, robes,
shirts, shorts, shoes, skirts, slacks, slippers, slips, stoles, suits, sweaters,
swimsuits, undershorts, and waist cinchers. Next renewal due by 2/4/22.

FREDERICK’S OF HOLLYWOOD

(Stylized)

 

[image_041.jpg]

Reg. No. 3,405,857 Issued 4/1/2008 4/1/18 3, 4, 14, 18, 28

3-

6/1/05

 

4-

1/1/05

 

14-9/1/05

 

18-7/1/05

 

28-1/1/05

3/31/13

-

4/1/14

Frederick's of Hollywood

3-Personal care products, namely, nail polish, nail polish remover, nail
stencils, hard artificial nails, fragrant body splash, hand lotion, face lotion,
hand soap, face soap, hair shampoo, hair conditioner, hair styling gel, hair
spray, hair dyes, hair rinses, perfume, cologne, toilet water, and essential
oils for personal use, mascara, blush, eye shadow, lip stick, lip gloss, make-up
powder and make-up foundation, make-up remover, eye cream, hand cream, body
cream, face cream, cosmetic astringent for the face, face cleanser, bath oil,
bath beads, face powder, bath powder, talcum powder, non-medicated blemish
stick, shaving cream, deodorant, potpourri, scented beads, body suntan lotion,
face suntan lotion, body sunless tanning lotion, face sunless tanning lotion,
body pre-sun tanning lotion, face pre-sun tanning lotion, body after sun tanning
lotion and face after sun tanning lotion, laundry care products, namely, dryer
fabric softener sheets; home fragrance products, namely, potpourri, room
fragrancing gels and toilet soaps; washing compounds for use with lingerie.

 

4–Candles.

 

14-Jewelry, horological and chronometric instruments, namely, watches and
clocks.

 

18-Handbags, wallets, purses, coin purses, tote bags, briefcases, attaché,
shoulder bags, and toiletry cases made of leather and imitations of leather,
sport bags, luggage.

 

28-Sporting goods, namely golf balls, tennis balls, baseballs, and toys namely
plush, stuffed animals and dolls; playing cards.

 

Decl. of Continued Use & Incontestability due between 3/31/13 - 4/1/14.



 

 

 

 



14

 

 





 



FREDERICK’S OF HOLLYWOOD

(Stylized)

 

[image_130.jpg]

Reg. No. 2,932,489 Issued 3/15/2005 3/15/15 3, 9, 25, 35 7/1999 Filed
Frederick's of Hollywood

3-Personal care products, namely shower gel, bubble bath, body lotion, body
soap, body glitter, body powder, and home fragrance products, namely sachets and
room fragrancing sprays.

 

9-Sunglasses.

 

25-Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, [footwear,] foundation garments, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans, jogging
suits, knee highs, knit shirts, knit tops, leotards, lingerie, loungewear,
mittens, negligees, night gowns, night shirts, pajamas, panties, pants,
pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests.

 

35-etail store, mail order catalogue and computerized on-line retail store
services in the fields of clothing, accessories, personal care products, gifts,
stationery, furnishings, household products and linens.

Next renewal due by 3/15/15. FREDERICK’S OF HOLLYWOOD Reg. No. 1,627,771 Issued
12/11/1990 12/11/20 42 3/1946 Filed Frederick's of Hollywood

Retail store and mail order services in the fields of clothing, personal items,
cosmetics and toiletries, (pharmaceuticals and exercising equipment and aids).

 

Next renewal due by 12/11/20.



 

 

 

15

 





 

 



FREDERICKS.

COM

Reg. No. 2,403,596 Issued 11/14/2000 11/14/20 35 8/11/95 Filed Frederick's of
Hollywood Computerized online retail store services featuring clothing,
lingerie, undergarments, accessories for men and women, hairpieces and wigs,
loungewear, activewear, hosiery, slippers, shoes, boots, swimwear and beachwear.
Next renewal due by 11/14/20.

GET CHEEKY & Design

 

[image_131.jpg]

Reg. No. 3,416,487 Issued 4/29/2008 4/29/18 25

7/2002

7/2002

4/30/13

-

4/29/14

Frederick's of Hollywood Clothing, namely women's panties, bras, underwear and
lingerie. Decl. of Cont. Use & Incontestability due between 4/30/13 – 4/29/14.

HOLLYWOOD ICON BY FREDERICK’S OF HOLLYWOOD

[image_132.jpg]

 

Reg. No. 3,935,638 Issued 3/22/2011 3/22/21 25

8/1/10

8/1/10

3/23/16

–

3/22/17

Frederick's of Hollywood Lingerie, namely, slips, bras, panties, teddies, gowns,
robes and chemises, corsets, dresses, slacks, tops, skirts and shapewear,
namely, control shorts, control briefs, control slips and waist cinchers. Decl.
of Cont. Use & Incontestability due between 3/23/16 – 3/22/17. PREMIERE LINE BY
FREDERICK’S OF HOLLYWOOD Reg. No. 3,456,537 Issued 7/1/2008 7/1/18 25

12/1/06

12/1/06

7/2/13

-

7/1/14

Frederick's of Hollywood

Lingerie, lingerie accessories, namely, brassieres, adhesive bras, foundation
garments, breast enhancer bras, shorts and panties.

 

Decl. of Cont. Use & Incontestability due between 7/2/13 – 7/1/14. REAL SHAPES
Reg. No. 1,585,795 Issued 3/6/1990 3/5/20 25 5/1/89 3/5/10 Frederick's of
Hollywood Group Inc.

Panties and coordinating tops, namely, halters, tank tops, unconstructed
bra-like

tops and teddies

Next renewal due by 3/5/20. SEDUCTION BY FREDERICK’S OF HOLLYWOOD Reg. No.
3,858,916 Issued 10/12/2010 10/12/20 25

3/1/05

3/1/05

10/13/15

-

10/12/16

Frederick's of Hollywood Lingerie, bras, bustiers, garter belts, garters,
thongs, underwear. Decl. of Cont. Use & Incontestability due between 10/13/15 -
10/12/16.  

THE HOLLYWOOD EXXTREME CLEAVAGE & Design

[image_133.jpg]

Reg. No. 3,164,722 Issued 10/31/2006 10/31/16 25

9/2003

9/2003

11/1/11

/

10/31/12

Frederick's of Hollywood Clothing, namely bras. Decl. of Cont. Use &
Incontestability due by 10/31/12. THE ORIGINAL SEX SYMBOL Reg. No. 3,156,626
Issued 10/17/2006 10/17/16 35

6/2003

6/2003

10/18/11

-

10/17/12

Frederick's of Hollywood

Retail store, mail order catalogue and computerized on-line retail store
services in the fields of clothing, accessories, personal care products, gifts,
stationery, furnishings, household products and linens.

 

Decl. of Continued Use & Incontestability due by 10/17/12.



 

 

 

 



16

 

 

International AUSTRALIA

FREDERICK’S OF HOLLYWOOD (Graphic)

 

[image_003.jpg]

Reg. No. 1111916 Issued 5/5/2006 5/5/16 25, 35 N/A N/A Frederick's of Hollywood

25–Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests.

 

35-Retail store, mail order catalogue and computerized on-line retail store
services in the fields of clothing, accessories, personal care products, gifts,
stationery, furnishings, household products and linens.

 

Renewal due by 5/5/16. BAHRAIN [image_016.jpg]

App. No. 85722

 

Reg. No.

85722

Filed 3/28/2011   25   N/A Frederick's of Hollywood

Clothing, apparel, underwear, swim wear, lingerie, sleepwear, hosiery, shoes,
ready to wear apparel, bras, panties, corsets, shapewear, camisoles, babydolls,
chemises, bralettes, teddies, bustiers, bridal lingerie, pajamas, gowns, robes,
footwear, flats, heels, platforms, slippers, boots, shoe solutions, stockings,
thigh highs, pantyhose, body stockings, garters and garter belts.

 

Application pending.  Application approved, registration numbers issued –
registration certificates to issue in 3-5 months, after opposition period.



 

 

 

17

 



 

 





[image_147.jpg]

App. No. 85723

 

Reg. No.

85723

Filed 3/28/2011   35   N/A Frederick's of Hollywood

Retail store services and wholesale, catalog, and online sales services
featuring clothing, lingerie, undergarments, accessories, loungewear,
activewear, hosiery, slippers, shoes, boots, and swimwear, and distribution of
related advertising services.

 

Application pending.  Application approved, registration numbers issued –
registration certificates to issue in 3-5 months, after opposition period.
CANADA FREDERICK’S Reg. No. 259,265 Issued 5/29/1981 5/29/26 N/A   N/A
Frederick's of Hollywood

Aprons, gowns, lingerie, blouses, boas, bodyshirts, bodysuits, boots,
brassieres, briefers, chemises, coats, coveralls, corsets, culottes, dresses,
(women's and girls'), dusters, foundation garments, fur capes, fur coats, fur
neck pieces, fur pieces, garter belts, garters, girdles, half slips, hosiery,
housecoats, jackets, jerseys, jumpsuits, nightgowns, pajamas, panties, pant
sets, pantsuits, pantyhose, paste-on bras, peignoir sets, petticoats, playsuits,
robes, shirts (men's and boys') shoes, shorts, skirts, slacks, slippers, slips,
stoles, suits, sweaters, swimsuits, theatrical clothes, under shorts, and waist
cinchers.
- Aprons, gowns, lingerie, blouses, boas, bodyshirts, bodysuits, boots,
brassieres, briefers, chemises, coats, coveralls, corsets, culottes, dresses,
(women's and girls'), dusters, foundation garments, garter belts, garters,
girdles, half slips, hosiery, housecoats, jackets, jerseys, jumpsuits,
nightgowns, pajamas, panties, pant-sets, pantsuits, pantyhose, paste-on bras,
peignoir sets, petticoats, playsuits, robes, shirts, (men's and boys') shoes,
shorts, skirts, slacks, slippers, slips, stoles, suits, sweaters, swimsuits,
theatrical clothes, under shorts, and waist cinchers.
- Hairpieces and wigs.
- Breast cream, perfume, skin lotion, nail enamel, nail polish, shaving cream,
face wrinkle cream and body massage cream.
SERVICES: Retail store and mail order services in the fields of clothing,
personal items, cosmetics and toiletries, pharmaceuticals and exercising
equipment and aids.

 

Next renewal due by 5/29/26.



 

 

 

18

 



 

 











 

FREDERICK’S OF HOLLYWOOD Reg. No. 425,958 Issued 4/15/1994 4/15/24 N/A   N/A
Frederick's of Hollywood

Aprons, gowns, lingerie, blouses, boas, bodyshirts, bodysuits, boots,
brassieres, briefers, chemises, coats, coveralls, corsets, culottes, dresses
(women's and girls), dusters, foundation garments, fur capes, fur coats, fur
neck pieces, fur pieces, garter belts, garters, girdles, half slips, hosiery,
housecoats, jackets, jerseys, jumpsuits, nightgowns, pajamas, panties, pant
sets, pantsuits, panty hose, paste-on bras, peignoir sets, petticoats,
playsuits, robes, shirts, shorts, shoes, skirts, slacks, slippers, slips,
stoles, suits, sweaters, swimsuits, theatrical clothes, undershorts, and waist
clinchers.
- Gowns, lingerie, blouses, bodyshirts, bodysuits, boots, brassieres, briefers,
chemises, coats, coveralls, corsets, dresses (women's and girls), dusters,
foundation garments, garter belts, garters, girdles, half slips, hosiery,
housecoats, jackets, jerseys, jumpsuits, nightgowns, pajamas, panties,
pantsuits, panty hose, paste-on bras, peignoir sets, petticoats, playsuits,
robes, shirts, shorts, shoes, skirts, slacks, slippers, slips, suits, sweaters,
swimsuits, theatrical clothes, undershorts, and waist clinchers.
SERVICES: Retail store and mail order services in the fields of clothing,
personal items, cosmetics and toiletries, pharmaceuticals and exercising
equipment and aids.
- Retail store and mail order services in the fields of clothing.

 

Next renewal due by 4/15/24. CHINA

FREDERICK’S OF HOLLYWOOD (Graphic)

[image_094.jpg]

Reg. No. 5342299 Issued 3/7/2010 3/6/20 35   N/A Frederick's of Hollywood

Mail order catalogue and computerized on-line retail store services and
advertising in the fields of clothing, accessories, personal care products,
gifts, stationery, furnishings, household products and linens.

 

Renewal due by 3/6/20.



 

 

 



19

 

 

 





FREDERICK’S OF HOLLYWOOD (Graphic)

[image_148.jpg]

Filing No. 5342300 5/11/2006   25   N/A Frederick's of Hollywood Clothing.

Office Action received. Application not allowed. Trademark Agent recommends
re-filing of application to get another review, at this time can add classes 3
(fragrance) and 14 (jewelry), as well as swimwear to new application.

 

EUROPEAN UNION

FREDERICK’S OF HOLLYWOOD (Graphic)

 

[image_149.jpg]

Reg. No. 005058979 Reg. Date 4/17/2007 5/4/16 3, 25, 35 N/A N/A Frederick's of
Hollywood

3-Personal care products, namely, nail polish, nail polish remover, nail
stencils, hard artificial nails, fragrant body splash, hand lotion, face lotion,
hand soap, face soap, hair shampoo, hair conditioner, hair styling gel, hair
spray, hair dyes, hair rinses, perfume, cologne, toilet water, and essential
oils for personal use, mascara, blush, eye shadow, lip stick, lip gloss, make-up
powder and make-up foundation, make-up remover, eye cream, hand cream, body
cream, face cream, cosmetic astringent for the face, face cleanser, bath oil,
bath beads, face powder, bath powder, talcum powder, non-medicated blemish
stick, shaving cream, deodorant, potpourri, scented beads, body suntan lotion,
face suntan lotion, body sunless tanning lotion, face sunless tanning lotion,
body pre-sun tanning lotion, face pre-sun tanning lotion, body after sun tanning
lotion and face after sun tanning lotion, laundry care products, namely, dryer
fabric softener sheets; home fragrance products, namely, potpourri, room
fragrancing gels and toilet soaps; washing compounds for use with lingerie.

 

25–Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests.

35-Retail store, mail order catalogue and computerized on-line retail store
services in the fields of clothing, accessories, personal care products, gifts,
stationery, furnishings, household products and linens.

Renewal due by 5/4/16.







 

 

 



20

 

 





 





FRANCE

 

FREDERICK’S

Reg. No. 1490760 Issued 9/27/1968 9/30/18 25   N/A Frederick's of Hollywood
Clothing. Next renewal due by 9/30/18. KOREA

 

FOH

App. No.

45-2010-0002133

 

Reg. No. 45-0037611

Filed 5/20/2010

 

 

Reg. Date

12/23/2011

12/23/21 3, 25, 35 N/A N/A Frederick's of Hollywood

3–Perfumes and colognes; bath oil; body cream; body lotion; body oil; body
powder; shower and bath gel; sun care lotions; fragrances for personal use
[Perfume].

 

25–Clothing, apparel, underwear, swim wear, lingerie, sleepwear, hosiery, shoes,
ready to wear apparel, bras, panties, corsets, shapewear, camisoles, babydolls,
chemises, bralettes, teddies, bustiers, bridal lingerie, pajamas, gowns, robes,
footwear, flats, heels, platforms, slippers, boots, stockings, pantyhose, body
stockings, garters and garter belts.

 

35–Retail store services and wholesale, catalog, and online sales services
featuring clothing, lingerie, undergarments, accessories, loungewear,
activewear, hosiery, slippers, shoes, boots, and swimwear, and distribution of
related advertising services.

 

Renewal due by 12/23/21.

 

Non-use for 3 consecutive years leaves registration subject to cancellation by
3rd party.

FREDERICK’S OF HOLLYWOOD Logo

[image_150.jpg]

 

App. No.

40-2011-0016703

 

Reg. No. 40-0879711

Filed 3/31/2011

 

 

Reg. Date

9/8/2011

9/8/21 3 N/A N/A Frederick's of Hollywood

3–Fragrances; perfumes and colognes; bath oil; body cream; body lotion; body
oil; body powder; shower and bath gel; sun care lotions.

 

Renewal due by 9/8/21.

 

Non-use for 3 consecutive years leaves registration subject to cancellation by
3rd party.

FREDERICK’S OF HOLLYWOOD Logo

[image_151.jpg]

App. No.

45-2010-0002484

 

Reg. No.

45-0038470

Filed 6/14/2010

 

 

Reg. Date

2/16/2012

2/16/22 25, 35 N/A N/A Frederick's of Hollywood

25–Shoes, footwear, flats, heels, platforms, slippers, boots.

35–Catalog, services featuring clothing, lingerie, undergarments, accessories,
loungewear, activewear, hosiery, slippers, shoes, boots, and swimwear; retail
store services and wholesale, and online sales services featuring slippers,
shoes, boots, distribution of related advertising services.

 

Renewal due by 2/16/22.

 

Products reduced due to conflicting registrations (cancellation actions
pending).

(Application originally was for classes 3, 25 & 35 – class 3 was divided out.)

 

Non-use for 3 consecutive years leaves registration subject to cancellation by
3rd party.

KUWAIT [image_152.jpg] App. No. 119023 Filed 3/13/2011   25   N/A Frederick's of
Hollywood Clothing, apparel, underwear, swim wear, lingerie, sleepwear, hosiery,
shoes, ready to wear apparel, bras, panties, corsets, shapewear, camisoles,
babydolls, chemises, bralettes, teddies, bustiers, bridal lingerie, pajamas,
gowns, robes, footwear, flats, heels, platforms, slippers, boots, shoe
solutions, stockings, thigh highs, pantyhose, body stockings, garters and garter
belts. Application pending.  Notified by the Registrar that application would be
accepted provided applicant agrees not to use any part of the mark separately. 
Foreign counsel filed compliance with such requirement on or about 2/15/12 and
will pay publication and registration fees.



 

  

 

 

21

 



 





[image_100.jpg] App. No. 119024 Filed 3/13/2011   35   N/A Frederick's of
Hollywood Retail store services and wholesale, catalog, and online sales
services featuring clothing, lingerie, undergarments, accessories, loungewear,
activewear, hosiery, slippers, shoes, boots, and swimwear, and distribution of
related advertising services. Application pending.  Notified by the Registrar
that application would be accepted provided applicant agrees not to use any part
of the mark separately.  Foreign counsel filed compliance with such requirement
on or about 2/15/12 and will pay publication and registration fees. OMAN
[image_101.jpg] App. No. 67442 Filed 3/14/2011   25   N/A Frederick's of
Hollywood

Clothing, apparel, underwear, swim wear, lingerie, sleepwear, hosiery, shoes,
ready to wear apparel, bras, panties, corsets, shapewear, camisoles, babydolls,
chemises, bralettes, teddies, bustiers, bridal lingerie, pajamas, gowns, robes,
footwear, flats, heels, platforms, slippers, boots, shoe solutions, stockings,
thigh highs, pantyhose, body stockings, garters and garter belts.

 

Application pending.  Rec’d notice - mark to publish on 11/19/11, if no
opposition filed within 3 months of publication, mark will issue.  No notice of
opposition received to date. Registration should issue in next few months.
[image_102.jpg] App. No. 67443 Filed 3/15/2011   35   N/A Frederick's of
Hollywood

Retail store services and wholesale, catalog, and online sales services
featuring clothing, lingerie, undergarments, accessories, loungewear,
activewear, hosiery, slippers, shoes, boots, and swimwear, and distribution of
related advertising services.

 

Application pending.  Rec’d notice - mark to publish on 11/19/11, if no
opposition filed within 3 months of publication, mark will issue.  No notice of
opposition received to date. Registration should issue in next few months. QATAR
[image_103.jpg] App. No. 67106 Filed 3/14/2011   25   N/A Frederick's of
Hollywood

Clothing, apparel, underwear, swim wear, lingerie, sleepwear, hosiery, shoes,
ready to wear apparel, bras, panties, corsets, shapewear, camisoles, babydolls,
chemises, bralettes, teddies, bustiers, bridal lingerie, pajamas, gowns, robes,
footwear, flats, heels, platforms, slippers, boots, shoe solutions, stockings,
thigh highs, pantyhose, body stockings, garters and garter belts.

 

Application pending. Foreign trademark counsel advises, as of 3-19-12, that
examination will be completed in 4-5 months due to trademark office backlog.



 

 

22

 



 



 



[image_108.jpg] App. No. 67107 Filed 3/14/2011   35   N/A Frederick's of
Hollywood

Retail store services and wholesale, catalog, and online sales services
featuring clothing, lingerie, undergarments, accessories, loungewear,
activewear, hosiery, slippers, shoes, boots, and swimwear, and distribution of
related advertising services.

 

 

Application pending.  Foreign trademark counsel advises, as of 3-19-12, that
examination will be completed in 4-5 months due to trademark office backlog.
SAUDI ARABIA [image_109.jpg] Reg. No. 1188/45 Reg. Date 8/28/2010 5/2/19 25  
N/A Frederick's of Hollywood Clothing, footwear, headgear. Renewal due by
5/2/19.

[image_110.jpg]

 

Reg. No. 1188/46 Reg. Date 8/28/2010 5/2/19 35   N/A Frederick's of Hollywood

Advertising: business management; business administration office functions; the
bringing together, for the benefit of others, of a variety of goods, enabling
customers to conveniently view and purchase those goods in a store, and from a
general merchandise catalogue by mail order or by means of telecommunications;
provision of information to customers, and advice and assistance in the
selection of goods brought together as above.

 

Renewal due by 5/2/19.

 



 

 

23

 



 

 





TAIWAN

FREDERICK’S OF HOLLYWOOD

[image_111.jpg]

Reg. No. 533294 Issued 9/1/1991 8/31/21     N/A Frederick's of Hollywood Panty
hose. Renewed 2011. Next renewal due 8/31/21.

FREDERICK’S OF HOLLYWOOD

 

Reg. No. 536453 Issued 10/1/1991 9/30/21     N/A Frederick's of Hollywood
Shirts, swim suits, and underwear. Renewed 2011. Next renewal due 9/30/21.
UNITED ARAB EMIRATES [image_112.jpg] App. No. 154866 Filed 3/24/2011   25   N/A
Frederick's of Hollywood Clothing, apparel, underwear, swim wear, lingerie,
sleepwear, hosiery, shoes, ready to wear apparel, bras, panties, corsets,
shapewear, camisoles, babydolls, chemises, bralettes, teddies, bustiers, bridal
lingerie, pajamas, gowns, robes, footwear, flats, heels, platforms, slippers,
boots, shoe solutions, stockings, thigh highs, pantyhose, body stockings,
garters and garter belts. Application pending.  Rec’d notice on 2/21/12 - mark
has been approved to publish.



 

 

24

 



 





[image_113.jpg] App. No. 154867 Filed 3/24/2011   35   N/A Frederick's of
Hollywood

Retail store services and wholesale, catalog, and online sales services
featuring clothing, lingerie, undergarments, accessories, loungewear,
activewear, hosiery, slippers, shoes, boots, and swimwear, and distribution of
related advertising services.

 

Application pending.  Rec’d notice on 2/21/12 - mark has been approved to
publish. YEMEN [image_114.jpg]

App. No. 55015

 

Reg. No.

42996

Filed 3/14/2011

 

Reg. Date

3/18/2012

3/14/21 25   N/A Frederick's of Hollywood

Clothing, apparel, underwear, swim wear, lingerie, sleepwear, hosiery, shoes,
ready to wear apparel, bras, panties, corsets, shapewear, camisoles, babydolls,
chemises, bralettes, teddies, bustiers, bridal lingerie, pajamas, gowns, robes,
footwear, flats, heels, platforms, slippers, boots, shoe solutions, stockings,
thigh highs, pantyhose, body stockings, garters and garter belts.

 

Registration issued.

Renewal due 3/14/21.

[image_115.jpg]

App. No. 55016

 

Reg. No.

42997

Filed 3/14/2011

 

Reg. Date

3/18/2012

3/14/21 35   N/A Frederick's of Hollywood

Retail store services and wholesale, catalog, and online sales services
featuring clothing, lingerie, undergarments, accessories, loungewear,
activewear, hosiery, slippers, shoes, boots, and swimwear, and distribution of
related advertising services.

 

Registration issued.

Renewal due 3/14/21.

 

 



 

25

 



 

Copyrights

 

 

1. CLASS: TX (Textual Works)   RETRIEVAL CODE: B (Monographic Works of a
Non-dramatic Literary Nature)   STATUS: Registered   REGISTRATION DATE: March
26, 1991   REGISTRATION NUMBER: TX-3-055-731   CREATED: 1991   PUBLICATION DATE:
February 25, 1991   NEW MATTER: New textual and pictorial material and
compilation of previous publication material.   NOTES: Catalog   PREVIOUS
REGISTRATION: Prev. reg.       2. CLASS: TX (Textual Works)   RETRIEVAL CODE: B
(Monographic Works of a Non-dramatic Literary Nature)   STATUS: Registered  
REGISTRATION DATE: May 29, 1987   REGISTRATION NUMBER: TX-2-083-789  
PUBLICATION DATE: December 1, 1986   NEW MATTER: compilation and additions  
REGISTRATION DEPOSIT: 61 p.       3. APPLICATION AUTHOR: Hollywood Mail Order
Corporation d.b.a. Frederick’s of Hollywood, employer for hire   CLASS: TX
(Textual Works)   REGISTRATION DATE: May 20, 1991   REGISTRATION NUMBER:
TX-3-068-104   ISSUE: Vol. 59, Issue No. 334   PUBLICATION DATE: June 6, 1988  
NEW MATTER: additions and compilation   PUB FREQUENCY: Other   IMPRINT:
Hollywood: Frederick’s of Hollywood   NOTES: Frequency unknown. Description
based on: Vol. 34, issue no. 242.   MISCELLANEOUS: Issue ti.:  Summer fashion
sale.       4. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a.
Frederick’s of Hollywood, employer for hire   CLASS: TX (Textual Works)  
REGISTRATION DATE: April 15, 1991   REGISTRATION NUMBER: TX-3-083-055   ISSUE:
Vol. No. 73, issue no. 362   PUBLICATION DATE: March 25, 1991   NEW MATTER:
additions and compilation   PUB FREQUENCY: Other   IMPRINT: Hollywood:
Frederick’s of Hollywood.   NOTES: Frequency unknown. Subtitle on later issues: 
An Intimate Experience.  Description based on:  Vol. 34, issue no. 242.       5.
CLASS: TX (Textual Works)   REGISTRATION DATE: January 27, 1992   REGISTRATION
NUMBER: TX-3-229-421   ISSUE: Vol. 76, issue no. 369   PUBLICATION DATE:
November 25, 1991   NEW MATTER: additions and compilation   PUB FREQUENCY: Other
  IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES: Frequency unknown.
Subtitle on later issues:  An Intimate Experience.  Description based on:  Vol.
34, issue no. 242      

 



26

 

 

 

 

6. CLASS: TX (Textual Works)   REGISTRATION DATE: July 24, 1992   REGISTRATION
NUMBER: TX-3-353-063   ISSUE: Vol. 79, issue no. 373   PUBLICATION DATE: March
30, 1992   NEW MATTER: additions and compilation.   PUB FREQUENCY: Other  
IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES: Frequency varies. Subtitle
on later issues:  An Intimate Experience Description based on:  Vol. 34, issue
no. 242       7. CLASS: TX (Textual Works)   REGISTRATION DATE: December 14,
1992   REGISTRATION NUMBER: TX-3-445-761   ISSUE: Vol. 81, issue no. 378  
PUBLICATION DATE: August 10, 1992   NEW MATTER: additions and compilation   PUB
FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES:
Frequency varies. Subtitle on later issues:  An Intimate Experience Description
based on:  Vol. 34, issue no. 242       8. CLASS: TX (Textual Works)  
REGISTRATION DATE: February 9, 1993   REGISTRATION NUMBER: TX-3-468-373   ISSUE:
Vol. 81, issue no. 379   PUBLICATION DATE: September 14, 1992   NEW MATTER:
additions and compilation   PUB FREQUENCY: Other   IMPRINT: Hollywood: 
Frederick’s Hollywood   ISSN NUMBER: 0162-0401 = Frets   NOTES: Frequency
varies.  Subtitle on later issues:  An Intimate Experience.  Description based
on:  Vol. 34, issue no. 242       9. CLASS: TX (Textual Works)   REGISTRATION
DATE: January 11, 1993   REGISTRATION NUMBER: TX-3-458-894   ISSUE: Vol. 82, no.
380   PUBLICATION DATE: October 29; 1992   NEW MATTER: additions and compilation
  PUB FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of Hollywood   ISSN
NUMBER: 0162-0401 = Frets   NOTES: Frequency varies.  Subtitle on later issues:
An. Intimate Experience Description based on: Vol. 34, issue no. 242       10.
CLASS: TX (Textual Works)   REGISTRATION DATE: March 22, 1993   REGISTRATION
NUMBER: TX-3-504-897   ISSUE: Vol. 83, no. 381   PUBLICATION DATE: February 25,
1993   NEW MATTER: additions and compilation   PUB FREQUENCY: Other   IMPRINT:
Hollywood: Frederick’s of Hollywood   ISSN NUMBER: 0162.0401 = Frets   NOTES:
Frequency varies. Subtitle on later issues:  An Intimate Experience. 
Description based on:  Vol. 34, issue no. 242      

 

 

27

 



  

 

11. CLASS: TX (Textual Works)   REGISTRATION DATE: April 23, 1993   REGISTRATION
NUMBER: TX-3-589-965   ISSUE: Vol. 84; issue no. 383   PUBLICATION DATE: April
5, 1993   NEW MATTER: additions and compilation   PUBLICATION DATE: Other  
IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES: Frequency varies. Subtitle
on later issues:  An Intimate Experience.  Description based on: Vol. 34, issue
no. 242   MISCELLANEOUS: (C.O. corres.)       12. CLASS: TX (Textual Works)  
REGISTRATION DATE: September 8, 1993   REGISTRATION NUMBER: TX-M40-936   ISSUE:
Vol. 84, issue no. 384   PUBLICATION DATE: May 10, 1993   NEW MATTER: additions
and compilation   PUB FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of
Hollywood   ISSN NUMBER: 0162-0401 = Frets   NOTES: Frequency varies. Subtitle
on later issues:  An Intimate Experience.  Description based on: Vol. 34, issue
no. 242       13. CLASS: TX (Textual Works)   RETRIEVAL CODE: B (Monographic
Works of a Non-dramatic Literary Nature)   STATUS: Registered   REGISTRATION
DATE: August 9, 1990   REGISTRATION NUMBER: TX-2-894-818   PUBLICATION DATE:
November 27, 1989   NOTES: Catalog      

 



28

 

 

14. CLASS: TX (Textual Works).   RETRIEVAL CODE: B (Monographic Works of a
Non-dramatic Literary Nature)   STATUS: Registered   REGISTRATION DATE: August
9, 1990   REGISTRATION NUMBER: TX-2-894-819   CREATED: 1989   PUBLICATION DATE:
June 4, 1990   NOTES: Catalog       15. CLASS: TX (Textual Works)   RETRIEVAL
CODE: B (Monographic Works of a Non-dramatic Literary Nature)   STATUS:
Registered   REGISTRATION DATE: August 9, 1990   REGISTRATION NUMBER:
TX-2-894-820   PUBLICATION DATE: July 9, 1990   NOTES: Catalog       16.
APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.   CLASS: TX (Textual Works)   RETRIEVAL CODE: B
(Monographic Works of a Non-dramatic Literary Nature)   STATUS: Registered  
REGISTRATION DATE: December 17, 1990   REGISTRATION NUMBER: TX-2-973-520  
PUBLICATION DATE: November 26, 1990   NEW MATTER: additions and compilation  
NOTES: Catalog             17. APPLICATION AUTHOR: Hollywood Mail Order
Corporation d.b.a. Frederick’s of Hollywood, employer for hire.   CLASS: TX
(Textual Works)   REGISTRATION DATE: June 1, 1987   REGISTRATION NUMBER:
TX-2-095-037   ISSUE: Vol. 51, issue no. 317   PUBLICATION DATE: August 11, 1986
  NEW MATTER: additions and compilation   PUB FREQUENCY: Other   IMPRINT:
Hollywood: Frederick’s of Hollywood   NOTES: Frequency unknown. Description
based on: Vol. 34, issue no. 242   MISCELLANEOUS: Issue ti.: Spectacular! 40th
anniversary of beauty and fashion      

 

 

29

 



 

 

18. APPLICATION TITLE: Summer fashion sale.   APPLICATION AUTHOR: Hollywood Mail
Order Corporation d.b.a. Frederick’s of Hollywood, employer for hire.   CLASS:
TX (Textual Works)   REGISTRATION DATE: March 7, 1988   REGISTRATION NUMBER:
TX-2-277-414   ISSUE: Vol. no. 54, issue no. 325   PUBLICATION DATE: July 13,
1987   NEW MATTER: additions and compilation   PUB FREQUENCY: Other   IMPRINT:
Hollywood: Frederick’s of Hollywood   NOTES: Frequency unknown. Description
based on: Vol. 34, issue no. 242   MISCELLANEOUS: Version no. 7500              
    19. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s
of Hollywood, employer for hire.   CLASS: TX (Textual Works)   REGISTRATION
DATE: March 7, 1988   REGISTRATION NUMBER: TX-2-282-497   ISSUE: Vol. no. 55,
issue no. 326   PUBLICATION DATE: August 10, 1987   NEW MATTER: additions and
compilation   PUB FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of
Hollywood   ISSN NUMBER: 0162-0401 = Frets   NOTES: Frequency unknown.
Description based on: Vol. 34, issue no. 242   MISCELLANEOUS: Version no. 7600.
Issue ti.: Frederick’s of Hollywood, an Intimate Experience.       20.
APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.   CLASS: TX (Textual Works)   REGISTRATION DATE:
August 18, 1988   REGISTRATION NUMBER: TX-2-374-563   ISSUE: Vol. no. 51, issue
no. 318   PUBLICATION DATE: September 15;1986   NEW MATTER: additions and
compilation   PUB FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of
Hollywood   NOTES: Frequency unknown. Description based on: Vol. 34, issue no.
242   MISCELLANEOUS: Version no. 6700. Issue ti.: Christmas magic.       21.
APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.   CLASS: TX (Textual Works)   REGISTRATION DATE:
September 9, 1988   REGISTRATION NUMBER: TX-2-364-387   ISSUE: Vol. no. 51,
issue no. 319   PUBLICATION DATE: October 20, 1986   NEW MATTER: additions and
compilation   PUB FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of
Hollywood   ISSN NUMBER: 0162-0401 = Frets   NOTES: Frequency unknown.
Description based on: Vol. 34, issue no. 242   MISCELLANEOUS: Version no. 6800.
Issue ti.: Christmas as special as you!      

 

 

30

 



 

 

22. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.   CLASS: TX (Textual Works)   REGISTRATION DATE:
March 29, 1989   REGISTRATION NUMBER: TX-2-525-172   ISSUE: Vol. 60, issue no.
338   PUBLICATION DATE: October 17, 1988   NEW MATTER: additions and compilation
  PUB FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242   MISCELLANEOUS:
Version no. 8800.  Issue ti.: Happy holidays!       23. APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.   CLASS: TX (Textual Works)   REGISTRATION DATE: March 29, 1989  
REGISTRATION NUMBER: TX-2-675-429, TX-2-533-225   ISSUE: Vol. 61, issue no. 339
  PUBLICATION DATE: November 28, 1988   NEW MATTER: additions and compilation  
PUB FREQUENCY: Other   IMPRINT: Hollywood:  Frederick’s of Hollywood   ISSN
NUMBER: 0162-0401 = Frets   NOTES: Frequency unknown. Description based on: Vol.
34, issue no. 242   MISCELLANEOUS: Version no. 9100.  Issue ti.: Sale.       24.
APPLICATION TITLE: Happy Holidays!   APPLICATION AUTHOR: Hollywood Mail Order
Corporation d.b.a. Frederick’s of Hollywood, employer for hire.   CLASS: TX
(Textual Works)   REGISTRATION DATE: October 31, 1989   REGISTRATION NUMBER:
TX-2-675-597   ISSUE: Vol. no. 60, issue no. 338    PUBLICATION DATE: October
17, 1988    NEW MATTER: additions and compilation    PUB FREQUENCY: Other   
IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES: Frequency unknown.
Description based on: Vol. 34, issue no. 242

 



31

 

 

 

      25. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a.
Frederick’s of Hollywood, employer for hire.   CLASS: TX (Textual Works)  
REGISTRATION DATE: September 22, 1988     REGISTRATION NUMBER: TX-2-759-322    
ISSUE: Vol. 60, no. 337     PUBLICATION DATE: September 12, 1988      NEW
MATTER: additions and compilation     PUB FREQUENCY: Other     IMPRINT:
Hollywood: Frederick’s of Hollywood     NOTES: Frequency unknown. Description
based on: Vol. 34, issue no. 242       26. APPLICATION AUTHOR: Hollywood Mail
Order Corporation d.b.a. Frederick’s of Hollywood, employer for hire.    CLASS:
TX (Textual Works)    REGISTRATION DATE: October 18, 1989    REGISTRATION
NUMBER: TX-2-727-721    ISSUE: Vol. 62, no. 340    PUBLICATION DATE: January 16,
1989    NEW MATTER: additions and compilation    PUB FREQUENCY: Other   
IMPRINT: Hollywood: Frederick’s of Hollywood   ISSN NUMBER: 0162-0401 = Frets   
NOTES: Frequency unknown. Description based on: Vol. 34; issue no. 242  
MISCELLANEOUS: (C. O. corres.)       27. APPLICATION AUTHOR: Hollywood Mail
Order Corporation d.b.a. Frederick’s of Hollywood, employer for hire.    CLASS:
TX (Textual Works)    REGISTRATION DATE: August 9, 1990    REGISTRATION NUMBER:
TX-2-883-506    ISSUE: Vol. 65, no. 348    PUBLICATION DATE: October 16, 1989   
NEW MATTER: additions and compilation    PUB FREQUENCY: Other    IMPRINT:
Hollywood: Frederick’s of Hollywood   NOTES: Frequency unknown. Description
based on: Vol. 34; issue no. 242       28. APPLICATION AUTHOR: Hollywood Mail
Order Corporation d.b.a. Frederick’s of Hollywood, employer for hire.    CLASS:
TX (Textual Works)    REGISTRATION DATE: April 11, 1978   REGISTRATION NUMBER:
TX-48-091   ISSUE: Vol. 32, issue no. 217   PUBLICATION DATE: December 5, 1977  
IN NOTICE YEAR: 1978   PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s
of Hollywood   NOTES: Frequency unknown. Description based on: Vol. 32; issue
no. 217, December 5, 1977   MISCELLANEOUS: Issue ti.: Save.      

 



32

 

 



 

29. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.   CLASS: TX (Textual Works)    REGISTRATION DATE:
July 24,1978    REGISTRATION NUMBER: TX-72-624    ISSUE: Vol. 32, no. 218   
PUBLICATION DATE: January 20, 1978    PUB FREQUENCY: Other    IMPRINT:
Hollywood: Frederick’s of Hollywood    NOTES: Frequency unknown. Description
based on: Vol. 32, issue no. 217, December 5, 1977.    MISCELLANEOUS: Issue ti.:
The Label makes the difference.             30. APPLICATION AUTHOR: Hollywood
Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for hire.   
CLASS: TX (Textual Works)    REGISTRATION DATE: December 4, 1978    REGISTRATION
NUMBER: TX-205-088    ISSUE: Vol. 32, issue no. 226    PUBLICATION DATE:
September 15, 1978    PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of
Hollywood    NOTES: Frequency unknown. Description based on: Vol. 32, issue no.
217, December 5, 1977.    MISCELLANEOUS: Issue ti.: Be wildly romantic!!!      
31. APPLICATION TITLE: Frederick’s on sale.    APPLICATION AUTHOR: Hollywood
Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for hire.   
CLASS: TX (Textual Works)    REGISTRATION DATE: March 7, 1979    REGISTRATION
NUMBER: TX-203-347    ISSUE: Vol. 33, no. 228   PUBLICATION DATE: December 5,
1978    NEW MATTER: editorial comment and compilation    PUB FREQUENCY: Other   
IMPRINT: Hollywood: Frederick’s of Hollywood    ISSN NUMBER: 0016-0520 = Freedom
at issue.    NOTES: Frequency unknown. Description based on: Vol. 32, issue no.
217, December 5, 1977.       32. APPLICATION AUTHOR: Hollywood Mail Order
Corporation d.b.a. Frederick’s of Hollywood, employer for hire.    CLASS: TX
(Textual Works)    REGISTRATION DATE: March 8, 1979    REGISTRATION NUMBER:
TX-204-564    ISSUE: Vol. 33, no. 229   PUBLICATION DATE: January 18, 1979   NEW
MATTER: editorial comment and compilation    PUB FREQUENCY: Other    IMPRINT:
Hollywood: Frederick’s of Hollywood    ISSN NUMBER: 0016-0520 = Freedom at
issue.    NOTES: Frequency unknown. Description based on: Vol. 32, issue no.
217, December 5, 1977.      

 

 

33

 



 

 

33. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION DATE:
November 1, 1979   REGISTRATION NUMBER: TX-356-662    ISSUE: Vol. 33, no. 233  
PUBLICATION DATE: June 6, 1979   PUB FREQUENCY: Other    IMPRINT: Hollywood:
Frederick’s of Hollywood    NOTES: Frequency unknown. Description based on: Vol.
32, issue no. 217, December 5, 1977.   MISCELLANEOUS: Issue ti.:  Better buy
now! Save now, save now       34. APPLICATION AUTHOR: Hollywood Mail Order
Corporation d.b.a. Frederick’s of Hollywood, employer for hire.    CLASS: TX
(Textual Works)    REGISTRATION DATE: October 29, 1979   REGISTRATION NUMBER:
TX-354-315    ISSUE: Vol. 33, issue no. 235   PUBLICATION DATE: August 1, 1979  
NEW MATTER: editorial comment and compilation   PUB FREQUENCY: Other    IMPRINT:
Hollywood: Frederick’s of Hollywood    ISSN NUMBER: 0016-0520 = Freedom at
issue.   NOTES: Frequency unknown. Description based on: Vol. 32, issue no. 217,
December 5, 1977.   MISCELLANEOUS: Issue ti.:  How to get your man and keep him!
      35. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a.
Frederick’s of Hollywood, employer for hire.    CLASS: TX (Textual Works)   
REGISTRATION DATE: July 15, 1983   REGISTRATION NUMBER: TX-1-152-466    ISSUE:
Vol. 36, issue no. 266   PUBLICATION DATE: additions and compilations   PUB
FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of Hollywood    NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242   MISCELLANEOUS:
Issue ti.:  Sale, sale, sale, buy now!: It’s worth every thrill.       36.
APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION DATE:
September 29, 1983   REGISTRATION NUMBER: TX-1-237-999    ISSUE: Vol. 40, issue
no. 279   PUBLICATION DATE: September 15, 1983   NEW MATTER: additions and
compilation   PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of
Hollywood    NOTES: Frequency unknown. Description based on: Vol. 34, issue no.
242   MISCELLANEOUS: Issue ti.:  Fall fantasies for you and your lover.  (C. O.
corres.)      

 



34

 

 

 

37. APPLICATION TITLE: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.   CLASS: TX (Textual Works)    REGISTRATION DATE:
July 2, 1984    REGISTRATION NUMBER: TX-1-380-803    ISSUE: Vol. 38, issue no.
276    PUBLICATION DATE: June 10, 1983    NEW MATTER: additions and compilation 
  PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of Hollywood    NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242   MISCELLANEOUS:
Issue ti.: Sultry summer savings!       38. APPLICATION AUTHOR: Hollywood Mail
Order Corporation d.b.a. Frederick’s of Hollywood, employer for hire.    CLASS:
TX (Textual Works)    REGISTRATION DATE: December 2, 1985    REGISTRATION
NUMBER: TX-1-706-524    ISSUE: Vol. 38, issue no. 291    PUBLICATION DATE:
September 17, 1984    NEW MATTER: additions and compilation    PUB FREQUENCY:
Other    IMPRINT: Hollywood: Frederick’s of Hollywood    NOTES: Frequency
unknown. Description based on: Vol. 34, issue no. 242   MISCELLANEOUS: Issue
ti.: The Glamour of Hollywood holidays is yours! : catalog no. 4601.       39.
APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION DATE:
December 2, 1985    REGISTRATION NUMBER: TX-1-733-066    ISSUE: Vol. 40, issue
no. 298    PUBLICATION DATE: January 18, 1985    NEW MATTER: additions and
compilation    PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of
Hollywood    NOTES: Frequency unknown. Description based on: Vol. 34, issue no.
242   MISCELLANEOUS: Issue ti.: Sizzling sexy.       40. APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.    CLASS: TX (Textual Works)    REGISTRATION DATE: December 2, 1985   
REGISTRATION NUMBER: TX-1-713-998    ISSUE: Vol. 42, issue no. 301   
PUBLICATION DATE: June 10, 1985    NEW MATTER: additions and compilation    PUB
FREQUENCY: Other    ISSN NUMBER: 0162-0401 = Frets    NOTES: Frequency unknown.
Description based on: Vol. 34, issue no. 242   MISCELLANEOUS: Issue ti.:
Sale-a-brate : catalog no. 5401.      

 



35

 

 

 

41. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a Frederick’s of
Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION DATE:
May 30, 1986    REGISTRATION NUMBER: TX-1-846-894    ISSUE: Vol. 47, no. 310  
PUBLICATION DATE: December 9, 1985   NEW MATTER: additions and compilation   PUB
FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242       42.
APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a Frederick’s of
Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION DATE:
May 30;1986    REGISTRATION NUMBER: TX-1-838-969    ISSUE: Vol. 48, issue no.
311    PUBLICATION DATE: January 20, 1986    NEW MATTER: additions and
compilation    PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of
Hollywood   ISSN NUMBER: 0162-0401 = Frets    NOTES: Frequency unknown.
Description based on: Vol. 34, issue no. 242  Issue ti.: The Best kept secrets
of sex appeal.       43. APPLICATION AUTHOR: Hollywood Mail Order Corporation
d.b.a Frederick’s of Hollywood, employer for hire.    CLASS: TX (Textual Works) 
  REGISTRATION DATE: December 4, 1978    REGISTRATION NUMBER: TX-485-679   
ISSUE: Vol. 32, issue no. 224    PUBLICATION DATE: August 1, 1978    PUB
FREQUENCY: Other   IMPRINT: Hollywood: Frederick’s of Hollywood   NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.    MISCELLANEOUS: Issue ti.: Action! Take, love! thrills! ecstasy! (C.O.
corres.)      

 



36

 

 

 

 

44. APPLICATION TITLE: Break out .. . the news . now!    APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.    CLASS: TX (Textual Works)    REGISTRATION DATE: October 5, 1979   
REGISTRATION NUMBER: TX-396-541    ISSUE: Vol. 33, issue no. 231    ISSUE DATE:
July 10, 1979    PUBLICATION DATE: April 11, 1979    NEW MATTER: photos and
artwork    PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of Hollywood 
  ISSN NUMBER: 0162-0401 = Frets    NOTES: Frequency unknown.  Description based
on:  Vol. 32, issue no. 217, December 5, 1977.    MISCELLANEOUS: (C.O. corres.)
      45. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a.
Frederick’s of Hollywood, employer for hire.    CLASS: TX (Textual Works)   
REGISTRATION DATE: November 30;1979    REGISTRATION NUMBER: TX-419-642    ISSUE:
Vol. 33, issue no. 237    PUBLICATION DATE: September 21, 1979    NEW MATTER:
photos and artwork    PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of
Hollywood    ISSN NUMBER: 0162-0401 = Frets    NOTES: Frequency unknown. 
Description based on: Vol. 32, issue no. 217, December 5, 1977.   
MISCELLANEOUS: Issue ti.: Frederick’s special report, how to do it for the
holidays.  (C.O. corres.)       46. CLASS: TX (Textual Works)   REGISTRATION
DATE: July 16, 1980   REGISTRATION NUMBER: TX-509-248   ISSUE: Vol. 34, issue
no. 239   PUBLICATION DATE: December 5, 1979   PUB FREQUENCY: Other   IMPRINT:
Hollywood:  Frederick’s of Hollywood   NOTES: Frequency unknown. Description
based on: Vol. 34, issue no. 242   MISCELLANEOUS: Issue ti.: Better buy now! :
Sale, more for less.       47. CLASS: TX (Textual Works)   REGISTRATION DATE:
July 18, 1980   REGISTRATION NUMBER: TX-511-877   ISSUE: Vol. 34, issue no. 240
  PUBLICATION DATE: January 21, 1980   NEW MATTER: photos and artwork   PUB
FREQUENCY: Other   IMPRINT: Hollywood:  Frederick’s of Hollywood   ISSN NUMBER:
0162-0401 = Frets   NOTES: Frequency unknown. Description based on: Vol. 34,
issue no. 242   MISCELLANEOUS: Issue ti.: Summer love : how to get it by spring.
     

 

 



37

 

 

 

 

48.  CLASS: TX (Textual Works)    REGISTRATION DATE: December 29, 1980   
REGISTRATION NUMBER: TX-646-970    ISSUE: Vol. 34, issue no. 248    PUBLICATION
DATE: September 23, 1980    PUB FREQUENCY: Other    IMPRINT: Hollywood:
Frederick’s of Hollywood    NOTES: Frequency unknown. Description based on: Vol.
34, issue no. 242    MISCELLANEOUS: Issue ti.: Follow me, surrender to
Frederick’s.       49. CLASS: TX (Textual Works)    REGISTRATION DATE: March 5,
1981    REGISTRATION NUMBER: TX-641-660    ISSUE: Vol. 35, issue no. 251  
PUBLICATION DATE: January 23, 1981    NEW MATTER: photos and artwork    PUB
FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of Hollywood    ISSN NUMBER:
0162-0401 = Frets    NOTES: Frequency unknown. Description based on: Vol. 34,
issue no. 242    MISCELLANEOUS: Issue ti.: I’ve got my man! You deserve yours!  
    50. CLASS: TX (Textual Works)    REGISTRATION DATE: June 8, 1981   
REGISTRATION NUMBER: TX-707-738    ISSUE: Vol. 35, issue no. 253    PUBLICATION
DATE: June 5, 1981    NEW MATTER: photos and artwork    PUB FREQUENCY: Other   
IMPRINT: Hollywood: Frederick’s of Hollywood    ISSN NUMBER: 0162-0401 = Frets 
  NOTES: Frequency unknown.  Description based on: Vol. 34, issue no. 242   
MISCELLANEOUS: Issue ti.: Show off now!       51. APPLICATION AUTHOR: Hollywood
Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for hire.   
CLASS: TX (Textual Works)    REGISTRATION DATE: October 22, 1981    REGISTRATION
NUMBER: TX-852-256    ISSUE: Vol. 35, issue no. 255    PUBLICATION DATE: June 5,
1981    NEW MATTER: additions and compilation    PUB FREQUENCY: Other   
IMPRINT: Hollywood: Frederick’s of Hollywood    NOTES: Frequency unknown.
Description based on: Vol. 34, issue no. 242    MISCELLANEOUS: (C.O. corres.)  
    52. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s
of Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION
DATE: March 17, 1982    REGISTRATION NUMBER: TX-895-688    ISSUE: Vol. 35, issue
no. 257    PUBLICATION DATE: August 1, 1981    NEW MATTER: additions and
compilation    PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of
Hollywood    ISSN NUMBER: 0162-0401 = Frets    NOTES: Frequency unknown. 
Description based on: Vol. 34, issue no. 242    MISCELLANEOUS: Issue ti.: Just
imagine, a new sexier you! (C.O. corres.)      

 



38

 



 

 

53. APPLICATION AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of
Hollywood, employer for hire.    CLASS: TX (Textual Works)    REGISTRATION DATE:
March 17, 1982    REGISTRATION NUMBER: TX-872-313    ISSUE: Vol. 35, issue no.
259    PUBLICATION DATE: September 15, 1981    NEW MATTER: additions and
compilation    PUB FREQUENCY: Other    IMPRINT: Hollywood: Frederick’s of
Hollywood    ISSN NUMBER: 0162-0401 = Frets    NOTES: Frequency unknown.
Description based on: Vol. 34, issue no. 242    MISCELLANEOUS: Issue ti.: Don’t
miss it.       54. PARTY OF THE FIRST: Hollywood Mail Order Corporation d.b.a.
Frederick’s of Hollywood.    PARTY OF THE SECOND: Crédit Agricole Indosuez   
DOCUMENT TYPE: Assignment of Copyright    REGISTRATION DATE: 1990    EXECUTED:
September 29, 1997    RECORDED DATE: October 9, 1997   NOTES: Frederick’s of
Hollywood: grab bag special sale (catalog) and 131 other titles. Subsidiary
intellectual property security agreement.   MICROFILM: V003405 P125       55.
APPLICATION TIME: Intimate details by Frederick’s of Hollywood.    APPLICATION
AUTHOR: Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.   
CLASS: TX (Textual Works)    REGISTRATION DATE: October 24, 1990    ISSUE: Vol.
1, issue no. 1    PUBLICATION DATE: September 19, 1990    NEW MATTER: additions
and compilation    PUB FREQUENCY: Other    NOTES: Frequency unknown. 56. OWNER:
Private Moments, Inc.    APPLICATION AUTHOR: New textual and pictorial material;
Private Moments, employer for hire.    CLASS: TX (Textual Works)    RETRIEVAL
CODE: B (Monographic Works of a Non-dramatic Literary Nature)    STATUS:
Registered    REGISTRATION DATE: September 23, 1982    REGISTRATION NUMBER:
TX-1-085-885    PUBLICATION DATE: September 17, 1982    NEW MATTER: “new textual
and pictorial material.”    REGISTRATION DEPOSIT: 23 p.    IMPRINT: Los Angeles:
Private Moments, c1982.    MISCELLANEOUS: C.O. corres.

 



39

 

 

 

57. CLASS: TX (Textual Works)    RETRIEVAL CODE: B (Monographic Works of a
Non-dramatic Literary Nature)    STATUS: Registered    REGISTRATION DATE: June
1, 1987    PUBLICATION DATE: February 23, 1987   NEW MATTER: additions and
compilation 58. PARTY OF THE FIRST: Hollywood Mail Order Corporation d.b.a.
Frederick’s of Hollywood.   PARTY OF THE SECOND: Hollywood Mail Order
Corporation d.b.a. Frederick’s of Hollywood   DOCUMENT TYPE: Assignment of
Copyright   REGISTRATION DATE: 1987   EXECUTED: September 29, 1997   RECORDED
DATE: October 9, 1997   NOTES: Frederick’s of Hollywood: grab bag special sale
(catalog) and 131 other titles.  Subsidiary intellectual property security
agreement.   MICROFILM: V003405 P125

 

Domain Names

 

Domain Name Expires BRAPOWER.COM 3/4/2013 CORSETINI.COM 2/18/2013
DOLLICIOUSBYFREDERICKS.COM 2/18/2013 FOH-INC.COM 2/18/2013 FOHBELTS.COM
2/18/2013 FOHCOSMETICS.COM 2/18/2013 FOHCOSTUMES.COM 2/18/2013 FOHFRAGRANCE.COM
2/18/2013 FOHGROUP.COM 2/18/2013 FOHGROUP.NET 2/18/2013 FOHINC.BIZ 5/16/2012
FOHINC.COM 2/18/2013 FOHINC.INFO 5/17/2012 FOHINC.MOBI 5/17/2012 FOHINC.NET
2/18/2013 FOHINC.ORG 5/17/2012 FOHINC.US 5/16/2012 FOHJEWELRY.COM 2/18/2013
FOHSCARVES.COM 2/18/2013 FOHSHOES.COM 2/18/2013 FOHTOPS.COM 2/18/2013
FREDERICKOFHOLLYWOODLINGERIE.COM 2/18/2013 FREDERICKS.COM 2/18/2013
FREDERICKS.XXX 12/10/2012 FREDERICKSBELTS.COM 2/18/2013 FREDERICKSBRIDAL.COM
2/18/2013 FREDERICKSCLEARANCE.COM 2/18/2013 FREDERICKSCLEARENCE.COM 2/18/2013
FREDERICKSCOSMETICS.COM 2/18/2013 FREDERICKSCOSTUMES.COM 2/18/2013
FREDERICKSFRAGRANCE.COM 2/18/2013 FREDERICKSGROUP.COM 2/18/2013
FREDERICKSGROUP.NET 2/18/2013 FREDERICKSHOLLYWOOD.COM 2/18/2013
FREDERICKSOFHOLLYWOOD.BIZ 9/14/2012 FREDERICKSOFHOLLYWOOD.NET 2/18/2013
FREDERICKSOFHOLLYWOOD.ORG 12/6/2012 FREDERICKSOFHOLLYWOOD.WS 9/15/2012
FREDERICKSOFHOLLYWOOD.XXX 12/10/2012 FREDERICKSOFHOLLYWOODBELTS.COM 2/18/2013

 

 

 

 

40

 



 

 

 

 

Domain Name

 

 

Expires

FREDERICKSOFHOLLYWOODCOSMETICS.COM 2/18/2013 FREDERICKSOFHOLLYWOODFRAGRANCE.COM
2/18/2013 FREDERICKSOFHOLLYWOODJEWELRY.COM 2/18/2013
FREDERICKSOFHOLLYWOODLING.COM 2/18/2013 FREDERICKSOFHOLLYWOODLING.NET 2/18/2013
FREDERICKSOFHOLLYWOODLING.ORG 9/15/2012 FREDERICKSOFHOLLYWOODLINGERIE.COM
2/18/2013 FREDERICKSOFHOLLYWOODSCARVES.COM 2/18/2013
FREDERICKSOFHOLLYWOODSHOES.COM 2/18/2013 FREDERICKSOFHOLLYWOODSWIM.COM 2/18/2013
FREDERICKSOFHOLLYWOODTOPS.COM 2/18/2013 FREDERICKSSALE.COM 2/18/2013
FREDERICKSSCARVES.COM 2/18/2013 FREDERICKSSWIM.COM 2/18/2013 FREDERICKSTOPS.COM
2/18/2013 FREDRICKHOLLYWOOD.COM 2/18/2013 FREDRICKOFHOLYWOOD.COM 2/18/2013
FREDRICKS-OF-HOLLYWOOD.COM 2/18/2013 FREDRICKS-OF-HOLLYWOOD.NET 2/18/2013
FREDRICKS-OF-HOLLYWOOD.ORG 10/1/2012 FREDRICKS.XXX 12/10/2012
FREDRICKSCLOTHING.COM 2/18/2013 FREDRICKSDESIGN.COM 2/18/2013
FREDRICKSINHOLLYWOOD.COM 2/18/2013 FREDRICKSLINGERIE.COM 2/18/2013
FREDRICKSOFHOLLYWOOD.BIZ 9/30/2012 FREDRICKSOFHOLLYWOOD.COM 2/18/2013
FREDRICKSOFHOLLYWOOD.NET 2/18/2013 FREDRICKSOFHOLLYWOOD.ORG 10/1/2012
FREDRICKSOFHOLLYWOOD.XXX 12/10/2012 FREDRICKSOFHOLLYWOODLINGE.BIZ 9/14/2012
FREDRICKSOFHOLLYWOODLINGE.COM 2/18/2013 FREDRICKSOFHOLLYWOODLINGE.NET 2/18/2013
FREDRICKSOFHOLLYWOODLINGE.ORG 9/15/2012 FREDRICKSOFHOLLYWOODLINGERIE.COM
2/18/2013 FREDRICKSOFHOLYWOOD.COM 2/18/2013 GETCHEEKY.COM 3/1/2013
HOLLYWOODLORISE.COM 4/9/2013 HOLLYWOODLOWRISE.COM 4/9/2013
HOLLYWOODNAUGHTYKNICKERS.COM 2/18/2013 HOLLYWOODNAUGHTYKNICKERS.NET 2/18/2013
HOLLYWOODNAUGHTYKNICKERS.ORG 9/15/2012

 

41

 



 

 

Domain Name Expires HOLLYWOODTRIPLEFEATURE.COM 2/18/2013
HOLLYWOODTRIPLEFEATURE.NET 2/18/2013 HOLLYWOODTRIPLETHREAT.COM 3/27/2013
MYSEXYWEDDING.COM 2/18/2013 OHYESIDO.COM 2/18/2013 ORIGINALSEXSYMBOL.COM
2/18/2013 ORIGINALSEXSYMBOL.INFO 9/15/2012 ORIGINALSEXSYMBOL.NET 2/18/2013
ORIGINALSEXSYMBOL.ORG 9/15/2012 SEDUCTIONBYFREDERICKS.COM 2/18/2013
SEDUCTIONBYFREDERICKS.NET 2/18/2013 SEDUCTIONBYFREDERICKSOFHOLLYWOOD.COM
2/18/2013 SEDUCTIONBYFREDERICKSOFHOLLYWOOD.NET 2/18/2013 SUPERSTARSALE.COM
2/18/2013 THEORIGINALSEXSYMBOL.COM 2/18/2013 TRIPLEFEATUREBRA.COM 2/18/2013
TRIPLEFEATUREBRA.NET 2/18/2013 VOWTOBESEXY.COM 2/18/2013 WWWFREDERICKS.COM
2/18/2013 WWWFREDRICKS.COM 2/18/2013

 



42

 



 

 

(i)See Schedule 7.2 for Liens to which Owned Intellectual Property is subject.

 

 

(ii)License Agreements of Owned Intellectual Property

 

1.License Agreement, dated as of June 3, 2010, by and between Frederick’s of
Hollywood, Inc., as Licensor, and Silver Moon Creations, Inc., as Licensee

 

2.License Agreement, dated as of June 17, 2010, by and between Frederick’s of
Hollywood, Inc., as Licensor, and Pacific Group NY, LLC – Mystery House
Costumes, as Licensee

 

3.License Agreement, dated as of July 6, 2010, by and between Frederick’s of
Hollywood, Inc., as Licensor, and Roffe Accessories, Inc., as Licensee

 

4.License Agreement, dated as of October 26, 2010, by and between Frederick’s of
Hollywood, Inc. as Licensor, and Lady Sandra Home Fashions Inc., as Licensee *

 

5.Master Development Agreement, dated as of March 3, 2011, by and between
Frederick’s of Hollywood Inc., as Licensor, and Safeer Establishment, as
subsidiary of Emirates Associated Business Group, as Licensee

 

 

__________________

*The Licensee is currently in default under the License Agreement.  Frederick’s
of Hollywood, Inc. intends to terminate the License Agreement and take legal
action against the Licensee as necessary to enforce its rights under the License
Agreement.

 

 

43

 



  

 

Schedule 5.8(b)

Intellectual Property Rights Licensed from Others

 

 

1.End user Software License and Maintenance Agreement, dated February 24, 2005,
between ANTUSA, Inc. and Fredrick’s of Hollywood, Inc.

 

2.Software License Agreement, dated as of March 10, 1986, as amended, between
Island Pacific, Inc. and Frederick’s of Hollywood, Inc., amended July 23, 2006

 

3.Software Product License Agreement, dated as of September 23, 2003, as
amended, between Island Pacific, Inc. and Frederick’s of Hollywood, Inc.

 

4.Software License Agreement, dated as of May 31, 1988, between Micros Retail,
Inc. (formerly Commercialware, Inc.) and Frederick’s of Hollywood, Inc.

 

5.Software License/Hardware Purchase Agreement (Tradewinds POS), dated June 23,
1999, between Datavantage, Inc. (a successor to STR, Inc. and a subsidiary of
Micros Systems, Inc.) and Frederick’s of Hollywood Stores, Inc.

 

6.Licensed Program Maintenance Agreement (Tradewinds POS), dated June 23, 1999,
as amended, between Datavantage, Inc. (a successor to STR, Inc. and a subsidiary
of Micros Systems, Inc.) and Frederick’s of Hollywood Stores, Inc.

 

7.Master Subscription Agreement, dated as of June 17, 2008, between Demandware,
Inc. and Frederick’s of Hollywood, Inc., as amended by Amendment No.1 dated
September 1, 2010 and Amendment No. 2 dated April 1, 2011 between Demandware,
Inc. and Frederick’s of Hollywood, Inc.

 

8.Allocation 1 License Agreement, dated November 10, 2004, between Lauzau
Associates and Frederick’s of Hollywood

 

9.Master Software License and Service Agreement, dated March 10, 2010, between
Nubridges, Inc. and Frederick’s of Hollywood, Inc.

 

10.Maintenance Agreement, dated June 14, 2004, between Direct Tech, Inc. and
Frederick’s of Hollywood, Inc., as amended by Addendum One, dated August 1, 2009
and Addendum Two, dated September 13, 2011

 

11.Software License and Services Agreement, dated June 30, 2004 between Egain
Communications Corporation and Frederick’s of Hollywood

 

12.Purchase Authorization Software Service Agreement, dated December 2, 2010,
between Adobe Systems Incorporated and Frederick’s of Hollywood, Inc.

 

13.Master Services Agreement (ClearEdge and ChannelView Applications), dated as
of December 23, 2005, between DoubleClick Inc., including its Abacus and Data
Management Solutions Divisions (now a division of Epsilon Targeting), and
Frederick’s of Hollywood, Inc., as amended by Amendment No.1 dated March 5, 2009
between Epsilon Data Management, LLC and Frederick’s of Hollywood

 

 



 

 

44

 

 

 

Schedule 5.8(d)

Infringement

 

None

 

 

45

 



 

Schedule 5.11

Defaults

 

Notice to Frederick’s of Hollywood, Inc. of Pending Draw of Letter of Credit,
dated May 24, 2012, from USA Sunset Media Management, LLC, as authorized agent
for the tenant-in-common owners (“Agent”) under that certain Lease Agreement
dated August 19, 2004, as amended (“Lease”), with respect to the premises
located at 6255 Sunset Blvd, Suites 600/702 and 718/724, Hollywood, CA. The
Notice states that Frederick’s nonpayment of past due rent is an Event of
Default under the Lease, and, accordingly, the Agent, on behalf of the Landlord,
is entitled to (i) collect late fees and default interest and (ii) on or before
the close of business on May 31, 2012, to draw upon a letter of credit in an
amount equal to past due rent, late fees and default interest charges in the
aggregate amount of $176,234.06.

 



46

 

 

 

 

Schedule 5.13

Labor Matters

 



(b) Frederick’s has been named in a class action law suit for alleged labor
violations see Schedule 5.7

 

(d) Group is a party to the following consulting, employment, restricted stock,
stock option and equity related agreements:

 

Consulting Agreements

 

1.Independent Contractor, Consultant and/or Freelance Agreement, dated as of
December 20, 2011, by and between Frederick’s of Hollywood, Inc., and Garrett
Larson

 

Employment Agreements

 

2.Employment Agreement between Frederick’s of Hollywood Group Inc. and Thomas J.
Lynch, dated as of June 29, 2010

 

3.Employment Agreement between Frederick’s of Hollywood Group Inc. and Donald
Jones, dated as of September 8, 2011 and amendment thereto, dated as of February
9, 2012

 

4.Employment Agreement between Frederick’s of Hollywood Group Inc. and Thomas
Rende, dated as of June 1, 2010

 

5.Employment Agreement between Frederick’s of Hollywood Group Inc. and Marci
Frankenthaler, dated as of June 24, 2010.

 

6.Employment Agreement between Frederick’s of Hollywood Group Inc. and Saul
Pomerantz, dated as of December 18, 2009. We are currently paying severance
under this agreement.

 

7.Transitional Services, Separation Agreement and General Release, by and
between Frederick’s of Hollywood Group Inc. and Linda LoRe, dated as of August
19, 2011

 

Restricted Stock Agreements

 

8.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Thomas J. Lynch, dated as of June 29, 2010

 

9.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Thomas J. Lynch, dated as of January 12, 2011

 

10.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Thomas J. Lynch, dated as of January 11, 2012

 

11.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Donald Jones, dated as of September 8, 2011

 

12.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Donald Jones, dated as of January 12, 2012

 

13.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Thomas Rende, dated as of June 1, 2010

 

14.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Thomas Rende, dated as of January 12, 2011

 





47

 

 



 

15.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Thomas Rende, dated as of January 11, 2012

 

16.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Marci Frankenthaler, dated as of June 24, 2010

 

17.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Marci Frankenthaler, dated as of January 12, 2011

 

18.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Marci Frankenthaler, dated as of January 11, 2012

 

19.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Dan Klink, dated as of January 12, 2011

 

20.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Dan Klink, dated as of January 11, 2012

 

21.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Michaelee Stack, dated as of January 12, 2011

 

22.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Michaelee Stack, dated as of January 11, 2012

 

23.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Wanda Anesh, dated as of January 12, 2011

 

24.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
John Eisel, dated January 12, 2011

 

25.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
John Eisel, dated January 11, 2012

 

26.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
William Harley, dated January 12, 2011

 

27.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
William Harley, dated January 11, 2012

 

28.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Performance Enhancement Partners, LLC, dated January 12, 2011

 

29.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Performance Enhancement Partners, LLC, dated January 11, 2012

 

30.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Sagebrush Group Inc., dated January 12, 2011

 

31.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Sagebrush Group Inc., dated January 11, 2012

 

Stock Option Agreements

 

32.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
J. Lynch, dated as of January 29, 2009

 

33Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
J. Lynch, dated as of June 29, 2010

 

 



48

 



 



34.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
J. Lynch, dated as of January 12, 2011

 

35.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
J. Lynch, dated as of January 11, 2012

 

36.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Donald
Jones, dated as of September 8, 2011

 

37.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Donald
Jones, dated as of January 11, 2012

 

38.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
Rende, dated December 10, 2004

 

39.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
Rende dated October 13, 2006

 

40.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
Rende, dated January 28, 2008

 

41.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
Rende, dated June 1, 2010

 

42.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
Rende dated as of January 12, 2011

 

43.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
Rende dated as of January 11, 2012

 

44.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Marci
Frankenthaler, dated June 2, 2008

 

45.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Marci
Frankenthaler, dated June 24, 2010

 

46.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Marci
Frankenthaler, dated January 12, 2011

 

47.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Marci
Frankenthaler, dated January 11, 2012

 

48.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and John
Eisel, dated December 6, 2004

 

49.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and
Michael Salberg, dated December 6, 2004

 

50.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Joel
Simon, dated December 6, 2004

 

51.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Peter
Cole, dated January 28, 2008

 

52.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Tina
Kelly, dated October 13, 2006.

 

49

 



 

 



53.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Albin
Zila, dated October 13, 2006.

 

54.Stock Option Agreement between Fredrick’s of Hollywood Group Inc. and Albin
Zila, dated March 10, 2008

 

55.Stock Option Agreement between Fredrick’s of Hollywood Group Inc. and Richard
Morin, dated September 24, 2008

 

56.Stock Option Agreement between Fredrick’s of Hollywood Group Inc. and Tracy
Ryhan, dated September 24, 2008

 

57.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Milton
J. Walters, dated December 8, 2006

 

58.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Saul
Pomerantz, dated January 28, 2008

 

59.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Dan
Klink, dated July 1, 2010

 

60.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Dan
Klink, dated January 12, 2011

 

61.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Dan
Klink, dated January 11, 2012

 

62.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and
Michaelee Stack, dated January 12, 2011

 

63.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and
Michaelee Stack, dated January 11, 2012

 

64.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and
Marianne Johns, dated April 30, 2007

 

65.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Wanda
Anesh, dated April 30, 2007

 

66.Stock Option Agreement between Fredrick’s of Hollywood Group Inc. and Wanda
Anesh, dated October 15, 2007

 

67.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Wanda
Anesh, dated January 12, 2011

 

68.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and John
Eisel, dated January 12, 2011

 

69.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and John
Eisel, dated January 11, 2012

 

70.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and
William Harley, dated January 12, 2011

 

71.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and
William Harley, dated January 11, 2012

 

72.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and
Performance Enhancement Partners, LLC, dated January 12, 2011

 





50

 





 

 



73.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and
Performance Enhancement Partners, LLC, dated January 11, 2012

 

74.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and
Sagebrush Group Inc., dated January 12, 2011

 

75.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and
Sagebrush Group Inc., dated January 11, 2012

 

Equity Related Plans

 

76.1988 Amended and Restated Non-Qualified Stock Option Plan.

 

77.2000 Performance Equity Plan

 

78.2003 Employee Equity Incentive Plan

 

79.2010 Long-Term Incentive Equity Plan

 



80.Non-Employee Director Compensation Plan effective January 1, 2005

 

81.Annual Incentive Bonus Plan, effective June 29, 2010

 



51

 



 

 



Schedule 5.15

Employee Benefit Plans

 

(a)Maintenance and Contribution to Plans :

 

Frederick’s of Hollywood Group Inc., 401k Retirement Savings Plan

 

(b)Knowledge of Plan Noncompliance with Applicable Law :

 

None

 

 

52

 



 

 

 

Schedule 5.16

Environmental Matters

 

 

None



53

 

 

Schedule 5.18 

Material Agreements

 

A. Agreements Involving Aggregate Consideration of $250,000 or More in Any
Calendar Year

 

Service Agreements

 

1.Select Merchant Payment Instrument Processing Agreement, dated as of November
22, 2011, between JPMorgan Chase Bank, N.A., Paymentech, LLC and Frederick’s of
Hollywood Stores, Inc.

 

2.Printing Agreement, dated as of April 1, 2010, between Hollywood Mail Order,
LLC and World Color (USA) Corp.

 

3.Business Service Agreement, dated June 26, 2009, between Frederick’s of
Hollywood, Inc. and Verizon Business Network Services, Inc., and amendment
thereto, dated July 7, 2009.

 

IT Related Agreements

 

4.Master Subscription Agreement, dated as of June 17, 2008, between Demandware,
Inc. and Frederick’s of Hollywood, Inc., as amended by Amendment No.1 dated
September 1, 2010 and Amendment No. 2 dated April 1, 2011 between Demandware,
Inc. and Frederick’s of Hollywood, Inc.

 

5.Client Services Agreement, dated as of June 17, 2008, between Demandware, Inc.
and Frederick’s of Hollywood, Inc.

 

Marketing Agreements

 

6.Master Services Agreement (ClearEdge and ChannelView Applications), dated as
of December 23, 2005, between DoubleClick Inc., including its Abacus and Data
Management Solutions Divisions (now a division of Epsilon Targeting), and
Frederick’s of Hollywood, Inc., as amended by Amendment No.1 dated March 5, 2009
between Epsilon Data Management, LLC and Frederick’s of Hollywood.

 

7.Paid Search Work Order, dated September 14, 2009, between Frederick’s of
Hollywood, Inc. and Range Online Media, Inc.

 

Real Property Lease Agreements

 

8.Lease Agreement by and between WXI, Sun Real Estate Limited Partnership, as
landlord, and Frederick’s of Hollywood, Inc., as tenant, dated August 19, 2004,
for corporate headquarter premises located at 6255 Sunset Boulevard, Los
Angeles, CA 90028, and First Amendment dated July 20, 2007, between USA Sunset
Media LLC, as successor in interest to landlord, and tenant.

 

9.Lease Agreement by and between Ryan Companies USA Inc., as landlord, and
Frederick’s of Hollywood, Inc., as tenant, dated September 25, 1998 for
Distribution Center premises at 5005 S. 40th Street, Phoenix, AZ 85040, as
amended by First Amendment dated August 1, 1999, Second Amendment dated January
12, 2000, Third Amendment dated February 15, 2002, Fourth Amendment dated May 9,
2005, Fifth Amendment dated December 27, 2007, between Cotton Fredericks, LLC as
successor in interest to Ryan Companies USA Inc., as landlord and Frederick’s of
Hollywood Inc., as tenant and Sixth Amendment dated May 8, 2012.

 

10.Lease Agreement by and between Hollywood Associates LLC, as landlord, and
Frederick’s of Hollywood Stores Inc., as tenant, dated March 2, 2005 for
Flagship Store at 6751 Hollywood Boulevard, Los Angeles, CA 90028.

 

 

54

 



 



Financing Agreements

 

11.Engagement letter, dated as of May 3, 2012, between Frederick’s of Hollywood
Group Inc. and Allen & Company LLC

 

B.Other Contracts Material to the Business

 

IT Related Agreements

 

12.Software License Agreement, dated as of March 10, 1986, as amended, between
Island Pacific, Inc. and Frederick’s of Hollywood, Inc., amended July 23, 2006

 

13.Software Support Agreement, dated as of July 1, 2003, as amended, between
Island Pacific, Inc. and Frederick’s of Hollywood, Inc.

 

14.Software Product License Agreement, dated as of September 23, 2003, as
amended, between Island Pacific, Inc. and Frederick’s of Hollywood, Inc.

 

15.Software License Agreement, dated as of May 31, 1988, between Micros Retail,
Inc. (formerly Commercialware, Inc.) and Frederick’s of Hollywood, Inc.

 

16.Software Maintenance Agreement, dated as of December 5, 1995 between Micros
Retail, Inc. (formerly Commercialware, Inc.) and Frederick’s of Hollywood, Inc.

 

17.Software License/Hardware Purchase Agreement (Tradewinds POS), dated June 23,
1999, between Datavantage, Inc. (a successor to STR, Inc. and a subsidiary of
Micros Systems, Inc.) and Frederick’s of Hollywood Stores, Inc.

 

18.Licensed Program Maintenance Agreement (Tradewinds POS), dated June 23, 1999,
as amended, between Datavantage, Inc. (a successor to STR, Inc. and a subsidiary
of Micros Systems, Inc.) and Frederick’s of Hollywood Stores, Inc.

 

19.Help Desk Services Agreement (Tradewinds POS), dated July 31, 2002, as
amended, between Datavantage, Inc. (a successor to STR, Inc. and a subsidiary of
Micros Systems, Inc.) and Frederick’s of Hollywood Stores, Inc.

 

Insurance Policies

 

20.Hartford Fire Insurance Company Commercial Package Policy No. 31UUNZS4985,
held by Company for Commercial Property with limits of $75,000 (blanket business
personal property)

 

21.Hartford Fire Insurance Company Commercial Package Policy No. 31UUNZS4985,
held by Company for Commercial General Liability with an aggregate limit of
$2,000,000

 

22.Hartford Fire Insurance Company Commercial Package Policy No. 31UUNZS4985,
held by Company for Commercial Automobile with a limit of liability of
$1,000,000

 

23.Federal Insurance Company Excess Liability Policy No. 79816813, held by
Company with a limit of $20,000,000

 

24.Illinois National Insurance Company Directors and Officers Liability Policy
No. 019108484, held by Company with a limit of $10,000,000

 

25.XL Speciality Insurance Company Excess Directors and Officers Liability
Policy No. ELU12561512, held by Company with a limit of $5,000,000

 

26.Illinois National Insurance Company Employment Practices Liability Policy No.
01541666 held by Company with a limit of $10,000,000

 



55

 

 





 

27.Federal Insurance Company Commercial Property Coverage Policy No. 35960090
held by Company with a limit of $74,856,779 (blanket personal property excluding
FL), and $15,533,873 (blanket business interruption and extra expense excluding
FL) and a limit of $8,596,928 (blanket personal property FL locations only), and
$1,808,148 (blanket business interruption and extra expense FL locations only)

 

28.St. Paul Fire and Marine Crime Coverage Policy No. CR06800010 with a limit of
$1,000,000

 

29.Illinois National Insurance Company Internet Liability Policy No. 035053656,
held by Company with a limit of $3,000,000

 

30.Hartford Casualty Insurance Company Workers Compensation (excludes Hawaii)
Policy No. 31WBIV5908, held by Company with a limit of $1,000,000

 

31.Hartford Casualty Insurance Company Workers Compensation (Hawaii only) Policy
No. 31WBIV5142, held by Company with a limit of $1,000,000

 

32.Illinois National Insurance Company Fiduciary/Pension Trust Liability Policy
No. 047666479, held by Company with a limit of $4,000,000

 

33.Hartford Casualty Insurance Company Commercial Umbrella Policy No.
31RHUZ3839, held by Company with a limit of $10,000,000

 

34.St Paul Travelers Insurance Company Pension Bond, Policy No. 10485278, held
by company with a limit of $700,000

 

Equity Related Plans

 

35.1988 Amended and Restated Non-Qualified Stock Option Plan.

 

36.2000 Performance Equity Plan

 

37.2003 Employee Equity Incentive Plan

 

38.2010 Long-Term Incentive Equity Plan

 

39.Non-Employee Director Compensation Plan effective January 1, 2005

 

40.Annual Incentive Bonus Plan, effective June 29, 2010

 

C. Agreements relating to the License, Sale, acquisition, disposition or
development of any Intellectual Property rights

 

41.Master Development Agreement, dated as of March 3, 2011, between Frederick’s
of Hollywood Inc., as Licensor, and Safeer Establishment, a subsidiary of
Emirates Associated Business Group, as Developer

 

D. Executive Employment and Related Agreements

 

42.Employment Agreement between Frederick’s of Hollywood Group Inc. and Thomas
J. Lynch, dated as of June 29, 2010

 

43.Stock Option Agreement between Frederick’s of Hollywood Group Inc. and Thomas
J. Lynch, dated as of January 29, 2009

 

44.Restricted Stock Agreement between Frederick’s of Hollywood Group Inc. and
Thomas J. Lynch, dated as of January 29, 2009

 



45.Transitional Services, Separation Agreement and General Release by and
between Linda LoRe and Frederick’s of Hollywood Group Inc., dated August 19,
2011

 





 

56

 



 

Schedule 7.1

Indebtedness

 

1.Frederick’s of Hollywood, Inc. has $620,000 of outstanding standby letters of
credit, No. NZS322100, with Wells Fargo Bank, National Association, with an
expiration date of March 20, 2014, pursuant to Section 6 of Lease Agreement by
and between WXI, Sun Real Estate Limited Partnership, as landlord, and
Frederick’s of Hollywood, Inc., as tenant, dated August 19, 2004. However,
notice was given to Wells Fargo not to renew. See Schedule 5.11

 

 

2.Business Service Agreement, dated June 26, 2009, between Frederick’s of
Hollywood, Inc. and Verizon Business Network Services, Inc., and amendment
thereto, dated July 7, 2009

 

 

57

 



 

 

 

 

Schedule 7.2

 

Permitted Liens

 

DEBTOR SECURED
PARTY/creditor STATE UCC or filing
NUMBEr FILING
DATE collateral additional filing information Frederick’s of Hollywood Group
Inc. Verizon Credit Inc. NY 200907205660035 7/20/09 Cisco data equipment.
Lessee/Lessor Frederick’s of Hollywood, Inc. Raymond Leasing Corporation DE
20110877517 3/9/11 Raymond Leasing Corporation Equipment. Frederick’s of
Hollywood, Inc. Raymond Leasing Corporation DE 20112240623 6/10/11 Raymond
Leasing Corporation Equipment. Frederick’s of Hollywood, Inc. Raymond Leasing
Corporation DE 20112793167 7/20/11 Raymond Leasing Corporation Equipment.

 

 



58

 

 

 

 

Schedule 7.3

Investments

None

 

 

 



59

 

 

 

Schedule 7.16

Deposit Accounts

 



Store # Account Name Account# Accounts to Stay Temporarily Open Bank Name Bank
Address City, State, Zip Code     Wells Fargo Bank               Fredericks of
Hollywood, Inc. - Concentration Account XXXXXXXXXX   Wells Fargo Bank PO BOX
63020 San Francisco, CA  94163 *   Hollywood Mail Order, LLC   XXXXXXXXXX Wells
Fargo Bank PO BOX 63020 San Francisco, CA  94163     Fredericks of Hollywood
Payroll Account XXXXXXXXXX   Wells Fargo Bank PO BOX 63021 San Francisco, CA 
94164 ****   WF Retail Finance, LLC Frederick's of Hollywood   XXXXXXXXXX Wells
Fargo Bank PO BOX 63022 San Francisco, CA  94165     Fredericks of Hollywood
Accounts Payable XXXXXXXXXX   Wells Fargo Bank PO BOX 63023 San Francisco, CA 
94166 ****   Fredericks of Hollywood Refund Account XXXXXXXXXX   Wells Fargo
Bank PO BOX 63024 San Francisco, CA  94167 ****   WF Retail Finance, LLC
Concentration Account   XXXXXXXXXX Wells Fargo Bank PO BOX 63025 San Francisco,
CA  94168     WF Retail Finance, LLC Chase Merchant Card   XXXXXXXXXX Wells
Fargo Bank PO BOX 63026 San Francisco, CA  94169     WF Retail Finance, LLC
Payment Tech merchant Card   XXXXXXXXXX Wells Fargo Bank PO BOX 63027 San
Francisco, CA  94170     Fredericks of Hollywood Controlled Disbursement
XXXXXXXXXX   Wells Fargo Bank PO BOX 63028 San Francisco, CA  94171 ****        
          Concentration Accounts               Frederick's of Hollywood, Inc.
XXXXXXXXXX   Bank of America Customer Connection Dallas, TX  75283-2406 **  
Frederick's of Hollywood Stores Inc. XXXXXXXXXX   Chase Commercial Banking 300
S. Grand Ave.,   Suite 350 Los Angeles, CA 90071 *                   Independent
Banks             160 Fredericks of Hollywood XXXXXXXXXX   Bank of Hawaii 98-211
Palimomi Street Aiea, HI 96701 *** 342 Fredericks of Hollywood Stores XXXXXXXXXX
  Citibank PO BOX 226526 Dallas, TX  75260 *** 326 Fredericks of Hollywood
Stores Inc  #326 XXXXXXXXXX   Fifth Third Bank PO BOX 630900 Cincinnati, OH 
45263-0900 *** 367 FOH Stores Inc XXXXXXXXXX   IBC 130 East Travis Street San
Antonio, TX  78205 *** 293 Fredericks of Hollywood Store 293 XXXXXXXXXX  
People's United Bank 716 Broad Street EXT Waterford, CT  06385 *** 113
Fredericks of Hollywood XXXXXXXXXX   Regions Bank 10950 Lincoln Trail Fairview
Heights, IL  62208 ***                



 



* Control Agreement is required under the terms of the agreement.

** No Control Agreement is required under the terms of the agreement unless
account is comprised of more than 25 store branches after December 31, 2012.

*** Control Agreement is not required for this account or any banking
relationship with less than 10 store branches.

**** No Control Agreement is required as this represents a disbursement account.



 



60

 

 





 